Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of October 16, 2012 (this
“Amendment”), among NEXEO SOLUTIONS, LLC, a Delaware limited liability company
(the “Borrower”), NEXEO SOLUTIONS HOLDINGS, LLC, a Delaware limited liability
company (“Holdings”), NEXEO SOLUTIONS SUB HOLDING CORP., a Delaware corporation
(“Sub Holdco”), BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”), and the Lenders (as defined below) party hereto.

PRELIMINARY STATEMENTS

A. The Borrower, Holdings, Sub Holdco, the Administrative Agent and each lender
from time to time party thereto (the “Lenders”) have entered into a Credit
Agreement, dated as of March 9, 2011 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Original Credit
Agreement”). The Borrower, Holdings, Sub Holdco, Nexeo Solutions Canada Corp., a
Canadian corporation, Bank of America, N.A., as administrative agent for the
lenders thereunder and as collateral agent for the Secured Parties (as defined
therein), General Electric Capital Corporation, as co-collateral agent, and each
lender from time to time party thereto have entered into a Credit Agreement,
dated as of March 31, 2011 (as amended, supplemented or otherwise modified from
time to time, including through the date hereof, the “ABL Credit Agreement”).

B. In order to repay existing loans under the ABL Credit Agreement and to
increase balance sheet cash, the Borrower desires to, among other things, borrow
$175,000,000 aggregate principal amount of additional term loans (the “Term B-2
Loans”) as a new tranche of terms loans under the Amended and Restated Credit
Agreement (as defined below) on the terms and conditions set forth herein. The
borrowing of the Term B-2 Loans, the repayment of borrowings under the ABL
Credit Agreement, the execution, delivery and performance of this Amendment and
the consummation of any other transactions, including the payment of fees and
expenses, in connection with the foregoing are defined herein as the “Term Loan
Transactions.”

C. The Borrower has requested that the Term B-2 Lenders (as defined below) make
commitments to provide the Term B-2 Loans on the terms and conditions described
herein.

D. The Borrower has further requested that, pursuant to Section 10.01 of the
Original Credit Agreement, the Required Lenders consent to the other amendments
described herein, and the Required Lenders are willing to agree to such
amendments on the terms and subject to the conditions described herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
in this Amendment have the same meanings as specified in the Amended and
Restated Credit Agreement.

SECTION 2. Amendment and Restatement. Effective as of the Amendment and
Restatement Effective Date, (i) the Original Credit Agreement is hereby amended
and restated in the form of Annex 1 hereto (the Original Credit Agreement, as so
amended and restated by this Section 2, being referred to as the “Amended and
Restated Credit Agreement”); and (ii)(A) Exhibit B-1 and Exhibit B-2 attached to
Annex 2 hereto constitute new Exhibits to the Amended and Restated Credit
Agreement, (B)



--------------------------------------------------------------------------------

Exhibit A and Exhibit D attached to Annex 2 hereto hereby replace in their
entirety the corresponding Exhibits attached to the Original Credit Agreement as
in effect immediately prior to the Amendment and Restatement Effective Date and
(C) Schedule 2.01, Schedule 7.02 and Schedule 10.02 attached to Annex 2 hereto
hereby replace in their entirety the corresponding Schedules attached to the
Original Credit Agreement as in effect immediately prior to the Amendment and
Restatement Effective Date.

SECTION 3. Conditions of Effectiveness. This Amendment and the Amended and
Restated Credit Agreement shall become effective as of the first date (such date
being referred to as the “Amendment and Restatement Effective Date”) when each
of the following conditions shall have been satisfied:

(a) Execution of Documents. The Administrative Agent shall have received
(i) this Amendment, duly executed and delivered by (A) the Borrower, Holdings
and Sub Holdco, (B) each Person agreeing to provide a Term B-2 Loan Commitment
(each, a “Term B-2 Lender” and, collectively, the “Term B-2 Lenders”) and
(C) the Required Lenders, and (ii) a Guarantor Consent and Reaffirmation, in the
form of Annex 3 hereto, duly executed and delivered by each Guarantor.

(b) Consent Fee. The Administrative Agent shall have received from the Borrower
a consent fee payable in Dollars for the account of each Term B-1 Lender that
has returned an executed signature page to this Amendment to the Administrative
Agent at or prior to noon, New York City time on October 11, 2012 (the “Consent
Deadline” and each such Lender, a “Consenting Lender”) equal to 0.25% of the
aggregate principal amount of Term B-1 Loans held by such Consenting Lender as
of the Consent Deadline with respect to which a consent was delivered.

(c) Legal Opinion. The Administrative Agent shall have received a reasonably
satisfactory legal opinion of counsel to the Borrower addressed to it and the
Lenders.

(d) Certificate of Responsible Officer. The Administrative Agent shall have
received (i) a certificate of a Responsible Officer of the Borrower, certifying
that the conditions precedent set forth in Section 4.03 of the Original Credit
Agreement shall have been satisfied on and as of the Amendment and Restatement
Effective Date and (ii) a solvency certificate from the chief financial officer
of the Borrower (after giving effect to the Term Loan Transactions)
substantially in the form attached as Exhibit K to the Original Credit
Agreement.

(e) Identifying Information and Lien Searches. The Administrative Agent shall
have received (i) a report setting forth the information required by Exhibit A
of the Security Agreement (or confirming that there has been no change in such
information since the Acquisition Date or the date of the last such report) in
form consistent with such reports previously delivered to the Administrative
Agent and (ii) copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties.

(f) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Amended and Restated Credit Agreement, for purposes of
determining compliance with the conditions specified in this Section 3, each
Lender that has signed this Amendment shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required



--------------------------------------------------------------------------------

thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Amendment and Restatement Effective Date specifying
its objection thereto.

SECTION 4. Representations and Warranties. The Borrower represents and warrants
as follows as of the date hereof:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
action. Neither the execution, delivery and performance by the Borrower of this
Amendment nor the consummation of the Term Loan Transactions will (i) contravene
the terms of any of the Borrower’s Organization Documents, (ii) result in any
breach or contravention of, or the creation of any Lien upon any of the property
or assets of the Borrower or any of the Restricted Subsidiaries (other than as
permitted by Section 7.01 of the Amended and Restated Credit Agreement) under
(A) any Contractual Obligation to which the Borrower is a party or affecting the
Borrower or the properties of the Borrower or any of its Restricted Subsidiaries
or (B) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which the Borrower or its property is subject; or
(iii) violate any applicable Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(ii) and (iii), to the extent that such breach, contravention or violation would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) This Amendment has been duly executed and delivered by the Borrower. Each of
this Amendment, the Amended and Restated Credit Agreement and each other Loan
Document to which the Borrower is a party, after giving effect to the amendments
pursuant to this Amendment, constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and principles of good faith and fair dealing.

(c) Upon the effectiveness of this Amendment, no Default or Event of Default
shall exist.

(d) Upon the effectiveness of this Amendment and after giving effect to the Term
Loan Transactions, the Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

(e) The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Amended and Restated Credit Agreement or any other
Loan Document are true and correct in all material respects on and as of the
date hereof; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates.

SECTION 5. Post-Effectiveness Obligations. Within one hundred and twenty
(120) days after the Amendment and Restatement Effective Date, unless waived or
extended by the Collateral Agent in its sole discretion, with respect to each
Mortgaged Property, the Borrower shall deliver or shall cause the applicable
Loan Party to deliver the following (to the extent not otherwise delivered on or
prior to the Amendment and Restatement Effective Date) to the Collateral Agent:

(a) with respect to each Mortgage encumbering Mortgaged Property, an amendment
(each, a “Mortgage Amendment”) duly executed and acknowledged by the applicable
Loan Party, and in



--------------------------------------------------------------------------------

form suitable for filing or recording in the filing or recording office where
such Mortgage was filed or recorded, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the filing or recording thereof under applicable law, in each case in form and
substance reasonably satisfactory to the Collateral Agent; and

(b) date-down endorsements to the title insurance policies with respect to the
Mortgaged Properties in form and substance reasonably satisfactory to the
Collateral Agent and such customary and reasonable affidavits, certificates,
information and instruments of indemnification as shall be required to induce
the applicable title insurance company to issue the date-down endorsements.

SECTION 6. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) Except as expressly set forth herein, this Amendment (i) shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Borrower under the Original Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Original
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.

(b) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.

SECTION 7. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent all reasonable and documented out-of-pocket costs and
expenses incurred in connection with this Amendment pursuant to Section 10.04 of
the Original Credit Agreement.

SECTION 8. Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 9. Notices. All communications and notices hereunder shall be given as
provided in the Amended and Restated Credit Agreement.

SECTION 10. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 11. Successors. The provisions of this Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and registered assigns permitted under Section 10.07 of the Amended and Restated
Credit Agreement.



--------------------------------------------------------------------------------

SECTION 12. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

NEXEO SOLUTIONS, LLC, as Borrower By:   /s/ Ross Crane   Name: Ross Crane  
Title: Executive Vice President,   Chief Financial Officer and Assistant
Treasurer NEXEO SOLUTIONS HOLDINGS, LLC, as Holdings By:   /s/ Ross Crane  
Name: Ross Crane   Title: Executive Vice President,   Chief Financial Officer
and Assistant Treasurer NEXEO SOLUTIONS SUB HOLDING CORP., as Sub Holdco By:  
/s/ Ross Crane   Name: Ross Crane   Title: Executive Vice President,   Chief
Financial Officer and Treasurer

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:   /s/
Aamir Saleem   Name: Aamir Saleem   Title: Vice President

 

[Signature Page - Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Annex 1 to

Amendment No. 1 to Credit Agreement

 

 

 

Published CUSIP Number: 65339QAA5

$500,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 9, 2011

and amended and restated as of October 16, 2012

among

NEXEO SOLUTIONS, LLC,

as the Borrower,

NEXEO SOLUTIONS HOLDINGS, LLC,

as Holdings,

NEXEO SOLUTIONS SUB HOLDING CORP.

as Sub Holdco,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

THE OTHER LENDERS PARTY HERETO

 

 

CITIGROUP GLOBAL MARKETS INC.,

as Syndication Agent,

BARCLAYS BANK PLC

and

DEUTSCHE BANK SECURITIES INC.,

as Co-Documentation Agents,

BANK OF AMERICA, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions and Accounting Terms    SECTION 1.01.  

Defined Terms

     1    SECTION 1.02.  

Other Interpretive Provisions

     57    SECTION 1.03.  

Accounting Terms

     58    SECTION 1.04.  

Rounding

     58    SECTION 1.05.  

References to Agreements, Laws, Etc.

     58    SECTION 1.06.  

Times of Day

     58    SECTION 1.07.  

Available Amount Transaction

     58    SECTION 1.08.  

Effect of Amendment and Restatement

     58    ARTICLE II    The Commitments and Borrowings    SECTION 2.01.  

The Loans

     59    SECTION 2.02.  

Borrowings, Conversions and Continuations of Loans

     59    SECTION 2.03.  

Prepayments

     61    SECTION 2.04.  

Termination or Reduction of Commitments

     68    SECTION 2.05.  

Repayment of Loans

     68    SECTION 2.06.  

Interest

     69    SECTION 2.07.  

Fees

     69    SECTION 2.08.  

Computation of Interest and Fees

     69    SECTION 2.09.  

Evidence of Indebtedness

     69    SECTION 2.10.  

Payments Generally

     70    SECTION 2.11.  

Sharing of Payments

     71    SECTION 2.12.  

Incremental Borrowings

     71    SECTION 2.13.  

Refinancing Amendments

     72    SECTION 2.14.  

Extensions of Loans

     73    SECTION 2.15.  

Loan Repricing Protection

     74    SECTION 2.16.  

[Reserved]

     74    ARTICLE III    Taxes, Increased Costs Protection and Illegality   
SECTION 3.01.  

Taxes

     74    SECTION 3.02.  

Illegality

     76    SECTION 3.03.  

Inability to Determine Rates

     77    SECTION 3.04.  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

     77    SECTION 3.05.  

Funding Losses

     78    SECTION 3.06.  

Matters Applicable to All Requests for Compensation

     78    SECTION 3.07.  

Replacement of Lenders under Certain Circumstances

     79    SECTION 3.08.  

Survival

     80   

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV    Conditions Precedent to Borrowings    SECTION 4.01.  

Conditions to Closing Date

     80    SECTION 4.02.  

Conditions to Release of Pre-Funding Security Account Funds to the Borrower on
the Acquisition Date

     81    SECTION 4.03.  

Conditions to all Borrowings After the Acquisition Date

     83    ARTICLE V    Representations and Warranties    SECTION 5.01.  

Existence, Qualification and Power; Compliance with Laws

     83    SECTION 5.02.  

Authorization; No Contravention

     83    SECTION 5.03.  

Governmental Authorization

     84    SECTION 5.04.  

Binding Effect

     84    SECTION 5.05.  

Financial Statements; No Material Adverse Effect

     84    SECTION 5.06.  

Litigation

     84    SECTION 5.07.  

Labor Matters

     85    SECTION 5.08.  

Ownership of Property; Liens

     85    SECTION 5.09.  

Environmental Matters

     85    SECTION 5.10.  

Taxes

     85    SECTION 5.11.  

ERISA Compliance

     85    SECTION 5.12.  

Subsidiaries

     86    SECTION 5.13.  

Margin Regulations; Investment Company Act

     86    SECTION 5.14.  

Disclosure

     86    SECTION 5.15.  

Intellectual Property; Licenses, Etc.

     86    SECTION 5.16.  

Solvency

     87    SECTION 5.17.  

Subordination of Junior Financing

     87    SECTION 5.18.  

USA PATRIOT Act

     87    SECTION 5.19.  

Collateral Documents

     87    ARTICLE VI    Affirmative Covenants    SECTION 6.01.  

Financial Statements

     87    SECTION 6.02.  

Certificates; Other Information

     88    SECTION 6.03.  

Notices

     90    SECTION 6.04.  

Payment of Obligations

     90    SECTION 6.05.  

Preservation of Existence, Etc.

     90    SECTION 6.06.  

Maintenance of Properties

     90    SECTION 6.07.  

Maintenance of Insurance

     90    SECTION 6.08.  

Compliance with Laws

     91    SECTION 6.09.  

Books and Records

     91    SECTION 6.10.  

Inspection Rights

     91    SECTION 6.11.  

Covenant to Guarantee Obligations and Give Security

     91    SECTION 6.12.  

Compliance with Environmental Laws

     93    SECTION 6.13.  

Further Assurances and Post-Closing Covenant

     93    SECTION 6.14.  

Maintenance of Ratings

     94   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII    Negative Covenants    SECTION 7.01.  

Liens

     95    SECTION 7.02.  

Investments

     95    SECTION 7.03.  

Indebtedness

     95    SECTION 7.04.  

Fundamental Changes

     95    SECTION 7.05.  

Dispositions

     97    SECTION 7.06.  

Restricted Payments

     99    SECTION 7.07.  

Change in Nature of Business

     102    SECTION 7.08.  

Transactions with Affiliates

     102    SECTION 7.09.  

Burdensome Agreements

     104    SECTION 7.10.  

Use of Proceeds

     105    SECTION 7.11.  

Accounting Changes

     105    SECTION 7.12.  

Prepayments, Etc. of Indebtedness

     106    SECTION 7.13.  

Holdings and Sub Holdco

     106    ARTICLE VIII    Events of Default and Remedies    SECTION 8.01.  

Events of Default

     106    SECTION 8.02.  

Remedies upon Event of Default

     108    SECTION 8.03.  

Application of Funds

     109    ARTICLE IX    Administrative Agent and Other Agents    SECTION 9.01.
 

Appointment and Authorization of the Administrative Agent

     109    SECTION 9.02.  

Rights as a Lender

     110    SECTION 9.03.  

Exculpatory Provisions

     110    SECTION 9.04.  

Reliance by the Administrative Agent

     111    SECTION 9.05.  

Delegation of Duties

     111    SECTION 9.06.  

Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Agents

     111    SECTION 9.07.  

Indemnification of Agents

     112    SECTION 9.08.  

No Other Duties; Other Agents, Arrangers, Managers, Etc.

     112    SECTION 9.09.  

Resignation of Administrative Agent

     112    SECTION 9.10.  

Administrative Agent May File Proofs of Claim

     113    SECTION 9.11.  

Collateral and Guaranty Matters

     114    SECTION 9.12.  

Appointment of Supplemental Administrative Agents

     114    SECTION 9.13.  

Intercreditor Agreements

     115    SECTION 9.14.  

Secured Cash Management Agreements and Secured Hedge Agreements

     115    SECTION 9.15.  

Withholding Tax

     115    ARTICLE X    Miscellaneous    SECTION 10.01.  

Amendments, Etc.

     116    SECTION 10.02.  

Notices and Other Communications; Facsimile Copies

     117    SECTION 10.03.  

No Waiver; Cumulative Remedies

     119    SECTION 10.04.  

Attorney Costs and Expenses

     119    SECTION 10.05.  

Indemnification by the Borrower

     119   

 

-iii-



--------------------------------------------------------------------------------

SECTION 10.06.  

Marshaling; Payments Set Aside

     120    SECTION 10.07.  

Successors and Assigns

     120    SECTION 10.08.  

Confidentiality

     124    SECTION 10.09.  

Setoff

     125    SECTION 10.10.  

Interest Rate Limitation

     125    SECTION 10.11.  

Counterparts; Integration; Effectiveness

     125    SECTION 10.12.  

Electronic Execution of Assignments and Certain Other Documents

     126    SECTION 10.13.  

Survival of Representations and Warranties

     126    SECTION 10.14.  

Severability

     126    SECTION 10.15.  

GOVERNING LAW

     126    SECTION 10.16.  

WAIVER OF RIGHT TO TRIAL BY JURY

     127    SECTION 10.17.  

Binding Effect

     127    SECTION 10.18.  

Lender Action

     127    SECTION 10.19.  

Use of Name, Logo, Etc

     127    SECTION 10.20.  

USA PATRIOT Act

     127    SECTION 10.21.  

Service of Process

     127    SECTION 10.22.  

No Advisory or Fiduciary Responsibility

     127   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

I   Guarantors 1.01A   Certain Security Interests and Guarantees 1.01B  
Mortgaged Properties 1.01C   Material Foreign Subsidiaries 2.01   Commitment
5.12   Subsidiaries and Other Equity Investments 7.01   Existing Liens 7.02  
Existing Investments 7.03   Existing Indebtedness 7.08   Transactions with
Affiliates 7.09   Existing Restrictions 10.02   Administrative Agent’s Office,
Certain Addresses for Notices

EXHIBITS

Form of

 

A   Committed Loan Notice B   Note B-1   Term B-1 Note B-2   Term B-2 Note C  
Compliance Certificate D   Assignment and Assumption E   Guaranty F   Security
Agreement G-1   Closing Date Legal Opinion of Cleary Gottlieb Steen & Hamilton
LLP G-2       Closing Date Legal Opinion of Vinson & Elkins LLP G-3  
Acquisition Date Legal Opinion of Cleary Gottlieb Steen & Hamilton LLP G-4  
Acquisition Date Legal Opinion of Vinson & Elkins LLP H-1   ABL Intercreditor
Agreement H-2   First Lien Intercreditor Agreement H-3   Second Lien
Intercreditor Agreement I   United States Tax Compliance Certificate J  
[Intentionally Omitted] K   Form of Solvency Certificate L   Form of Discount
Range Prepayment Notice M   Form of Discount Range Prepayment Offer N   Form of
Solicited Discounted Prepayment Notice O   Form of Acceptance and Prepayment
Notice P   Form of Specified Discount Prepayment Notice Q   Form of Solicited
Discounted Prepayment Offer R   Form of Specified Discount Prepayment Response

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
October 16, 2012, among NEXEO SOLUTIONS, LLC, a Delaware limited liability
company (the “Borrower”), NEXEO SOLUTIONS HOLDINGS, LLC, a Delaware limited
liability company (“Holdings”), NEXEO SOLUTIONS SUB HOLDING CORP. (“Sub
Holdco”), a Delaware corporation, BANK OF AMERICA, N.A., as administrative agent
(in such capacity, including any successor thereto, the “Administrative Agent”)
and as collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) under the Loan Documents, and each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower, Holdings and Sub Holdco are party to that certain Credit
Agreement, dated as of March 9, 2011 (as amended, supplemented or otherwise
modified prior to the Amendment and Restatement Effective Date (as this and
other capitalized terms used in these preliminary statements are defined in
Section 1.01 below), the “Original Credit Agreement”), among the Borrower,
Holdings, Sub Holdco, Bank of America, as Administrative Agent and Collateral
Agent, the other agents party thereto, and the Lenders from time to time party
thereto, under which the Borrower obtained an initial aggregate principal amount
of $325,000,000 of Term B-1 Loans, the proceeds of which, together with the
proceeds of (i) the Equity Contribution, (ii) the Initial ABL Borrowings and
(iii) the issuance of the Senior Subordinated Notes, were used to pay the
consideration and other amounts owing in connection with the Acquisition under
the Acquisition Agreement, to repay certain existing indebtedness and hedging
obligations of the Borrower and its Subsidiaries and to pay all fees, costs and
expenses incurred in connection with the Transaction and related transactions
(including to fund any original issue discount and upfront fees) and to provide
working capital.

The parties to Amendment No. 1 have agreed to amend and restate the Original
Credit Agreement as provided in this Agreement to, among other things,
(a) provide for a new tranche of Term B-2 Loans in an aggregate principal amount
of $175,000,000, some of the proceeds of which shall be used to repay loans
outstanding under the ABL Facility and to increase balance sheet cash, and
(b) amend Section 2.12 to permit the incurrence of additional Incremental Loans
pursuant to the terms and subject to the conditions set forth herein.

NOW, THEREFORE, subject to the conditions set forth in Amendment No. 1, the
Original Credit Agreement shall be, and hereby is, amended and restated in its
entirety as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“ABL Administrative Agent” means Bank of America in its capacity as
administrative agent and collateral agent under the ABL Facility Documentation,
or any successor administrative agent and collateral agent under the ABL
Facility Documentation.

“ABL Facility” means that certain senior secured asset-based revolving credit
facility dated on or about the Acquisition Date by and among Holdings, Sub
Holdco, the Borrower, the other borrowers party thereto, the lenders party
thereto in their capacities as lenders thereunder and Bank of America, N.A., as
agent and the other agents party thereto, including any related notes,
collateral documents, letters of credit and guarantees, instruments and
agreements executed in connection therewith, and any appendices, exhibits or
schedules to any of the foregoing (as the same may be in effect from time to
time), and any amendments, supplements, modifications, extensions, renewals,
restatements, refundings or refinancings thereof (whether with the original
agents and lenders or other agents or lenders or otherwise, and whether provided
under the original credit agreement or other credit agreements or otherwise) and
any indenture, guarantees, credit facilities or commercial paper facilities with
banks or other institutional lenders or investors that replace, refund, exchange
or refinance any part of the loans, notes, guarantees, other credit

 

-1-



--------------------------------------------------------------------------------

facilities or commitments thereunder, including any such replacement, refunding
or refinancing facility or indenture that increases the amount borrowable
thereunder or alters the maturity thereof (provided that such increase in
borrowings is permitted under clause (1) of the definition of Permitted
Indebtedness).

“ABL Facility Documentation” means the ABL Facility and all security agreements,
guarantees, pledge agreements and other agreements or instruments executed in
connection therewith.

“ABL First Lien Collateral” means all the “ABL First Lien Collateral” as defined
in the ABL Intercreditor Agreement.

“ABL Intercreditor Agreement” means the intercreditor agreement to be dated as
of the Acquisition Date among the Administrative Agent, the Collateral Agent,
the ABL Administrative Agent and the Loan Parties, substantially in the form
attached as Exhibit H-1 to the Original Credit Agreement or any other
intercreditor agreement among the ABL Administrative Agent, one or more Senior
Representatives of Permitted Additional Pari Term Loan Debt, Permitted Second
Priority Debt, Other Junior Secured Debt or any Refinancing Indebtedness in
respect thereof, the Administrative Agent and the Collateral Agent on terms that
are no less favorable in any material respect to the Secured Parties than those
contained in the form attached as Exhibit H-1 to the Original Credit Agreement.

“Acceptable Discount” has the meaning specified in Section 2.03(a)(iv)(D)(2).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit O to the
Original Credit Agreement.

“Acceptance Date” has the meaning specified in Section 2.03(a)(iv)(D)(2).

“Acquired Business” means substantially all of the assets of the global
distribution business of Ashland, Inc.

“Acquired Indebtedness” means, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged or consolidated with or into or became a Restricted Subsidiary of such
specified Person, including Indebtedness incurred in connection with, or in
contemplation of, such other Person merging or consolidating with or into or
becoming a Restricted Subsidiary of such specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition” means the purchase and acquisition of the Acquired Business, and
the assumption of certain liabilities of the Acquired Business, by the Borrower
and Subsidiaries of the Borrower, in each case except as otherwise provided in
the Acquisition Agreement.

“Acquisition Agreement” means the Agreement of Purchase and Sale, dated as of
November 5, 2010, among Ashland Inc., Holdings and the Borrower.

“Acquisition Consideration” means an amount equal to the total funds required to
consummate the Acquisition as set forth in the Acquisition Agreement.

“Acquisition Date” shall mean the date on which the Acquisition is consummated.

“Additional Interest Gross-Up Amount” means an amount of Dollars that, when
taken together with all Pre-Funding Security Account Funds then on deposit in
the Pre-Funding Security Account, will be sufficient (without taking into
account investment gains) to pay the principal amount of all Initial Loans and
all accrued interest thereon through first Business Day following the Outside
Date (as the Outside Date is extended in connection with such deposit).

 

-2-



--------------------------------------------------------------------------------

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any (a) Incremental Loan in accordance with
Section 2.12 or (b) Other Loans pursuant to a Refinancing Amendment in
accordance with Section 2.13; provided that each Additional Lender (other than
any Person that is a Lender, an Affiliate of a Lender or an Approved Fund of a
Lender at such time) shall be subject to the approval of the Administrative
Agent (such approval not to be unreasonably withheld or delayed), in each case
to the extent any such consent would be required from the Administrative Agent
under Section 10.07(b)(iii)(B) for an assignment of Loans to such Additional
Lender.

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 attached to Annex 2 to
Amendment No. 1, or such other address or account as the Administrative Agent
may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliated Lender” means, at any time, any Lender that is an Investor or an
Affiliate of the Investors (other than Holdings, the Borrower or any of their
respective Subsidiaries) at such time.

“Agent Parties” has the meaning specified in Section 10.02(d).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Documentation Agent and the Supplemental
Administrative Agents (if any) and the Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurodollar Rate or Base Rate
floor greater than any floor then applicable to the Loans of the applicable
Class, respectively (with such increased amount being equated to interest
margins for purposes of determining any increase to the Applicable Rate), or
otherwise; provided that OID and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness); and provided, further,
that “All-In Yield” shall not include arrangement fees, structuring fees or
underwriting or similar fees not generally paid to lenders in connection with
such Indebtedness.

“Amendment and Restatement Arrangers” means Bank of America, N.A., Barclays Bank
PLC, Citigroup Global Markets Inc. and Deutsche Bank Securities Inc., each in
its capacity as a joint lead arranger under Amendment No. 1.

 

-3-



--------------------------------------------------------------------------------

“Amendment and Restatement Effective Date” has the meaning specified in
Amendment No. 1.

“Amendment No. 1” means Amendment No. 1 to Credit Agreement, dated as of
October 16, 2012, among the Borrower, the Term B-2 Lenders, the Required Lenders
and the Administrative Agent.

“Annual Financial Statements” means the audited consolidated balance sheets of
the Acquired Business as of the fiscal years ended September 30, 2009 and
September 30, 2010, and the related consolidated statements of operations,
changes in stockholders’ equity and cash flows for the Acquired Business for the
fiscal years ended September 30, 2009 and September 30, 2010.

“Applicable Rate” means a percentage per annum equal to (a) for Eurodollar Rate
Loans, 3.50% and (b) for Base Rate Loans, 2.50%.

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets Inc. and Barclays Bank PLC, each in its capacity as a joint lead
arranger under the Original Credit Agreement and each of the Amendment and
Restatement Arrangers.

“Asset Sale Proceeds Pledged Account” means an account held at, and subject to
the sole dominion and control of, the Collateral Agent.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D attached to Annex 2 to Amendment No. 1 or any other form
approved by the Administrative Agent.

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.03(a)(iv); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Available Amount” means, at any time, the excess of (i) the sum of (without
duplication) of:

(a) 50.0% of the Consolidated Net Income (minus, without duplication of amounts
that reduced Consolidated Net Income, the amount of Restricted Payments pursuant
to clause (12)(b) of Section 7.06 for such period) of Holdings for the period
(taken as one accounting period) beginning on the first day of the fiscal
quarter in which the Acquisition Date occurs to the end of Holdings’ most
recently ended fiscal quarter for which internal financial statements are
available at such time, or, in the case such Consolidated Net Income for such
period is a deficit, minus 100.0% of such deficit; plus

(b) 100.0% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by Holdings since immediately
after the Acquisition Date (other than net cash proceeds to the extent such net
cash proceeds have been used to incur Indebtedness pursuant to clause (13)(a) of
the definition of Permitted Indebtedness) from the issue or sale of:

 

-4-



--------------------------------------------------------------------------------

(i) (A) Equity Interests of Holdings, including Treasury Capital Stock, but
excluding cash proceeds and the fair market value of marketable securities or
other property received from the sale of:

(x) Equity Interests to any future, present or former employees, directors,
officers, managers, distributors or consultants (or their respective Controlled
Investment Affiliates or Immediate Family Members) of Holdings, any direct or
indirect parent company of Holdings or any of Holdings’ Subsidiaries after the
Acquisition Date to the extent such amounts have been applied to Restricted
Payments made in accordance with Section 7.06(4);

(y) Designated Preferred Stock;

and (B) to the extent such net cash proceeds are actually contributed to
Holdings, Equity Interests of any direct or indirect parent company of Holdings
(excluding contributions of the proceeds from the sale of Designated Preferred
Stock of such company or contributions to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 7.06(4)); or

(ii) debt securities of Holdings that have been converted into or exchanged for
such Equity Interests of Holdings;

provided that this clause (b) shall not include the proceeds from (W) Refunding
Capital Stock, (X) Equity Interests or convertible debt securities of Holdings
sold to a Restricted Subsidiary, (Y) Disqualified Stock or debt securities that
have been converted into Disqualified Stock or (Z) Excluded Contributions; plus

(c) 100.0% of the aggregate amount of cash and the fair market value of
marketable securities or other property contributed to the capital of Holdings
following the Acquisition Date (other than net cash proceeds to the extent such
net cash proceeds have been used to incur Indebtedness or issue Disqualified
Stock or Preferred Stock pursuant to clause (13)(a) of the definition of
Permitted Indebtedness) (other than by a Restricted Subsidiary and other than
any Excluded Contributions); plus

(d) 100.0% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by means of:

(i) the sale or other disposition (other than to Holdings or a Restricted
Subsidiary) of Restricted Investments made by Holdings or the Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
Holdings or the Restricted Subsidiaries (other than by Holdings or a Restricted
Subsidiary) and repayments of loans or advances, which constitute Restricted
Investments made by Holdings or the Restricted Subsidiaries, in each case after
the Acquisition Date; or

(ii) the sale (other than to Holdings or a Restricted Subsidiary) of the stock
of an Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary
(only to the extent the Investment in such Unrestricted Subsidiary was a
Restricted Investment) or a dividend from an Unrestricted Subsidiary after the
Acquisition Date; plus

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Acquisition Date, the fair market value of the
Investment in such Unrestricted Subsidiary (which, if the fair market value of
such Investment shall exceed $15,000,000, shall be

 

-5-



--------------------------------------------------------------------------------

determined by the Board of Directors of the Borrower) at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary to the
extent the Investment in such Unrestricted Subsidiary was a Restricted
Investment; over

(ii) the sum of (a) the aggregate amount of Restricted Investments, (b) the
aggregate amount of Restricted Payments previously made in reliance on clauses
(1), (2) (with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (b) thereof only), (6)(c), (8), (14) and (15) of Section 7.06
and (c) the aggregate amount expended pursuant to clauses (a)(i)(E) and
(a)(i)(F) of Section 7.12.

“Bank of America” means Bank of America, N.A., a national banking association,
acting in its individual capacity, and its successors and assigns.

“Bank Products” means any facilities or services related to cash management,
including treasury, depository, overdraft, credit or debit card, purchase card,
electronic funds transfer and other cash management arrangements and commercial
credit card and merchant card services.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate on such day for an Interest Period of
one (1) month plus 1.00% (or, if such day is not a Business Day, the immediately
preceding Business Day). The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.03(a)(iv)(B).

“Borrower Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Borrower Party” means any one of
them.

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.03(a)(iv)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.03(a)(iv)(D).

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

“Borrowing Base” means, as of any date, an amount equal to the sum of:

(1) 75% of the aggregate book value of all accounts receivable of Holdings and
the Restricted Subsidiaries; and

(2) 65% of the aggregate book value of all inventory owned by Holdings and the
Restricted Subsidiaries,

 

-6-



--------------------------------------------------------------------------------

all calculated on a consolidated basis in accordance with GAAP (except that for
purposes of the Borrowing Base, the book value shall reflect inventory at
average cost and exclude any LIFO reserves).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and if such day relates to any interest rate settings as to a Eurodollar Rate
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any such Eurodollar Rate Loan, means any such day
on which dealings in deposits in Dollars are conducted by and between banks in
the London interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by Holdings and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flows of Holdings and the Restricted Subsidiaries.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by Holdings
and the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of Holdings and the
Restricted Subsidiaries.

“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent, including the Asset Sale Proceeds
Pledged Account.

“Cash Equivalents” means:

(1) Dollars;

(2) (a) Canadian dollars, pounds sterling, euros or any national currency of any
participating member state of the EMU; or

(b) in the case of any Foreign Subsidiary that is a Restricted Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business;

 

-7-



--------------------------------------------------------------------------------

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 12 months or less from the date
of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 12 months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000 in the case of U.S. banks and $100,000,000
(or the U.S. dollar equivalent as of the date of determination) in the case of
non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4) and (8) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(4) above;

(6) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency) and in each case maturing within
24 months after the date of creation thereof and Indebtedness or Preferred Stock
issued by Persons with a rating of “A” or higher from S&P or “A-2” or higher
from Moody’s with maturities of 24 months or less from the date of acquisition;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another Rating Agency) with maturities of 24 months or less from the
date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) with maturities of 24 months or less from the date
of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency); and

(11) investment funds investing at least 90.0% of their assets in securities of
the types described in clauses (1) through (10) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10) and (11) above of
foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (11) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

-8-



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Bank Products, whether or not such Person
subsequently ceases to be a Lender or an Affiliate of a Lender.

“Cash Management Obligations” means obligations owed by Holdings or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Borrower in writing to the Administrative Agent as “Cash Management
Obligations.”

“Cash Management Services” means any Bank Products.

“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (excluding the taking effect after the date of this Agreement of a
law, rule, regulation or treaty adopted prior to the date of this Agreement),
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority. It is understood and agreed
that the Dodd–Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203, H.R. 4173), all Laws relating thereto, all interpretations and
applications thereof and any compliance by a Lender with any request or
directive relating thereto shall, for the purposes of this Agreement, be deemed
to be adopted subsequent to the date hereof.

“Change of Control” means the earliest to occur of:

(a) (i) at any time prior to the consummation of a Qualifying IPO, the Permitted
Holders ceasing to own, in the aggregate, directly or indirectly, beneficially
and of record, at least a majority of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings; or

(ii) at any time upon or after the consummation of a Qualifying IPO, (1) any
Person (other than a Permitted Holder) or (2) Persons (other than one or more
Permitted Holders) constituting a “group” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of Equity Interests representing more
than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings and the
percentage of aggregate ordinary voting power so held is greater than the
percentage of the aggregate ordinary voting power represented by the Equity
Interests of Holdings beneficially owned, directly or indirectly, in the
aggregate by the Permitted Holders; unless, in the case of either clause (a)(i)
or (a)(ii) above, the Permitted Holders have, at such time, the right or the
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings; or

(b) any “Change of Control” (or any comparable term) in any document pertaining
to the ABL Facilities, the Senior Subordinated Notes, the Senior Subordinated
Notes Indenture or any indenture governing notes issued in a refinancing of the
Senior Subordinated Notes constituting Refinancing Indebtedness; or

(c) the Borrower ceases to be a direct or indirect wholly owned Subsidiary of
Holdings (or any Successor Holdings or successor under 7.04(a)).

 

-9-



--------------------------------------------------------------------------------

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term B-1 Loans, Term B-2
Loans, Incremental Loans, Other Loans, Extended Loans or Replacement Loans,
(b) any Commitment, refers to whether such Commitment is a Term B-1 Loan
Commitment, a Term B-2 Loan Commitment, Other Term Commitment (and, in the case
of an Other Term Commitment, the Class of Loans to which such commitment
relates), a Commitment in respect of any Replacement Loan or a Commitment in
respect of a Class of Loans to be made pursuant to an Incremental Amendment or
an Extension Offer and (c) any Lender, refers to whether such Lender has a Loan
or Commitment with respect to a particular Class of Loans or Commitments. Other
Term Commitments, a Commitment in respect of any Replacement Loan or a
Commitment in respect of a Class of Loans to be made pursuant to an Incremental
Amendment or an Extension Offer, Other Loans, Incremental Loans, Extended Loans
and Replacement Loans that have different terms and conditions shall be
construed to be in different Classes.

“Closing Date” means March 9, 2011.

“Closing Date Material Adverse Effect” means a “Material Adverse Effect” as
defined in the Acquisition Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received each Collateral Document required
to be delivered on the Closing Date pursuant to Section 4.01(a)(iv) or pursuant
to Section 6.11 or Section 6.13 at such time, duly executed by each Loan Party
thereto;

(b) all Obligations shall have been unconditionally guaranteed by Holdings, Sub
Holdco, each Restricted Subsidiary of the Borrower that is a wholly owned
Material Domestic Subsidiary and not an Excluded Subsidiary including those that
are listed on Schedule I to the Original Credit Agreement (each, a “Guarantor”),
and any Restricted Subsidiary of the Borrower that Guarantees the Senior
Subordinated Notes, any Indebtedness incurred by the Borrower or a Guarantor
pursuant to the ABL Facility, any Junior Financing or any Permitted Additional
Pari Passu Indebtedness (or, in each case, any Indebtedness that constitutes
Refinancing Indebtedness thereof) shall be a Guarantor hereunder;

(c) the Obligations and the Guaranty shall have been secured by a first-priority
security interest (subject to non-consensual Liens permitted by Section 7.01) in
(i) all the Equity Interests of Sub Holdco and the Borrower, (ii) all Equity
Interests of each direct, wholly owned Material Domestic Subsidiary (other than
a Material Domestic Subsidiary described in the following clause (iii)(A)) that
is directly owned by the Borrower or any Subsidiary Guarantor and (iii) (A) 65%
of the issued and outstanding Equity Interests of each wholly owned Material
Domestic Subsidiary that is directly owned by the Borrower or by any Subsidiary
Guarantor and that is a disregarded entity for United States federal income tax
purposes and has no material assets other than Equity Interests in one or more
Foreign Subsidiaries and (B) 65% of the issued and outstanding Equity Interests
that are voting stock and 100% of the issued and outstanding Equity Interest
that are not voting stock of each wholly owned Foreign Subsidiary that is
directly owned by the Borrower or by any Subsidiary Guarantor;

(d) except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with the
United States Patent and Trademark Office or United States Copyright

 

-10-



--------------------------------------------------------------------------------

Office) in substantially all tangible and intangible personal property of the
Borrower and each Guarantor (including accounts (other than deposit accounts,
other bank or securities accounts or any Securitization Assets, but including
the Asset Sale Proceeds Pledged Account), inventory, equipment, investment
property, contract rights, applications and registrations of intellectual
property filed in the United States, other general intangibles, and proceeds of
the foregoing), in each case, with the priority required by the Collateral
Documents, in each case subject to exceptions and limitations otherwise set
forth in this Agreement and the Collateral Documents; provided that any such
security interests in ABL First Lien Collateral shall be subject to the terms of
the ABL Intercreditor Agreement, and provided further that any such security
interests in Collateral shall be subject to the terms of the First Lien
Intercreditor Agreement, if any, and the Second Lien Intercreditor Agreement, if
any, to the extent applicable;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property listed on Schedule 1.01B to the Original
Credit Agreement or required to be delivered pursuant to Section 6.11 and
6.13(b) (the “Mortgaged Properties”) duly executed and delivered by the record
owner of such property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid Lien on the property described therein, free of any other
Liens except as expressly permitted by Section 7.01, together with such
endorsements, coinsurance and reinsurance as the Collateral Agent may reasonably
request, and (iii) such surveys, abstracts and appraisals and such customary
legal opinions and other documents as the Collateral Agent may reasonably
request with respect to any such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, surveys,
abstracts or appraisals with respect to, particular assets if and for so long
as, in the reasonable judgment of the Collateral Agent and the Borrower, the
cost of creating or perfecting such pledges or security interests in such assets
or obtaining title insurance, surveys abstracts or appraisals in respect of such
assets shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.

The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance and surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Agents and the Lenders pursuant to Sections 4.01(a)(iv), 6.11
or 6.13, the Guaranty, the ABL Intercreditor Agreement, the First Lien
Intercreditor Agreement (if any), the Second Lien Intercreditor Agreement (if
any) and each of the other agreements, instruments or documents that creates or
purports to create a Lien or Guarantee in favor of the Collateral Agent for the
benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal
amount of the Loan to be made by such Lender under this Agreement, as such
commitment may be (a) reduced from time to time pursuant to Section 2.04 and
(b) reduced or increased from time to time pursuant to (i) assignments by or to
such Lender pursuant to an Assignment and Assumption, (ii) an Incremental
Amendment or (iii) a Refinancing Amendment.

“Committed Loan Notice” means a notice of (a) a Borrowing with respect to a
given Class of Loans, (b) a conversion of Loans of a given Class from one Type
to the other, or (c) a continuation of Eurodollar Rate Loans of a given Class,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A attached to Annex 2 to Amendment No. 1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C to the Original Credit Agreement and which certificate shall in any
event be a certificate of the chief financial officer of the Borrower
(a) certifying as to whether a Default has occurred and is continuing and, if
applicable, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (b) setting forth reasonably detailed
calculations, in the case of financial statements delivered under
Section 6.01(a), beginning with the financial statements for the

 

-11-



--------------------------------------------------------------------------------

fiscal year of the Borrower ending September 30, 2012, of Excess Cash Flow for
such fiscal year, (c) commencing with the certificate delivered pursuant to
Section 6.02(a) for the fiscal quarter ending June 30, 2011, setting forth a
calculation of the Secured Net Leverage Ratio and Consolidated Net Leverage
Ratio as of the end of the most recent four fiscal quarter period for which such
financial statements are being delivered and (d) in the case of financial
statements delivered under Section 6.01(a), setting forth a reasonably detailed
calculation of the Net Cash Proceeds received during the applicable period by or
on behalf of, Holdings or any of its Restricted Subsidiaries in respect of any
Disposition subject to prepayment pursuant to Section 2.03(b)(ii)(A) and the
portion of such Net Cash Proceeds that has been invested or are intended to be
reinvested in accordance with Section 2.03(b)(ii)(B).

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Holdings and the Restricted Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
cash and Cash Equivalents, amounts related to current or deferred taxes based on
income or profits, assets held for sale, loans (permitted) to third parties,
pension assets, deferred bank fees, derivative financial instruments and any
assets in respect of Hedging Obligations, and excluding the effects of
adjustments pursuant to GAAP resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Transaction or any consummated acquisition.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Holdings and the Restricted Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding (A) the current portion of any Funded Debt, (B) the current
portion of interest, (C) accruals for current or deferred taxes based on income
or profits, (D) accruals of any costs or expenses related to restructuring
reserves, (E) revolving loans, swingline loans and letter of credit obligations
under the ABL Facility or any other revolving credit facility, (F) the current
portion of any Capitalized Lease Obligation, (G) deferred revenue arising from
cash receipts that are earmarked for specific projects, (H) liabilities in
respect of unpaid earn-outs, (I) the current portion of any other long-term
liabilities and (J) any liabilities in respect of Hedging Obligations, and,
furthermore, excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Transaction or any consummated acquisition.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses and Capitalized Software
Expenditures of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense in respect of Indebtedness of such Person and
its Restricted Subsidiaries for such period, to the extent such expense was
deducted (and not added back) in computing Consolidated Net Income (including
(a) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations, (e) net payments, if any, made (less
net payments, if any, received), pursuant to interest rate Hedging Obligations
with respect to Indebtedness, and excluding (t) any expense resulting from the
discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting in connection
with the Transaction or any acquisition, (u) penalties and interest relating to
taxes, (v) any “additional interest” or “liquidated damages” with respect to any
debt securities for failure to timely comply with registration rights
obligations, (w) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses and discounted liabilities, (x) any expensing of
bridge, commitment and other financing fees, (y) commissions, discounts, yield
and other fees and charges (including any interest expense) related to any
Qualified Securitization Facility and (z) any accretion of accrued interest on
discounted liabilities); plus

 

-12-



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,

(1) the cumulative effect of a change in accounting principles (effected either
through cumulative effect adjustment or a retroactive application, in each case,
in accordance with GAAP) and changes as a result of the adoption or modification
of accounting policies during such period shall be excluded;

(2) any net after-tax effect of gains or losses attributable to asset
dispositions or abandonments (including any disposal of abandoned or
discontinued operations) or the sale or other disposition of any Capital Stock
of any Person other than in the ordinary course of business as determined in
good faith by Holdings shall be excluded;

(3) the Net Income for such period of any Person that is an Unrestricted
Subsidiary or any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting shall be excluded; provided that Consolidated
Net Income of Holdings shall be increased by the amount of dividends or
distributions or other payments that are actually paid in Cash Equivalents (or
to the extent converted into Cash Equivalents) to Holdings or a Restricted
Subsidiary thereof in respect of such period and the net losses of any such
Person shall only be included to the extent funded with cash from Holdings or
any Restricted Subsidiary;

(4) solely for the purpose of determining clause (i)(a) of the Available Amount,
the Net Income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived, provided that Consolidated Net Income of Holdings will be increased by
the amount of dividends or other distributions or other payments actually paid
in cash (or to the extent converted into cash) to Holdings or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein;

(5) effects of adjustments (including the effects of such adjustments pushed
down to Holdings and its Restricted Subsidiaries) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt line items and other noncash charges in such
Person’s consolidated financial statements pursuant to GAAP resulting from the
application of recapitalization accounting or, if applicable, purchase
accounting in relation to the Transaction or any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded;

(6) any net after-tax effect of income (loss) from the early extinguishment or
conversion of (a) Indebtedness, (b) Hedging Obligations or (c) other derivative
instruments shall be excluded;

(7) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;

 

-13-



--------------------------------------------------------------------------------

(8) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs shall be
excluded, and any cash charges associated with the rollover, acceleration, or
payout of Equity Interests by management of Holdings or any of its direct or
indirect parent companies in connection with the Transaction, shall be excluded;

(9) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Asset Sale, disposition, incurrence or repayment of Indebtedness
(including such fees, expenses or charges related to the offering of the Senior
Subordinated Notes, this Agreement and the ABL Facility), issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (including any amendment or other modification of the Senior
Subordinated Notes, this Agreement or the ABL Facility) and including, in each
case, any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful, shall be excluded;

(10) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction (or within twelve months after the closing of any acquisition that
are so required to be established as a result of such acquisition) in accordance
with GAAP shall be excluded;

(11) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any investment, acquisition or
any sale, conveyance, transfer or other disposition of assets permitted under
the Indenture, to the extent actually reimbursed, or, so long as Holdings has
made a determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is (i) not denied by the
applicable carrier (without any right of appeal thereof) within 180 days and
(ii) in fact indemnified or reimbursed within 365 days of such determination
(with a deduction in the applicable future period for any amount so added back
to the extent not so indemnified or reimbursed within such 365 days), shall be
excluded;

(12) to the extent covered by insurance and actually reimbursed, or, so long as
Holdings has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 day period),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded;

(13) any net unrealized gain or loss (after any offset) resulting in such period
from Hedging Obligations and the application of Accounting Standards
Codification 815 shall be excluded;

(14) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation and transaction gains or losses including those
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Hedging Obligations for currency exchange risk) and any
other monetary assets and liabilities shall be excluded; and

(15) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks (including government program rebates) shall be
excluded.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any Investment permitted by Section 7.02 or any
sale, conveyance, transfer or other disposition of assets permitted under the
Indenture.

 

-14-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for the purpose of determining the Available
Amount (other than clause (i)(d) of such definition), there shall be excluded
from Consolidated Net Income any income arising from any sale or other
disposition of Restricted Investments made by Holdings and its Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from
Holdings and its Restricted Subsidiaries, any repayments of loans and advances
which constitute Restricted Investments by Holdings or any Restricted
Subsidiary, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the Available Amount pursuant to clause (i)(d)
thereof.

“Consolidated Net Leverage Ratio” means the ratio of (a) the Consolidated Total
Indebtedness of Holdings and its Restricted Subsidiaries as of the end of the
most recent fiscal quarter for which internal financial statements are available
to (b) EBITDA of Holdings and its Restricted Subsidiaries for the most recently
ended four fiscal quarters ending immediately prior to such date for which
internal financial statements are available.

In the event that Holdings or any Restricted Subsidiary incurs, assumes,
guarantees, redeems, repays, retires or extinguishes any Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility unless
such Indebtedness has been permanently repaid and has not been replaced) or
issues or redeems Disqualified Stock or Preferred Stock subsequent to the
commencement of the period for which the Consolidated Net Leverage Ratio is
being calculated but prior to or simultaneously with the event for which the
calculation of the Consolidated Net Leverage Ratio is made (the “Consolidated
Net Leverage Ratio Calculation Date”), then the Consolidated Net Leverage Ratio
shall be calculated giving pro forma effect to such incurrence, assumption,
guarantee, redemption, repayment, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Stock or Preferred Stock, as if
the same had occurred immediately prior to the end of such most recent fiscal
quarter.

For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made by Holdings or any of its Restricted Subsidiaries during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Consolidated Net Leverage Ratio Calculation Date shall
be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (and the change in EBITDA resulting therefrom) had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into Holdings or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation or discontinued
operation that would have required adjustment pursuant to this definition, then
the Consolidated Net Leverage Ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation had occurred at the
beginning of the applicable four-quarter period. For purposes of this
definition, whenever pro forma effect is to be given to an Investment,
acquisition, disposition, merger or consolidation (including the Transaction),
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of Holdings (and may include, for the avoidance
of doubt, cost savings, synergies and operating expense reductions resulting
from such Investment, acquisition, merger, amalgamation or consolidation
(including the Transaction) which is being given pro forma effect that have been
or are expected to be realized); provided that (A) such amounts are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of the Borrower, (B) such actions are taken, committed to be taken or expected
to be taken no later than twelve (12) months after the date of such transaction
and (C) the aggregate amount of cost savings and synergies added pursuant to
this sentence for any such four quarter period after the Closing Date (it being
understood that such adjustments may be incremental to those set forth in the
definition of EBITDA but no amounts shall be added pursuant to this sentence to
the extent duplicative of any amounts that are otherwise added back in computing
EBITDA) shall not exceed the greater of (x) $15,000,000 and (y) 10% of EBITDA
for such four quarter period (giving pro forma effect to the relevant
transaction (but not to any cost savings or synergies)).

 

-15-



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of Holdings and the Restricted Subsidiaries on a consolidated basis
consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Lease Obligations and debt obligations evidenced by promissory notes
and similar instruments, as determined in accordance with GAAP (excluding for
the avoidance of doubt all undrawn amounts under revolving credit facilities and
letters of credit and all obligations under Qualified Securitization Facilities
and all Hedging Obligations) plus (2) the aggregate amount of all outstanding
Disqualified Stock of Holdings and all Preferred Stock of the Restricted
Subsidiaries on a consolidated basis, with the amount of such Disqualified Stock
and Preferred Stock equal to the greater of their respective voluntary or
involuntary liquidation preferences and maximum fixed repurchase prices, in each
case determined on a consolidated basis in accordance with GAAP minus (3) the
lesser of (x) $50,000,000 and (y) the aggregate amount of cash and cash
equivalents of Holdings and its Restricted Subsidiaries on such date. For
purposes hereof, the “maximum fixed repurchase price” of any Disqualified Stock
or Preferred Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock or Preferred
Stock as if such Disqualified Stock or Preferred Stock were purchased on any
date on which Consolidated Total Indebtedness shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Stock or Preferred Stock, such fair
market value shall be determined reasonably and in good faith by the Borrower.
The U.S. dollar-equivalent principal amount of any Indebtedness denominated in a
foreign currency will reflect the currency translation effects, determined in
accordance with GAAP, of Hedging Obligations for currency exchange risks with
respect to the applicable currency in effect on the date of determination of the
U.S. dollar-equivalent principal amount of such Indebtedness.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(2) to advance or supply funds

(a) for the purchase or payment of any such primary obligation, or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Investor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in Holdings and/or other companies.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Additional
Pari Term Loan Debt that is designated in writing to the Administrative Agent by
a Responsible Officer of the Borrower as “Credit Agreement Refinancing
Indebtedness” on or prior to the date of incurrence, (b) Permitted Second
Priority Debt, (c)

 

-16-



--------------------------------------------------------------------------------

Permitted Unsecured Refinancing Debt or (d) Other Loans, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Loans (“Refinanced Term Debt”); provided
that such exchanging, extending, renewing, replacing or refinancing Indebtedness
is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Term Debt except by an amount equal to unpaid
accrued interest and premium (including tender premium) thereon plus upfront
fees and OID on such exchanging, extending, renewing, replacing or refinancing
Indebtedness, plus other fees and expenses actually incurred in connection with
such exchange, modification, refinancing, refunding, renewal, replacement or
extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to the outstanding principal amount of any Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan (giving effect to
Section 2.02(c)) plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings or a Restricted Subsidiary in connection with
a Disposition that is so designated as Designated Non-cash Consideration
pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation, less the amount of Cash Equivalents received in connection with
a subsequent sale, redemption or repurchase of or collection or payment on such
Designated Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of Holdings or any direct or
indirect parent company thereof (in each case other than Disqualified Stock)
that is issued for cash (other than to a Restricted Subsidiary or an employee
stock ownership plan or trust established by Holdings or any of its
Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to a
certificate of a Responsible Officer, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation of the Available Amount.

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.03(a)(iv)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.03(a)(iv)(C) substantially in the form of Exhibit L to the Original
Credit Agreement.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M to the Original Credit Agreement,
submitted in response to an invitation to submit offers following the Auction
Agent’s receipt of a Discount Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(C)(1).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(3).

 

-17-



--------------------------------------------------------------------------------

“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.03(a)(iv)(A).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.03(a)(iv)(B),
Section 2.03(a)(iv)(C) or Section 2.03(a)(iv)(D), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Lease-Back Transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the then
Latest Maturity Date or the date the Loans are no longer outstanding; provided
that any Capital Stock held by any future, current or former employee, director,
officer, manager or consultant (or their respective Controlled Investment
Affiliates (excluding TPG Capital, L.P. (but not excluding any future, current
or former employee, director, officer, manager or consultant)) or Immediate
Family Members), of Holdings, any of its Subsidiaries, any of its direct or
indirect parent companies or any other entity in which Holdings or a Restricted
Subsidiary has an Investment and is designated in good faith as an “affiliate”
by the board of directors of Holdings (or the compensation committee thereof),
in each case pursuant to any stock subscription or shareholders’ agreement,
management equity plan or stock option plan or any other management or employee
benefit plan or agreement shall not constitute Disqualified Stock solely because
it may be required to be repurchased by Holdings or its Subsidiaries or in order
to satisfy applicable statutory or regulatory obligations.

“Documentation Agent” means Barclays Bank PLC, as Documentation Agent under the
Original Credit Agreement, and Barclays Bank PLC and Deutsche Bank Securities
Inc., collectively, as Co-Documentation Agents under Amendment No. 1.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period

(1) increased (without duplication) by the following, in each case (other than
clauses (i) and (l)) to the extent deducted (and not added back) in determining
Consolidated Net Income for such period:

(a) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, provincial, franchise, excise and similar
taxes and foreign withholding taxes (including any future taxes or other levies
which replace or are intended to be in lieu of such taxes and any penalties and
interest related to such taxes or arising from tax examinations) and the net tax
expense associated with any adjustments made pursuant to clauses (1) through
(14) of the definition of “Consolidated Net Income”; plus

 

-18-



--------------------------------------------------------------------------------

(b) Fixed Charges of such Person for such period (including (x) net losses or
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, net of interest income and gains with respect to
such obligations, (y) costs of surety bonds in connection with financing
activities, and (z) amounts excluded from Consolidated Interest Expense as set
forth in clauses (1)(t) through (z) in the definition thereof); plus

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period; plus

(d) the amount of any restructuring charges, accruals or reserves; plus

(e) any other non-cash charges, including (A) any write offs or write downs
reducing Consolidated Net Income for such period, (B) equity-based awards
compensation expense, (C) losses on sales, disposals or abandonment of, or any
impairment charges or asset write-down or write-off related to, intangible
assets, long-lived assets, inventory and investments in debt and equity
securities and (D) all losses from investments recorded using the equity method
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

(f) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary; plus

(g) the amount of management, monitoring, consulting and advisory fees
(including termination and transaction fees) and related indemnities and
expenses paid or accrued in such period under the Management Fee Agreement or
otherwise to the Investors to the extent otherwise permitted under Section 7.08;
plus

(h) the amount of extraordinary, nonrecurring or unusual losses (including all
fees and expenses relating thereto) or expenses, Transaction Expenses,
integration costs, transition costs, pre-opening, opening, consolidation and
closing costs for facilities, costs incurred in connection with any strategic
initiatives, costs or accruals or reserves incurred in connection with
acquisitions after the Acquisition Date, other business optimization expenses
(including costs and expenses relating to business optimization programs and new
systems design and implementation costs), restructuring costs (including those
incurred in connection with cost-savings pursuant to clause (i) below and the
definition of “Fixed Charge Coverage Ratio”) and curtailments or modifications
to pension and postretirement employee benefit plans; plus

(i) the amount of “run-rate” cost savings and synergies projected by the
Borrower in good faith to result from actions either taken or expected to be
taken within 12 months after the end of such period (which cost savings and
synergies shall be subject only to certification by management of the Borrower
and calculated on a pro forma basis as though such cost savings and synergies
had been realized on the first day of such period), net of the amount of actual
benefits realized from such actions (it is understood and agreed that “run-rate”
means the full recurring benefit that is associated with any action taken or
expected to be taken, provided that some portion of such benefit is expected to
be realized within 12 months of taking such action) (which adjustments may be
incremental to pro forma cost savings adjustments made pursuant to the
definition of “Fixed Charge Coverage Ratio” and “Consolidated Net Leverage
Ratio”); provided that (A) such cost savings and synergies are reasonably
identifiable and factually supportable, and (B) the aggregate amount of cost
savings and synergies added pursuant to this clause (i) for any four fiscal
quarter period shall not exceed, after the Closing Date, the greater of
(x) $15,000,000 (or, prior to the end of the fourth full fiscal quarter
commencing after the Acquisition Date, $20,000,000) and (y) 10% (or, prior to
the end of the fourth full fiscal quarter commencing after the Acquisition Date,
15%) of EBITDA (calculated prior to giving effect to any adjustment pursuant to
this clause (i)); plus

 

-19-



--------------------------------------------------------------------------------

(j) the amount of loss on sale of receivables, Securitization Assets and related
assets to any Securitization Subsidiary in connection with a Qualified
Securitization Facility; plus

(k) any costs or expense incurred by Holdings, the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of Holdings or net cash proceeds
of an issuance of Equity Interest of Holdings (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation of the Available Amount; plus

(l) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing EBITDA or Consolidated Net Income in any period
to the extent non-cash gains relating to such income were deducted in the
calculation of EBITDA pursuant to clause (2) below for any previous period and
not added back; plus

(m) any net loss from disposed or discontinued operations (excluding
held-for-sale discontinued operations until actually disposed of);

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(a) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced EBITDA in any
prior period; plus

(b) any non-cash gains with respect to cash actually received in a prior period
unless such cash did not increase EBITDA in such prior period; plus

(c) any net income from disposed or discontinued operations (excluding
held-for-sale discontinued operations until actually disposed of); plus

(d) extraordinary gains and unusual or non-recurring gains (less all fees and
expenses relating thereto); and

(3) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of FASB Accounting Standards
Codification 460, Guarantees.

“ECF Percentage” has the meaning specified in Section 2.03(b)(i).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and sub-surface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

 

-20-



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Laws relating to pollution or the
protection of the Environment or, to the extent relating to exposure to
Hazardous Materials, human health.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities) of
any Loan Party or any of its Subsidiaries directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” means, collectively, cash equity contributions by the
Investors and Management Stockholders to Holdings in an aggregate amount equal
to, when combined with the fair market value of the equity of management and
existing equity holders of Holdings rolled over or invested in connection with
the Transaction, at least 35% of the total pro forma debt and equity
capitalization of Holdings and its Subsidiaries on the Acquisition Date after
giving effect to the Transaction.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of withdrawal liability or written notification that a Multiemployer
Plan is insolvent or is in reorganization within the meaning of Title IV of
ERISA; (d) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the imposition of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan or Multiemployer Plan, other
than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any of their
respective ERISA Affiliates, (f) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (g) a failure to
satisfy the minimum funding standard (within the meaning of Section 302 of ERISA
or Section 412 of the Code) with respect to a Pension Plan, whether or not
waived; (h) the application for a minimum funding waiver under Section 302(c) of
ERISA with respect to a Pension Plan, (i) the imposition of a lien under
Section 303(k) of ERISA or Section 412(c) of the Code with respect to any
Pension Plan; (j) a determination that any Pension Plan is in “at risk” status
(within the meaning of Section 303 of ERISA or Section 430 of the Code); or
(k) the occurrence of a nonexempt prohibited transaction with respect to any
Pension Plan maintained or contributed to by any Loan Party or any of their
respective ERISA Affiliates (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to any Loan Party.

“euro” means the single currency of participating member states of the EMU.

 

-21-



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or such other rate
per annum as is widely recognized as the successor thereto if the British
Bankers Association is no longer making a LIBOR Rate available (“LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period, or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination;

provided that in no event shall the Eurodollar Rate for the Term B-1 Loans and
the Term B-2 Loans be less than 1.50%.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of Holdings for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or Dispositions by Holdings and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by
Holdings and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,

(v) the amount deducted as tax expense in determining Consolidated Net Income to
the extent in excess of cash taxes paid in such period, and

 

-22-



--------------------------------------------------------------------------------

(vi) cash receipts in respect of Hedging Obligations during such fiscal year to
the extent not otherwise included in such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges excluded by virtue of clauses (1) through (15) of the
definition of “Consolidated Net Income”,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period to the extent
financed with (A) internally generated funds or (B) the proceeds of extensions
of credit under the ABL Facility or any other revolving credit facility, in each
case, of Holdings or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of Holdings
and the Restricted Subsidiaries (including (A) the principal component of
payments in respect of Capitalized Leases, (B) the amount of any mandatory
prepayment of the ABL Facility or Loans pursuant to Section 2.03(b)(ii) to the
extent required due to a Disposition that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase and
(C) the amount of any voluntary prepayments of Loans made pursuant to
Section 2.03(a)(iv) (in an amount equal to the discounted amount actually paid
in respect of the principal amount of such Loans), but excluding (X) all other
prepayments of the ABL Facility or of the Loans (other than voluntary
prepayments made pursuant to Section 2.03(a)(iv)), (Y) all prepayments in
respect of any revolving credit facility, except to the extent there is an
equivalent permanent reduction in commitments thereunder and (Z) payments of any
Subordinated Indebtedness, except to the extent permitted to be paid pursuant to
Section 7.12(a)) made during such period, in each case except to the extent
financed with the proceeds of other Indebtedness of Holdings or the Restricted
Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and the net cash loss on Dispositions
to the extent otherwise added to arrive at Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by Holdings and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),

(vi) cash payments by Holdings and the Restricted Subsidiaries during such
period in respect of long-term liabilities of Holdings and the Restricted
Subsidiaries (other than Indebtedness) to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income,

(vii) without duplication of amounts deducted pursuant to clauses (viii) and
(xi) below in prior fiscal years, the amount of Investments made pursuant to
clauses (3), (12), (14), (24) and (25) of the definition of Permitted
Investments and acquisitions made during such period to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Borrower and the Restricted Subsidiaries and not made in reliance on any
basket calculated by reference to the Available Amount,

(viii) the amount of Restricted Payments paid during such period pursuant to
Sections 7.06 (4), (5), (6)(c), (7) and (12), in each case to the extent such
Restricted Payments were financed with internally generated cash flow of
Holdings and the Restricted Subsidiaries,

 

-23-



--------------------------------------------------------------------------------

(ix) the aggregate amount of expenditures actually made by Holdings and the
Restricted Subsidiaries from internally generated cash flow of Holdings and the
Restricted Subsidiaries during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period or are not deducted in calculating Consolidated Net Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings and the Restricted Subsidiaries during such period that
are made in connection with any prepayment of Indebtedness to the extent such
payments are not expensed during such period or are not deducted in calculating
Consolidated Net Income and such payments reduced Excess Cash Flow pursuant to
clause (b)(iii) above or reduced the mandatory prepayment required by
Section 2.03(b)(i),

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Holdings or
any of the Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of Holdings following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,

(xiii) cash expenditures in respect of Hedging Obligations during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income, and

(xiv) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Asset Sale, disposition, incurrence or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of the Senior Subordinated Notes, this Agreement or the ABL
Facility) and including, in each case, any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed, and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction, in each case whether or not successful.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by Holdings after the Acquisition Date from

(1) contributions to its common equity capital; and

(2) the sale (other than to a Subsidiary of Holdings or to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of Holdings) of Capital Stock (other than Disqualified Stock and
Designated Preferred Stock) of Holdings;

 

-24-



--------------------------------------------------------------------------------

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by the principal financial officer of Holdings on the date
such capital contributions are made or the date such Equity Interests are sold,
as the case may be, which are excluded from the calculation of the Available
Amount.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Foreign Subsidiary, (c) any
Domestic Subsidiary that is a disregarded entity for United States federal
income tax purposes and has no material assets other than Equity Interests
Equity Interests in one or more Foreign Subsidiaries, (d) any Domestic
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary,
(e) any Subsidiary that is prohibited or restricted by applicable Law from
providing a Guaranty or if such Guaranty would require governmental (including
regulatory) consent, approval, license or authorization, (f) any special purpose
securitization vehicle (or similar entity), including any Securitization
Subsidiary, (g) any Subsidiary that is a not-for-profit organization, (h) any
other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing the
Guaranty shall be excessive in view of the benefits to be obtained by the
Lenders therefrom and (i) each Unrestricted Subsidiary.

“Excluded Taxes” means, with respect to each Agent and each Lender, (i) any tax
on such Agent or Lender’s net income or profits (or franchise tax in lieu of
such tax on net income or profits) imposed by a jurisdiction as a result of such
Agent or Lender being organized or having its principal office or applicable
Lending Office located in such jurisdiction or as a result of any other present
or former connection between such Agent or Lender and the jurisdiction
(including as a result of such Agent or Lender carrying on a trade or business,
having a permanent establishment or being a resident for tax purposes in such
jurisdiction, other than a connection arising solely from such Agent or Lender
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Documents), (ii) any branch profits tax under Section 884(a) of the Code,
or any similar tax, imposed by any other jurisdiction described in (i),
(iii) other than any Foreign Lender becoming a party hereto pursuant to a
Borrower’s request under Section 3.07, any U.S. federal withholding tax that is
imposed on amounts payable to a Foreign Lender pursuant to a Law in effect at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) (or where the Foreign Lender is a partnership for U.S. federal income
tax purposes, pursuant to a law in effect on the later of the date on which such
Foreign Lender becomes a party hereto or the date on which the affected partner
becomes a partner of such Foreign Lender), except, in the case of a Foreign
Lender that designates a new Lending Office or is an assignee, to the extent
that such Foreign Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new Lending Office (or assignment), to
receive additional amounts from a Loan Party with respect to such U.S. federal
withholding tax pursuant to Section 3.01, (iv) any withholding tax attributable
to a Lender’s failure to comply with Section 3.01(b), (v) any U.S. federal
withholding tax imposed under FATCA and (vi) any interest, additions to taxes
and penalties with respect to any taxes described in clauses (i) through (v) of
this definition.

“Extended Loans” has the meaning specified in Section 2.14(a).

“Extending Lender” has the meaning specified in Section 2.14(a).

“Extension” has the meaning specified in Section 2.14(a).

“Extension Offer” has the meaning specified in Section 2.14(a).

“Facility” means the Term B-1 Loans, the Term B-2 Loans, any Extended Loans, any
Incremental Loans, any Replacement Loans or any Other Loans, as the context may
require.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any successor provision that is substantively comparable (and, in each
case, any regulations promulgated thereunder or official interpretations
thereof).

“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.

 

-25-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter, dated as of March 9, 2011, by and among Holdings,
the Borrower, the Arrangers (other than any Amendment and Restatement Arranger
in its capacity as such) and certain of their affiliates.

“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Additional Pari Term Loan Debt or any Refinancing
Indebtedness in respect of any of the foregoing substantially in the form of
Exhibit H-2 to the Original Credit Agreement, with such changes thereto as are
reasonably satisfactory to the Collateral Agent.

“Fixed Charge Coverage Ratio” means, with respect to Holdings and the Restricted
Subsidiaries for any period, the ratio of EBITDA of Holdings and the Restricted
Subsidiaries for such period to the Fixed Charges of Holdings and the Restricted
Subsidiaries for such period. In the event that Holdings or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, repays, retires or extinguishes
any Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility unless such Indebtedness has been permanently repaid and has not
been replaced) or issues or redeems Disqualified Stock or Preferred Stock
subsequent to the commencement of the period for which the Fixed Charge Coverage
Ratio is being calculated but prior to or simultaneously with the event for
which the calculation of the Fixed Charge Coverage Ratio is made (the “Fixed
Charge Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect to such incurrence, assumption,
guarantee, redemption, repayment, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Stock or Preferred Stock, as if
the same had occurred at the beginning of the applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made by Holdings or any Restricted Subsidiary during the four-quarter reference
period or subsequent to such reference period and on or prior to or
simultaneously with the Fixed Charge Coverage Ratio Calculation Date shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (and the change in any associated fixed charge
obligations and the change in EBITDA resulting therefrom) had occurred on the
first day of the four-quarter reference period. If since the beginning of such
period any Person that subsequently became a Restricted Subsidiary or was merged
with or into Holdings or any Restricted Subsidiary since the beginning of such
period shall have made any Investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation that would have required
adjustment pursuant to this definition, then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, amalgamation, consolidation or
discontinued operation had occurred at the beginning of the applicable
four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, disposition, merger, amalgamation or consolidation
(including the Transaction), the pro forma calculations shall be made in good
faith by a responsible financial or accounting officer of Holdings (and may
include, for the avoidance of doubt, cost savings, synergies and operating
expense reductions resulting from such Investment, acquisition, merger,
amalgamation or consolidation (including the Transaction) which is being given
pro forma effect that have been or are expected to be realized); provided that
(A) such amounts are reasonably identifiable, quantifiable and factually
supportable in the good faith judgment of the Borrower, (B) such actions are
taken, committed to be taken or expected to be taken no later than twelve
(12) months after the date of such transaction and (C) the aggregate amount of
cost savings and synergies added pursuant to this sentence for any such four
quarter period after the Closing Date (it being understood that such adjustments
may be incremental to those set forth in the definition of EBITDA but shall not
be duplicative of any amounts that are otherwise added back in computing EBITDA)
shall not exceed the greater of (x) $15,000,000 and (y) 10% of EBITDA for such
four quarter period (giving pro forma effect to the

 

-26-



--------------------------------------------------------------------------------

relevant transaction (but not to any cost savings or synergies)). If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the Fixed Charge Coverage Ratio Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of Holdings to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period except as set forth in the first paragraph of this
definition. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication:

(1) Consolidated Interest Expense of such Person for such period;

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; and

(3) all dividends or other distributions paid or accrued (excluding items
eliminated in consolidation) on any series of Disqualified Stock during such
period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Casualty Event” has the meaning specified in Section 2.03(b)(v).

“Foreign Disposition” has the meaning specified in Section 2.03(b)(v).

“Foreign Lender” means a Lender that is not a United States person within the
meaning of Section 7701(a)(30).

“Foreign Plan” means any material employee benefit plan, program or agreement
maintained or contributed to by, or entered into with, Holdings or any
Subsidiary of Holdings with respect to employees employed outside the United
States (other than benefit plans, programs or agreements that are mandated by
applicable Laws).

“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is a
controlled foreign corporation within the meaning of Section 957(a) of the Code.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiary or Subsidiaries that are not Guarantors, as determined in accordance
with GAAP in good faith by Holdings, without intercompany eliminations between
such Foreign Subsidiaries and Holdings and its other Subsidiaries.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

-27-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(g).

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”. For avoidance of doubt, the Borrower may cause any
Restricted Subsidiary that is a Domestic Subsidiary and not a Guarantor to
Guarantee the Obligations by causing such Restricted Subsidiary to execute a
joinder to the Guaranty in form and substance reasonably satisfactory to the
Administrative Agent, and any such Restricted Subsidiary shall be a Guarantor
hereunder for all purposes.

“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties pursuant to
clause (b) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit E to the Original Credit Agreement and
(b) each other guaranty and guaranty supplement delivered pursuant to
Section 6.11.

 

-28-



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other substances, wastes, pollutants and contaminants and chemicals in
any form including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes, to the extent any of the foregoing are regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person that is an Agent, a Lender, a Joint Bookrunner or
an Affiliate of any of the foregoing on the Closing Date or at the time it
enters into a Secured Hedge Agreement, in its capacity as a party thereto,
whether or not such Person subsequently ceases to be an Agent, a Lender, a Joint
Bookrunner or an Affiliate of any of the foregoing.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement or other derivative (including equity derivative
agreements) for the purpose of transferring or mitigating interest rate,
currency, commodity risks or equity risks either generally or under specific
contingencies.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Identified Participating Lenders” has the meaning specified in
Section 2.03(a)(iv)(C)(3).

“Identified Qualifying Lender” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Incremental Amendment” has the meaning specified in Section 2.12(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.12(a).

“Incremental Loans” has the meaning specified in Section 2.12(a).

“Indebtedness” means, with respect to any Person, without duplication:

(1) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(c) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations) due more than twelve months
after such property is acquired, except (i) any such balance that constitutes an
obligation in respect of a commercial letter of credit, a trade payable or
similar obligation to a trade creditor, in each case accrued in the

 

-29-



--------------------------------------------------------------------------------

ordinary course of business and (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable; or

(d) representing the net obligations under any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided that Indebtedness of any direct or indirect parent of
Holdings appearing upon the balance sheet of Holdings solely by reason of
push-down accounting under GAAP shall be excluded;

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of a third Person (whether or not such items
would appear upon the balance sheet of the such obligor or guarantor), other
than by endorsement of negotiable instruments for collection in the ordinary
course of business; and

(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided that notwithstanding the foregoing, Indebtedness shall be deemed not to
include (a) Contingent Obligations incurred in the ordinary course of business
or (b) obligations under or in respect of Qualified Securitization Facilities.

“Initial Interest Gross-Up Amount” means $947,916.67.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB-(or the equivalent) by S&P or, if the applicable
instrument is not then rated by Moody’s or S&P, an equivalent rating by any
other Rating Agency.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among Holdings and its Subsidiaries;

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers and distributors, commission, travel and
similar advances to employees, directors, officers, managers, distributors and
consultants in each case made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person and investments that are required by GAAP
to be classified on the balance sheet (excluding the footnotes) of Holdings in
the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. For
purposes of the definition of “Unrestricted Subsidiary” and Section 7.02:

 

-30-



--------------------------------------------------------------------------------

(1) “Investments” shall include the portion (proportionate to Holdings’ equity
interest in such Subsidiary) of the fair market value of the net assets of a
Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, Holdings shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to:

(a) Holdings’ “Investment” in such Subsidiary at the time of such redesignation;
less

(b) the portion (proportionate to Holdings’ Equity Interest in such Subsidiary)
of the fair market value of the net assets of such Subsidiary at the time of
such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by Holdings or a
Restricted Subsidiary in respect of such Investment.

“Investors” means TPG Capital, L.P., certain affiliated co-investment
partnerships and funds or partnerships managed by it or its Affiliates but not
including, however, any portfolio companies of any of the foregoing, and
potentially other co-investors.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial ABL Borrowing” means one or more borrowings of loans or issuances or
deemed issuances of letters of credit on the Closing Date.

“Initial Loans” means the term loans made by the Lenders on the Closing Date to
the Borrower pursuant to Section 2.01(a).

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

“Intercreditor Agreements” means the ABL Intercreditor Agreement, the First Lien
Intercreditor Agreement, if any, and the Second Lien Intercreditor Agreement, if
any.

“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
applicable Maturity Date of the Loans of such Class; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan of any
Class, the last Business Day of each January, April, July and October and the
applicable Maturity Date of the Loans of such Class.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by each applicable Lender, nine or
twelve months (or such period of less than one month as may be consented to by
each applicable Lender), as selected by the Borrower in its Committed Loan
Notice; provided that:

 

-31-



--------------------------------------------------------------------------------

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period (other than an Interest Period having a duration of less
than one month) that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date for the
Class of Loans of which such Eurodollar Rate Loan is a part.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means Internal Revenue Service of the United States.

“Joint Bookrunner” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc. and Barclays Bank PLC as joint
bookrunners under the Original Credit Agreement and each of Bank of America,
N.A., Barclays Bank PLC, Citigroup Global Markets Inc. and Deutsche Bank
Securities Inc. as joint bookrunners under Amendment No. 1.

“Junior Financing” has the meaning specified in Section 7.12(a)(i).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Other Loan or any Extended Loan, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement (and includes, for avoidance of doubt, each Term B-1 Lender and each
Term B-2 Lender) and their respective successors and assigns as permitted
hereunder, each of which is referred to herein as a “Lender”. For avoidance of
doubt, each Additional Lender is a Lender to the extent any such Person has
executed and delivered a Refinancing Amendment or an Incremental Amendment, as
the case may be, and to the extent such Refinancing Amendment or Incremental
Amendment shall have become effective in accordance with the terms hereof and
thereof, and each Extending Lender shall continue to be a Lender. Schedule 2.01
attached to Annex 2 to Amendment No. 1 sets forth the name of, as of the Closing
Date, each Term B-1 Lender and, as of the Amendment and Restatement Effective
Date, each Term B-2 Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

 

-32-



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Loan” means a Term B-1 Loan, Term B-2 Loan, Incremental Loan, Other Loan,
Extended Loan or Replacement Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment or Extension Offer, (d) the
Guaranty, (f) the Pre-Funding Security Agreement and (f) the Collateral
Documents.

“Loan Parties” means, collectively, (a) Holdings, (b) Sub Holdco, (c) the
Borrower and (d) each other Guarantor.

“Management Fee Agreement” means the management services agreement between
certain of the management companies associated with the Investors or their
advisors, if applicable, and the Borrower.

“Management Stockholders” means the members of management (and their Controlled
Investment Affiliates and Immediate Family Members) of Holdings (or its direct
parent) who are holders of Equity Interests of any direct or indirect parent
companies of Holdings on the Acquisition Date or will become holders of such
Equity Interests in connection with the Acquisition.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets,
liabilities (actual or contingent) or financial condition of Holdings and its
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any of the Loan Parties is a party or (c) the rights and remedies of
the Lenders, the Collateral Agent or the Administrative Agent under any Loan
Document.

“Material Domestic Subsidiary” means, (i) on the Acquisition Date and until the
first delivery of financial statements for any period ending after the
Acquisition Date pursuant to Section 6.01(a) or 6.01(b), each of the Borrower’s
Domestic Subsidiaries and (ii) at any date of determination following delivery
of any financial statements for any period ending after the Acquisition Date
pursuant to Section 6.01(a) or 6.01(b), each of Holdings’ Domestic Subsidiaries
(a) whose total assets at the date of the latest balance sheet date included in
the most recent financial statements delivered pursuant to Section 6.01(a) or
6.01(b) were equal to or greater than 2.5% of Total Assets at such date or
(b) whose gross revenues for the four fiscal quarter period ending on such date
were equal to or greater than 2.5% of the consolidated gross revenues of
Holdings and the Restricted Subsidiaries for the period of four fiscal quarters
ending on such date, in each case determined in accordance with GAAP; provided
that if, at any time and from time to time after the Acquisition Date, Domestic
Subsidiaries that are not Guarantors solely because they do not meet the
thresholds set forth in clauses (a) or (b) comprise in the aggregate more than
5.0% of Total Assets as of the end of the most recently ended fiscal quarter of
Holdings for which financial statements have been delivered pursuant to
Section 6.01 or more than 5.0% of the consolidated gross revenues of Holdings
and the Restricted Subsidiaries for the period of four consecutive fiscal
quarters ending as of the last day of such fiscal quarter, then the Borrower
shall, not later than forty-five (45) days after the date by which financial
statements for such quarter are required to be delivered pursuant to this
Agreement (or such longer period as the Administrative Agent may agree in its
reasonable discretion), (i) designate in writing to the Administrative Agent one
or more of such Domestic Subsidiaries as “Material Domestic Subsidiaries” to the
extent required such that the foregoing condition ceases to be true and
(ii) comply with the provisions of Section 6.11 applicable to such Subsidiary.

 

-33-



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” means, at any date of determination, each of
Holdings’ Foreign Subsidiaries (a) whose total assets at the date of the latest
balance sheet date included in the most recent financial statements delivered
pursuant to Section 6.01(a) or 6.01(b) were equal to or greater than 2.5% of
Total Assets at such date or (b) whose gross revenues for the period of four
fiscal quarters ending on such date were equal to or greater than 2.5% of the
consolidated gross revenues of Holdings and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP (it being understood
that, as of the Closing Date, “Material Foreign Subsidiaries” means each of
Holdings’ Foreign Subsidiaries listed on Schedule 1.01C to the Original Credit
Agreement).

“Material Real Property” means any real property owned by any Loan Party with a
cost or book value in excess of $3,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (i) with respect to the Term B-1 Loans and the Term B-2
Loans that have not been extended pursuant to Section 2.14, the date that is six
years and six months after the Closing Date (the “Original Loan Maturity Date”),
(ii) with respect to any tranche of Extended Loans, the final maturity date as
specified in the applicable Extension Offer accepted by the respective Lender or
Lenders, (iii) with respect to any Other Loans, the final maturity date as
specified in the applicable Refinancing Amendment and (iv) with respect to any
Incremental Loans, the final maturity date as specified in the applicable
Incremental Amendment; provided, in each case, that if such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
preceding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Minimum Extension Condition” has the meaning specified in Section 2.14(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(v).

“Mortgaged Properties” has the meaning specified in paragraph (e) of the
definition of “Collateral and Guarantee Requirement”.

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Lenders in form and substance reasonably satisfactory to
the Collateral Agent, and any other mortgages executed and delivered pursuant to
Sections 6.11 and 6.13.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by Holdings or any of the
Restricted Subsidiaries or any Casualty Event, the excess, if any, of (i) the
sum of gross cash proceeds received in connection with such Disposition or
Casualty Event (including any cash and Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of the Restricted Subsidiaries) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by the asset subject to such Disposition or Casualty Event and
required to be repaid in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents, the ABL Facility, the Credit
Agreement Refinancing Indebtedness and Permitted Additional Pari Term Loan
Debt), (B) the out-of-pocket fees and expenses (including

 

-34-



--------------------------------------------------------------------------------

attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by the Borrower or such Restricted
Subsidiary in connection with such Disposition or Casualty Event (other than
those payable to Holdings or any Restricted Subsidiary), (C) taxes or
distributions made pursuant to Section 7.06(12)(a) or Section 7.06(12)(b) paid
or reasonably estimated to be payable in connection therewith (including taxes
imposed on the distribution or repatriation of any such Net Cash Proceeds),
(D) in the case of any Disposition or Casualty Event by a non-wholly owned
Restricted Subsidiary, the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (D)) attributable to minority
interests and not available for distribution to or for the account of Holdings
or a wholly owned Restricted Subsidiary as a result thereof, and (E) any reserve
for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by Holdings or any Restricted Subsidiary after such
sale or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (E); provided that
(x) no net cash proceeds calculated in accordance with the foregoing realized in
a single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $10,000,000 and (y) no such
net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $20,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));
and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by
Holdings or any Restricted Subsidiary or any Permitted Equity Issuance by
Holdings or any direct or indirect parent of Holdings, the excess, if any, of
(A) the sum of the cash and Cash Equivalents received in connection with such
incurrence or issuance over (B) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by Holdings or such Restricted Subsidiary in
connection with such incurrence or issuance and (ii) with respect to any
Permitted Equity Issuance by any direct or indirect parent of Holdings, the
amount of cash from such Permitted Equity Issuance contributed to the capital of
Holdings.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Non-Consenting Lender” has the meaning specified in Section 3.07.

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes and Other Taxes.

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit B to the Original
Credit Agreement, a Term B-1 Note or a Term B-2 Note, as the context may
require, in each case evidencing the aggregate Indebtedness of the Borrower to a
Lender resulting from the Loans made by such Lender.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding,
(b) obligations of any Loan Party arising under any Secured Hedge Agreement and
(c) Cash Management Obligations. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and any
of their Subsidiaries to the extent they have

 

-35-



--------------------------------------------------------------------------------

obligations under the Loan Documents) include the obligation (including
guarantee obligations) to pay principal, interest, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document.

“Offered Amount” has the meaning specified in Section 2.03(a)(iv)(D)(1).

“Offered Discount” has the meaning specified in Section 2.03(a)(iv)(D)(1).

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.

“Original Loan Maturity Date” has the meaning specified in the definition of
“Maturity Date”.

“Other Applicable Indebtedness” has the meaning specified in
Section 2.03(b)(ii)(A).

“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment.

“Other Junior Secured Debt” means Indebtedness that is permitted by clause
(13)(b) of the definition of “Permitted Indebtedness” to the extent such
Indebtedness is secured by a Lien on the Collateral.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.

“Other Term Commitments” means one or more Classes of Loan commitments hereunder
that result from a Refinancing Amendment.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Outside Date” means, initially, March 31, 2011; provided that by the Borrower
may by notice to the Administrative Agent from a Responsible Officer of the
Borrower delivered prior to March 28, 2011 extend the Outside Date to a date not
later than April 29, 2011 so long as the Borrower concurrently transfers the
Additional Interest Gross-Up Amount with respect to such extended date with the
Administrative Agent to be included in the Pre-Funding Security Account.

“Pacific Sky” means Pacific Sky (H.K.) Limited, a company organized and existing
under the laws of Hong Kong and an indirect wholly owned Subsidiary of the
Borrower.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Lender” has the meaning specified in Section 2.03(a)(iv)(C)(2).

 

-36-



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time in the preceding
five plan years.

“Permitted Acquisition” has the meaning specified in the definition of Permitted
Investments.

“Permitted Additional Pari Term Loan Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of Holdings or of its
Subsidiaries other than the Collateral, (ii) either (x) after giving pro forma
effect to the incurrence of such Indebtedness and the application of proceeds
thereof, the Secured Net Leverage Ratio on such date would not exceed 3.5 to
1.0; provided that with respect to any secured loans made on or prior to the
date that is twenty-four (24) months after the Closing Date, in the event that
the All-In Yield applicable to such secured loans exceeds the All-In Yield of
any Class of Loans existing at such time by more than 50 basis points, then the
interest rate margins for each such Class of Loans shall be increased to the
extent necessary so that the All-In Yield of such Loans is equal to the All-In
Yield of such Incremental Loans minus 50 basis points or (y) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness
does not mature or have scheduled amortization or scheduled payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (other than customary offers to repurchase upon a change
of control, asset sale or casualty event and customary acceleration rights after
an event of default) prior to the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of (A) the ABL Intercreditor Agreement and (B) a First Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Additional Pari Term Loan Debt incurred by the Loan Parties, then the
Loan Parties, the Collateral Agent and the Senior Representative for such
Indebtedness shall have executed and delivered a First Lien Intercreditor
Agreement. Permitted Additional Pari Term Loan Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings or any direct or indirect parent of Holdings, in each case
to the extent permitted hereunder.

“Permitted Foreign Subsidiary Ratio Debt” means Indebtedness of a Foreign
Subsidiary; provided that (a) such Indebtedness does not mature prior to the
date that is ninety one (91) days after the Latest Maturity Date at the time
such Indebtedness is incurred, (b) such Indebtedness has no scheduled
amortization or scheduled payments of principal and is not subject to any
mandatory redemption, repurchase, prepayment or sinking fund obligation (other
than customary offers to repurchase upon a change of control or asset sale and
customary acceleration rights after an event of default) prior to the date that
is ninety one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (c) immediately after giving effect thereto and to the
use of the proceeds thereof, (i) no Default shall exist or result therefrom,
(ii) the Fixed Charge Coverage Ratio for the most recently ended four fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred would have
been at least 2.00 to 1.00, determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period and (d) the aggregate
principal amount of such Indebtedness outstanding at any time, when taken
together with the aggregate principal amount of Refinancing Indebtedness in
respect thereof (including successive refinancings), does not at any time exceed
$45,000,000.

“Permitted Holder” means any of (a) the Sponsor and (b) the Management
Stockholders.

“Permitted Indebtedness” means:

 

-37-



--------------------------------------------------------------------------------

(1) the incurrence of Indebtedness pursuant to the ABL Facility by Holdings or
any Restricted Subsidiary and the issuance and creation of letters of credit and
bankers’ acceptances thereunder (with letters of credit and bankers’ acceptances
being deemed to have a principal amount equal to the undrawn face amount
thereof); provided that the aggregate principal amount of such Indebtedness
outstanding pursuant to this clause (1) without duplication, does not exceed an
amount equal to the greater of (a) $540,000,000 and (b) the Borrowing Base at
the time such debt is incurred;

(2) the incurrence of Indebtedness pursuant to the Loan Documents;

(3) the incurrence by the Loan Parties of Indebtedness represented by the Senior
Subordinated Notes (including any guarantee thereof) issued on the Closing Date
in an aggregate amount not to exceed $175,000,000;

(4) Indebtedness of Holdings and the Restricted Subsidiaries in existence on the
Acquisition Date and set forth on Schedule 7.03 to the Original Credit Agreement
(other than Indebtedness described in clauses (1) through (3) and, for purposes
of clause (14) below, (8) through (10));

(5) Indebtedness (including Capitalized Lease Obligations) and Disqualified
Stock incurred or issued by Holdings or any Restricted Subsidiary and Preferred
Stock issued by any Restricted Subsidiary, to finance the purchase, lease or
improvement of property (real or personal), equipment or other assets, including
assets that are used or useful in a Similar Business, whether through the direct
purchase of assets or the Capital Stock of any Person owning such assets in an
aggregate principal amount, together with any Refinancing Indebtedness in
respect thereof and all other Indebtedness, Disqualified Stock and/or Preferred
Stock incurred or issued and outstanding under this clause (5), not to exceed
the greater of (A) $45,000,000 and (B) 3.50% of Total Assets (in each case,
determined at the date of incurrence) at any time outstanding;

(6) Indebtedness incurred by Holdings or any Restricted Subsidiary constituting
reimbursement obligations with respect to letters of credit, bank guarantees,
banker’s acceptances, warehouse receipts, or similar instruments issued or
created in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance; provided that upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

(7) Indebtedness arising from agreements of Holdings or the Restricted
Subsidiaries providing for indemnification, adjustment of purchase price,
earnouts or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition; provided that such Indebtedness is not reflected on the balance
sheet of Holdings, or any Restricted Subsidiary (Contingent Obligations referred
to in a footnote to financial statements and not otherwise reflected on the
balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this clause (7));

(8) Indebtedness of Holdings to a Restricted Subsidiary; provided that any such
Indebtedness owing to a Restricted Subsidiary that is not a Loan Party is
expressly subordinated to the Obligations; provided, further, that any
subsequent issuance or transfer of any Capital Stock or any other event which
results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any other subsequent transfer of any such Indebtedness (except to Holdings or
another Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien (but not foreclosure thereon)) shall be deemed, in each case, to
be an incurrence of such Indebtedness not permitted by this clause (8);

(9) Indebtedness of a Restricted Subsidiary to Holdings or another Restricted
Subsidiary; provided that if a Loan Party incurs such Indebtedness to a
Restricted Subsidiary that is not a Loan Party, such Indebtedness is expressly
subordinated or pari passu in right of payment to the Obligations; provided,

 

-38-



--------------------------------------------------------------------------------

further, that any subsequent transfer of any such Indebtedness (except to
Holdings or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien (but not foreclosure thereon)) shall be deemed, in
each case, to be an incurrence of such Indebtedness not permitted by this clause
(9);

(10) shares of Preferred Stock of a Restricted Subsidiary issued to Holdings or
another Restricted Subsidiary; provided that any subsequent issuance or transfer
of any Capital Stock or any other event which results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to Holdings or another of
the Restricted Subsidiaries) shall be deemed, in each case, to be an issuance of
such shares of Preferred Stock not permitted by this clause (10);

(11) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of (i) limiting interest rate risk with
respect to any Indebtedness permitted to be incurred under the Indenture,
(ii) fixing or hedging currency exchange rate risk with respect to any currency
exchanges, or (iii) fixing or hedging commodity price risk with respect to any
commodity purchases or sales;

(12) obligations in respect of self-insurance and obligations in respect of
performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by Holdings or any Restricted
Subsidiary or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

(13) (a) Indebtedness or Disqualified Stock of Holdings and Indebtedness,
Disqualified Stock or Preferred Stock of Holdings or any Restricted Subsidiary
in an aggregate principal amount or liquidation preference up to 100.0% of the
net cash proceeds received by Holdings since immediately after the Acquisition
Date from the issue or sale of Equity Interests of Holdings or cash contributed
to the capital of Holdings (in each case, other than proceeds of Disqualified
Stock or sales of Equity Interests to Holdings or any of its Subsidiaries) as
determined in accordance with clauses (i)(b) and (i)(c) of the definition of
Available Amount to the extent such net cash proceeds or cash have not been
applied pursuant to such clauses to make Restricted Payments or to make other
Investments, payments or exchanges permitted by Section 7.06 or to make
Permitted Investments (other than Permitted Investments specified in clauses
(1) and (3) of the definition thereof) and (b) Indebtedness or Disqualified
Stock of Holdings and Indebtedness, Disqualified Stock or Preferred Stock of
Holdings or any Restricted Subsidiary not otherwise permitted hereunder in an
aggregate principal amount or liquidation preference which, when aggregated with
the principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this clause (13)(b), does not at any one time outstanding exceed the greater of
(i) $80,000,000 and (ii) 6.25% of Total Assets;

(14) the incurrence by Holdings or any Restricted Subsidiary of Indebtedness,
the issuance by Holdings or any Restricted Subsidiary of Disqualified Stock or
the issuance by any Restricted Subsidiary of Preferred Stock which serves to
extend, replace, refund, refinance, renew or defease any Indebtedness incurred
or Disqualified Stock or Preferred Stock issued as permitted under clauses (3),
(4), (5) and (13)(a) above, this clause (14) and clauses (15) and (25) below or
any Indebtedness incurred or Disqualified Stock or Preferred Stock issued to so
extend, replace, refund, refinance, renew or defease such Indebtedness,
Disqualified Stock or Preferred Stock including additional Indebtedness,
Disqualified Stock or Preferred Stock incurred to pay premiums (including
reasonable tender premiums), defeasance costs and fees in connection therewith
(the “Refinancing Indebtedness”) prior to its respective maturity; provided that
such Refinancing Indebtedness:

(a) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of, the Indebtedness, Disqualified Stock or Preferred Stock
being extended, replaced, refunded, refinanced, renewed or defeased;

 

-39-



--------------------------------------------------------------------------------

(b) to the extent such Refinancing Indebtedness extends, replaces, refunds,
refinances, renews or defeases (i) Subordinated Indebtedness, such Refinancing
Indebtedness is subordinated to the Obligations at least to the same extent as
the Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased or (ii) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness must be Disqualified Stock or Preferred Stock, respectively; and

(c) shall not include:

(i) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of
Holdings that is not a Loan Party that refinances Indebtedness or Disqualified
Stock of Holdings;

(ii) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of
Holdings that is not a Loan Party that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Loan Party; or

(iii) Indebtedness or Disqualified Stock of Holdings or Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted
Subsidiary;

and, provided, further, that subclause (a) of this clause (14) will not apply to
any extension, replacement, refunding, refinancing, renewal or defeasance of any
Secured Indebtedness (other than Permitted Additional Pari Term Loan Debt,
Permitted Second Priority Debt, Other Junior Secured Debt or Credit Agreement
Refinancing Indebtedness);

(15) the incurrence of Permitted Additional Pari Term Loan Debt, Permitted
Unsecured Ratio Debt, Permitted Foreign Subsidiary Ratio Debt, Permitted Second
Priority Debt and Permitted Unsecured Refinancing Debt;

(16) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(17) Indebtedness of Holdings or any Restricted Subsidiary supported by a letter
of credit issued pursuant to the ABL Facility that is incurred under clause
(1) above, in a principal amount not in excess of the stated amount of such
letter of credit;

(18) (a) any guarantee by Holdings or a Restricted Subsidiary of Indebtedness or
other obligations of any Restricted Subsidiary so long as the incurrence of such
Indebtedness incurred by such Restricted Subsidiary is permitted under this
definition or clause (22) of the definition of Permitted Investments and (b) any
guarantee by a Restricted Subsidiary of Indebtedness of Holdings or a Restricted
Subsidiary; provided that no such guarantee of Indebtedness of a Loan Party by a
Restricted Subsidiary that is not a Loan Party shall be permitted by this clause
(b);

(19) Indebtedness consisting of Indebtedness issued by Holdings or any
Restricted Subsidiary to future, present or former employees, directors,
officers, managers and consultants thereof, their respective Controlled
Investment Affiliates or Immediate Family Members, in each case to finance the
purchase or redemption of Equity Interests of Holdings or any direct or indirect
parent company of Holdings to the extent described in Section 7.06(4);

(20) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(21) Indebtedness in respect of Bank Products provided by banks or other
financial institutions to Holdings and the Restricted Subsidiaries in the
ordinary course of business;

 

-40-



--------------------------------------------------------------------------------

(22) Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s length commercial
terms on a recourse basis;

(23) Indebtedness of Holdings or any Restricted Subsidiary consisting of (a) the
financing of insurance premiums or (b) take-or-pay obligations contained in
supply arrangements in each case, incurred in the ordinary course of business;

(24) the incurrence of Indebtedness of Foreign Subsidiaries of Holdings in an
amount not to exceed at any one time outstanding, 5.0% of the Foreign Subsidiary
Total Assets;

(25) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary incurred or issued to finance or assumed in connection with an
acquisition in an aggregate principal amount, together with any Refinancing
Indebtedness in respect thereof and all other Indebtedness, Disqualified Stock
and/or Preferred Stock incurred or issued under this clause (25), not to exceed
$35,000,000 in the aggregate at any one time outstanding; and

(26) Indebtedness of Holdings or any Restricted Subsidiary undertaken in
connection with cash management and related activities with respect to any
Subsidiary or joint venture in the ordinary course of business.

“Permitted Initial ABL Borrowing Purposes” means (a) one or more borrowings made
under the ABL Facility on the Closing Date in an aggregate amount of up to
$200,000,000 and (b) the issuance of letters of credit in an amount of up to
$25,000,000.

“Permitted Investments” means:

(1) any Investment (i) in any Loan Party, (ii) by Restricted Subsidiaries that
are not Loan Parties in other Restricted Subsidiaries that are not Loan Parties
and (iii) by Loan Parties in Restricted Subsidiaries that are not Loan Parties;
provided that the aggregate amount of Investments (other than as a result of the
transfer of Equity Interests or Indebtedness of Restricted Subsidiaries that are
not Loan Parties to other Restricted Subsidiaries that are not Loan Parties)
outstanding at any time pursuant to subclause (iii) shall not exceed the greater
of (x) $75,000,000 and (y) 5.75% of Total Assets plus, in each case, up to
$50,000,000 for working capital purposes;

(2) any Investment in Cash Equivalents or Investment Grade Securities;

(3) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary (including as a result of
a merger or consolidation); provided that with respect to each purchase or other
acquisition made pursuant to clause (3) (each, a “Permitted Acquisition”):

(A) the aggregate amount of Investments by Loan Parties made in Persons that do
not become Loan Parties shall not exceed at any time outstanding the sum of
(x) the greater of $75,000,000 and 5.75% of Total Assets and (y) the Available
Amount at such time;

(B) the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

(C) immediately before and immediately after giving pro forma effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing;
and

 

-41-



--------------------------------------------------------------------------------

(D) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (3) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

(4) any Investment in securities or other assets not constituting Cash
Equivalents or Investment Grade Securities and received in connection with a
Disposition made pursuant to Section 7.05;

(5) any Investment existing, or contemplated, on the Amendment and Restatement
Effective Date and set forth on Schedule 7.02 attached to Annex 2 to Amendment
No. 1 or made pursuant to binding commitments in effect on the Acquisition Date
or an Investment consisting of any extension, modification or renewal of any
such Investment existing on the Amendment and Restatement Effective Date or
binding commitment existing on the Acquisition Date; provided that the amount of
any such Investment may be increased in such extension, modification or renewal
only (a) as required by the terms of such Investment as in existence on the
Amendment and Restatement Effective Date or binding commitment as in existence
on the Acquisition Date (including as a result of the accrual or accretion of
interest or original issue discount or the issuance of pay-in-kind securities)
or (b) as otherwise permitted under this Agreement;

(6) any Investment acquired by Holdings or any Restricted Subsidiary:

(a) consisting of extensions of credit in the nature of accounts receivable or
notes receivable arising from the grant of trade credit in the ordinary course
of business;

(b) in exchange for any other Investment or accounts receivable held by Holdings
or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable (including any trade creditor or
customer);

(c) in satisfaction of judgments against other Persons; or

(d) as a result of a foreclosure by Holdings or any Restricted Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

(7) Hedging Obligations permitted under clause (11) of the definition of
Permitted Indebtedness;

(8) Investments the payment for which consists of Equity Interests (other than
Disqualified Stock) of Holdings, or any of its direct or indirect parent
companies; provided that the proceeds from such Equity Interests will not
increase the Available Amount;

(9) guarantees of Indebtedness of Holdings or a Restricted Subsidiary permitted
under Section 7.03;

(10) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.08 (except
transactions described in clauses (2) and (5) of the proviso to such Section);

(11) Investments consisting of purchases or other acquisitions of inventory,
supplies, material or equipment or the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

 

-42-



--------------------------------------------------------------------------------

(12) additional Investments, taken together with all other Investments made
pursuant to this clause (12) that are at that time outstanding (without giving
effect to the sale of an Unrestricted Subsidiary to the extent the proceeds of
such sale do not consist of cash or have not been subsequently sold or
transferred for cash or marketable securities), not to exceed the sum of (i) the
greater of (a) $75,000,000 and (b) 5.75% of Total Assets and (ii) an amount
equal to the amount of Excluded Contributions previously received by Holdings;

(13) Investments in or relating to a Securitization Subsidiary that, in the good
faith determination of Holdings are necessary or advisable to effect any
Qualified Securitization Facility or any repurchase obligation in connection
therewith;

(14) advances to, or guarantees of Indebtedness of, employees not in excess of
$5,750,000 outstanding at any one time, in the aggregate;

(15) loans and advances to employees, directors, officers, managers,
distributors and consultants for business-related travel expenses, moving
expenses and other similar expenses or payroll advances, in each case incurred
in the ordinary course of business or consistent with past practices or to fund
such Person’s purchase of Equity Interests of Holdings or any direct or indirect
parent company thereof;

(16) advances, loans or extensions of trade credit in the ordinary course of
business by Holdings or any Restricted Subsidiary;

(17) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(18) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(19) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contacts and loans or advances made to
distributors in the ordinary course of business;

(20) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business;

(21) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection of deposit and Article 4
customary trade arrangements with customers consistent with past practices;

(22) guarantees by Holdings or any Restricted Subsidiary of obligations of
Restricted Subsidiaries in the ordinary course of business;

(23) Investments out of the Available Amount;

(24) other Investments in an aggregate amount taken together with (i) all other
Investments made pursuant to this clause (24), (ii) all Restricted Payments made
pursuant to Section 7.06(9) and (iii) all amounts expended pursuant to
Section 7.12(a)(i)(D) not to exceed the greater of (a) $40,000,000 and (b) 3.25%
of Total Assets;

(25) other Investments so long as immediately after giving effect to any
Investment pursuant to this clause (25), the Consolidated Net Leverage Ratio
would be less than or equal to 3.0 to 1.0;

(26) Investment resulting from the Transactions;

(26) the Pico Acquisition; and

 

-43-



--------------------------------------------------------------------------------

(27) any Specified Acquisition.

“Permitted Liens” means, with respect to any Person:

(1) pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance, employers’ health tax, and other social security
laws or similar legislation or other insurance related obligations (including,
but not limited to, in respect of deductibles, self insured retention amounts
and premiums and adjustments thereto) or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of such Person or
deposits of cash or U.S. government bonds to secure surety or appeal bonds to
which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent, in each case incurred in the ordinary
course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 30 days or being contested in good faith by appropriate
actions or other Liens arising out of judgments or awards against such Person
with respect to which such Person shall then be proceeding with an appeal or
other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(3) Liens for Taxes not yet due and payable or which are being contested in good
faith by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP;

(4) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers acceptances issued, and completion
guarantees provided for, in each case, issued pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice prior to the Acquisition Date;

(5) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph, telephone and cable television lines
and other similar purposes, or zoning, building codes or other restrictions
(including minor defects and irregularities in title and similar encumbrances)
as to the use of real properties or Liens incidental, to the conduct of the
business of such Person or to the ownership of its properties which were not
incurred in connection with Indebtedness and which do not in the aggregate
materially impair their use in the operation of the business of such Person;

(6) Liens securing obligations relating to Permitted Foreign Subsidiary Ratio
Debt and any Indebtedness permitted to be incurred pursuant to clause (5),
(13)(b), (14), (24) or (25) of the definition of Permitted Indebtedness;
provided that (a) Liens securing obligations relating to any Indebtedness
permitted to be incurred pursuant to clause (14) of the definition of Permitted
Indebtedness relate only to obligations relating to Refinancing Indebtedness
that (x) is secured by Liens on the same assets as the assets securing the
Indebtedness being refinanced (other than after-acquired property that is
(A) affixed or incorporated into the property covered by such Lien, (B) except
in the case of a Loan Party, after-acquired property subject to a Lien securing
such Indebtedness, the terms of which Indebtedness require or include a pledge
of after-acquired property (it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (C) the proceeds and products thereof) and
does not secure such Indebtedness with a greater priority with respect to any
Collateral than the Indebtedness so refinanced or (y) extends, replaces,
refunds, refinances, renews or defeases Indebtedness issued under clause (5) of
the definition of Permitted Indebtedness, (b) Liens securing obligations
relating to Indebtedness permitted to be incurred pursuant to clause (24) of the
definition of Permitted Indebtedness and any Permitted Foreign Subsidiary Ratio
Debt extend only to the assets of Foreign Subsidiaries, (c) Liens securing
obligations relating to any Indebtedness permitted to be incurred pursuant to
clause

 

-44-



--------------------------------------------------------------------------------

(25) of the definition of Permitted Indebtedness are solely on acquired property
or the assets of the acquired entity, (d) Liens securing obligations relating to
any Indebtedness to be incurred pursuant to clause (5) of the definition of
Permitted Indebtedness extend only to the assets so purchased, leased or
improved and any accessions or extensions thereof and (e) in the case of Liens
securing obligations under clause (13)(b) of the definition of Permitted
Indebtedness, such Liens shall be subordinated to the Liens of the Collateral
Agent pursuant to the Second Lien Intercreditor Agreement and a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of a Second Lien
Intercreditor Agreement;

(7) Liens existing on the Acquisition Date or pursuant to agreements in
existence on the Acquisition Date and, in each case, described on Schedule 7.01
to the Original Credit Agreement;

(8) Liens on property or shares of stock or other assets of a Person at the time
such Person becomes a Subsidiary; provided that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, that such Liens may not extend to any
other property or other assets owned by Holdings or any Restricted Subsidiary
(other than after-acquired property that is (A) affixed or incorporated into the
property covered by such Lien, (B) except in the case of a Loan Party,
after-acquired property subject to a Lien securing such Indebtedness, the terms
of which Indebtedness require or include a pledge of after-acquired property (it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (C) the proceeds and products thereof);

(9) Liens on property or other assets at the time Holdings or a Restricted
Subsidiary acquired the property or such other assets, including any acquisition
by means of a merger, amalgamation or consolidation with or into Holdings or any
Restricted Subsidiary; provided that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition, amalgamation, merger
or consolidation; provided, further, that the Liens may not extend to any other
property owned by Holdings or any Restricted Subsidiary;

(10) Liens securing obligations relating to any Indebtedness or other
obligations of a Restricted Subsidiary owing to Holdings or another Restricted
Subsidiary permitted to be incurred in accordance with Section 7.03;

(11) Liens securing Hedging Obligations; provided that, with respect to Hedging
Obligations relating to Indebtedness, such Indebtedness is, and is permitted to
be under the Indenture, secured by a Lien on the same property securing such
Hedging Obligations;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s accounts payable or similar trade obligations in
respect of bankers’ acceptances or trade letters of credit issued or created for
the account of such Person to facilitate the purchase, shipment or storage of
such inventory or other goods;

(13) leases, sub-leases, licenses or sub-licenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of Holdings or any Restricted Subsidiary and do not
secure any Indebtedness;

(14) Liens arising from Uniform Commercial Code (or equivalent statute)
financing statement filings regarding operating leases or consignments entered
into by Holdings and the Restricted Subsidiaries in the ordinary course of
business;

(15) Liens in favor of any Loan Party;

(16) Liens on accounts receivable, Securitization Assets and related assets
incurred in connection with a Qualified Securitization Facility;

 

-45-



--------------------------------------------------------------------------------

(17) Liens to secure any modification, refinancing, refunding, extension,
renewal or replacement (or successive refinancing, refunding, extensions,
renewals or replacements) as a whole, or in part, of any Indebtedness secured by
any Lien referred to in the foregoing clauses (7), (8) and (9); provided that
(a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus accessions, additions and improvements on such
property (other than after-acquired property that is (A) affixed or incorporated
into the property covered by such Lien, (B) except in the case of a Loan Party,
after-acquired property subject to a Lien securing such Indebtedness, the terms
of which Indebtedness require or include a pledge of after-acquired property (it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (C) the proceeds and products thereof)), and (b) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (i) the outstanding principal amount of the Indebtedness
described under clauses (7), (8) and (9) at the time the original Lien became a
Permitted Lien under the Indenture, and (ii) an amount necessary to pay any fees
and expenses, including premiums and accrued and unpaid interest, related to
such modification, refinancing, refunding, extension, renewal or replacement;

(18) deposits made or other security provided in the ordinary course of business
to secure liability to insurance carriers;

(19) other Liens securing obligations in an aggregate amount at any one time
outstanding not to exceed the greater of (a) $30,000,000 and (b) 2.25% of Total
Assets determined as of the date of incurrence;

(20) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(g) so long as such Liens are adequately bonded and
any appropriate legal proceedings that may have been duly initiated for the
review of such judgment have not been finally terminated or the period within
which such proceedings may be initiated has not expired;

(21) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(22) Liens (a) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (b) attaching to commodity
trading accounts or other commodity brokerage accounts incurred in the ordinary
course of business, and (c) in favor of banking institutions arising as a matter
of law or under general terms and conditions encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

(23) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(24) Liens encumbering reasonable customary deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(25) Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposit or sweep accounts
of Holdings or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Holdings and
the Restricted Subsidiaries or (c) relating to purchase orders and other
agreements entered into with customers of Holdings or any Restricted Subsidiary
in the ordinary course of business;

(26) Liens securing obligations owed by Holdings or any Restricted Subsidiary to
any lender under the ABL Facility or any Affiliate of such a lender in respect
of any Bank Products;

 

-46-



--------------------------------------------------------------------------------

(27) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(28) Liens arising out of conditional sale, title retention, consignment or
similar arrangements with vendors for the sale or purchase of goods entered into
by Holdings or any Restricted Subsidiary in the ordinary course of business;

(29) Liens solely on any cash earnest money deposits made by Holdings or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted;

(30) ground leases in respect of real property on which facilities owned or
leased by Holdings or any of its Subsidiaries are located;

(31) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(32) Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(33) Liens on the assets of Restricted Subsidiaries that are not Loan Parties
securing Indebtedness of such Subsidiaries that is permitted by Section 7.03;

(34) Liens arising solely from precautionary UCC financing statements or similar
filings;

(35) Prior to the Acquisition Date, Liens on the Senior Subordinated Notes
Escrow Funds securing the obligations under the Senior Subordinated Notes
Indenture and the Senior Subordinated Notes;

(36) Liens securing obligations under (i) Indebtedness outstanding pursuant to
clause (1) of the definition of Permitted Indebtedness so long as such Liens are
subject to the terms of the ABL Intercreditor Agreement, (ii) Permitted
Additional Pari Term Loan Debt and Refinancing Indebtedness in respect thereof
so long as such Liens are subject to the terms of the First Lien Intercreditor
Agreement and the ABL Intercreditor Agreement and (iii) Permitted Second
Priority Debt and Refinancing Indebtedness in respect thereof so long as such
Liens are subject to the terms of the Second Lien Intercreditor Agreement and
the ABL Intercreditor Agreement; and

(37) Liens created pursuant to the Loan Documents.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

“Permitted Second Priority Debt” means any secured Indebtedness incurred by one
or more of the Loan Parties in the form of one or more series of second-lien
secured notes or second-lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a second-priority basis to the Obligations and
is not secured by any property or assets of Holdings or any Subsidiaries other
than the Collateral, (ii) either (x) after giving pro forma effect to the
incurrence of such Indebtedness and the application of proceeds thereof, the
Secured Net Leverage Ratio on such date would not exceed 3.5 to 1.0 or (y) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default) prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (iv) the security agreements relating
to such Indebtedness are substantially the same as the Collateral Documents
(with such differences as are reasonably satisfactory to the Collateral Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors, and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of (A) the ABL Intercreditor Agreement and (B) a Second Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted

 

-47-



--------------------------------------------------------------------------------

Second Priority Debt incurred by the Loan Parties, then the Loan Parties, the
Collateral Agent and the Senior Representative for such Indebtedness shall have
executed and delivered a Second Lien Intercreditor Agreement. Permitted Second
Priority Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Permitted Unsecured Ratio Debt” means Indebtedness of a Loan Party; provided
that (a) such Indebtedness is unsecured, (b) such Indebtedness does not mature
prior to the date that is ninety one (91) days after the Latest Maturity Date at
the time such Indebtedness is incurred, (c) such Indebtedness has no scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase upon a change of control or asset sale and
customary acceleration rights after an event of default) prior to the date that
is ninety one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (d) immediately after giving effect thereto and to the
use of the proceeds thereof, (i) no Default shall exist or result therefrom,
(ii) the Fixed Charge Coverage Ratio for the most recently ended four fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred would have
been at least 2.00 to 1.00, determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period.

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by any Loan Party in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness is not secured by any property or assets of
Holdings or any Restricted Subsidiary, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (iii) such Indebtedness does not mature or
have scheduled amortization prior to the Latest Maturity Date at the time such
Indebtedness is incurred (other than customary offers to repurchase upon a
change of control or asset sale and customary acceleration rights after an event
of default), and (iv) such Indebtedness is not guaranteed by any Subsidiaries
other than the Subsidiary Guarantors. Permitted Unsecured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Pico Acquisition” means the transactions contemplated by (a) the Amended and
Restated Asset Purchase Agreement, dated as of December 24, 2011, by and among
Beijing PlasChem Trading Co., Ltd., a company established in the People’s
Republic of China (the “Pico Seller”), Shanghai Yandu Plaschem Trading Co.,
Ltd., a company established in the People’s Republic of China (the “Pico Joint
Venture”), each of Zhigang Yang, Chungang Ma, Deyue Liu (the “Pico JV Partners”)
and the Seller’s Representative named therein; (b) the Equity Joint Venture
Contract, made on September 26, 2011, among the Pico JV Partners and Pacific
Sky; (c) the Amended and Restated Articles of Association of the Pico Joint
Venture; (d) the Equity Subscription Agreement, dated as of September 26, 2011,
among the Pico Joint Venture, the Pico JV Partners and Pacific Sky; (e) the
Amended and Restated Option Agreement, made on December 24, 2011, among the JV
Partners, Pacific Sky and the Borrower; and (f) all instruments, documents and
other agreements executed and delivered in connection with the foregoing; in the
case of each of the foregoing described in clauses (a) through (f), as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Pico Joint Venture” has the meaning specified in the definition of “Pico
Acquisition.”

“Pico JV Partners” has the meaning specified in the definition of “Pico
Acquisition.”

“Pico Seller” has the meaning specified in the definition of “Pico Acquisition.”

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

 

-48-



--------------------------------------------------------------------------------

“Pledged Collateral” has the meaning specified in the Security Agreement.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Pre-Funding Security Account” means the securities account established with
Bank of America pursuant to the Pre-Funding Security Agreement.

“Pre-Funding Security Account Funds” means all cash, securities and other
property from time to time held or credited to the Pre-Funding Security Account.

“Pre Funding Security Agreement” means the Pre-Funding Security Agreement, dated
as of the Closing Date, by and among the Borrower and Bank of America.

“Pre-Funding Security Account Termination Event” means the earlier of (i) the
receipt by the Administrative Agent of a notice from the Borrower that the
Borrower has elected to terminate the Pre-Funding Security Account prior to the
Acquisition Date, (ii) the Outside Date, if the conditions set forth in
Section 4.02 have not been satisfied or waived on or prior to such date and
(iii) the Loans having been declared due and payable in accordance with
Section 8.02.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments and, if applicable and without duplication, Loans under
the applicable Facility or Facilities at such time.

“Projections” has the meaning specified in Section 6.01(c).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Capital Stock of any Person engaged in, a Similar Business.

“Qualified Securitization Facility” means any Securitization Facility that meets
the following conditions: (a) the board of directors of Holdings shall have
determined in good faith that such Securitization Facility (including financing
terms, covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to Holdings and the applicable Securitization
Subsidiary, (b) all sales and/or contributions of Securitization Assets and
related assets to the applicable Securitization Subsidiary are made at fair
market value (as determined in good faith by Holdings) and (c) the financing
terms, covenants, termination events and other provisions thereof shall be
market terms (as determined in good faith by Holdings).

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Qualifying Lender” has the meaning specified in Section 2.03(a)(iv)(D)(3).

“Quarterly Financial Statements” means the unaudited condensed consolidated
balance sheets and related statements of income and cash flows of the Acquired
Business for the most recent fiscal quarters after the date of the Annual
Financial Statements and ended at least forty-five (45) days before the Closing
Date.

 

-49-



--------------------------------------------------------------------------------

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by Holdings
which shall be substituted for Moody’s or S&P or both, as the case may be.

“Refinanced Loans” has the meaning specified in Section 10.01.

“Refinanced Term Debt” has the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.13.

“Refinancing Indebtedness” has the meaning specified in clause (14) of the
definition of Permitted Indebtedness.

“Register” has the meaning specified in Section 10.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Indemnified Person” of an Indemnitee means (a) any controlling person
or controlled affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled affiliates and (c) the respective agents of such Indemnitee or any of
its controlling persons or controlled affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled affiliate; provided that each reference to a controlled
affiliate or controlling person in this definition shall pertain to a controlled
affiliate or controlling person involved in the negotiation or syndication of
the Facility, the ABL Facility or the Senior Subordinated Notes.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment.

“Replacement Loans” has the meaning specified in Section 10.01.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

“Required Facility Lenders” means, with respect to any Facility on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Facility and (ii) the aggregate unused Commitments under such
Facility; provided that, to the same extent set forth in Section 10.07(h) with
respect to determination of Required Lenders, the Loans of any Affiliated Lender
shall in each case be excluded for purposes of making a determination of
Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) outstanding Loans and (b) aggregate unused
Commitments; provided that the Loans of any Affiliated Lender shall in each case
be excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or Person performing similar functions of a Loan Party and, as
to any document delivered on the Closing Date or the Amendment and Restatement
Effective Date, any secretary or assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or

 

-50-



--------------------------------------------------------------------------------

other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Borrower.

“Restricted Investment” means any Investment made in reliance on clause
(3)(a)(y), (23) or (25) of the definition of “Permitted Investments.”

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings or
any of its Restricted Subsidiaries (other than dividends or distributions solely
in Equity Interests (other than Disqualified Equity Interests) of Holdings), or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to Holdings’ or any of
its Restricted Subsidiaries’ stockholders, partners or members (or the
equivalent Persons thereof).

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
Holdings (including any Foreign Subsidiary and the Borrower) that is not then an
Unrestricted Subsidiary; provided that upon an Unrestricted Subsidiary ceasing
to be an Unrestricted Subsidiary, such Subsidiary shall be included in the
definition of “Restricted Subsidiary.”

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by Holdings or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to a third Person in contemplation of
such leasing.

“Same Day Funds” means disbursements and payments in immediately available
funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Collateral Agent (and, if applicable, one or more Senior
Representatives for holders of Permitted Additional Pari Term Loan Debt) and one
or more Senior Representatives for holders of Permitted Second Priority Debt
and/or Other Junior Secured Debt or any Refinancing Indebtedness in respect of
any of the foregoing substantially in the form of Exhibit H-3 to the Original
Credit Agreement, with such changes thereto as are reasonably satisfactory to
the Collateral Agent.

“Secured Hedge Agreement” means any Hedging Obligation permitted under clause
(11) of the definition of Permitted Indebtedness that is entered into by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank; and
designated in writing by the Hedge Bank and the Borrower to the Administrative
Agent as a “Secured Hedge Agreement.”

“Secured Indebtedness” means any Indebtedness of Holdings or any Restricted
Subsidiary secured by a Lien.

“Secured Net Leverage Ratio” means the Consolidated Net Leverage Ratio but
excluding all Indebtedness, Disqualified Stock and Preferred Stock described in
clauses (1) and (2) of the definition of Consolidated Total Indebtedness other
than Secured Indebtedness.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Hedge Bank, each Cash Management Bank, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(b).

 

-51-



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Securitization Assets” means the accounts receivable, royalty and other similar
rights to payment and any other assets related thereto subject to a Qualified
Securitization Facility and the proceeds thereof.

“Securitization Facility” means any of one or more receivables securitization
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the Obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities made in connection with such facilities) to Holdings or any
Restricted Subsidiary (other than a Securitization Subsidiary) pursuant to which
Holdings or any Restricted Subsidiary sells or grants a security interest in its
accounts receivable or assets related thereto to either (a) a Person that is not
a Restricted Subsidiary or (b) a Securitization Subsidiary that in turn sells
its accounts receivable to a Person that is not a Restricted Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit F to the Original Credit
Agreement, together with supplements or joinders thereto executed and delivered
pursuant to Section 6.11.

“Senior Representative” means, with respect to any series of Permitted
Additional Pari Term Loan Debt, Permitted Second Priority Debt, Other Junior
Secured Debt or Refinancing Indebtedness in respect of any of the foregoing, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Senior Subordinated Notes” means $175,000,000 in aggregate principal amount of
the Issuers’ (as defined in the Senior Subordinated Notes Indenture) senior
subordinated notes due 2018 and any Registered Equivalent Notes having
substantially identical terms and issued pursuant to the Senior Subordinated
Notes Indenture in exchange for the initial, unregistered senior subordinated
notes.

“Senior Subordinated Notes Escrow Funds” shall mean the gross proceeds from the
Senior Subordinated Notes and the other amounts deposited with the escrow agent
for the Senior Subordinated Notes.

“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated March 9, 2011, among the Borrower, Nexeo Solutions
Finance Corporation and Wells Fargo Bank, National Association, as trustee, as
the same may be amended, modified, supplemented, replaced or refinanced to the
extent not prohibited by this Agreement.

“Similar Business” means (1) any business engaged in by Holdings or any
Restricted Subsidiary on the Acquisition Date, and (2) any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
Holdings and the Restricted Subsidiaries are engaged on the Acquisition Date.

“Solicited Discount Proration” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(D)(1).

 

-52-



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
the Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.03(a)(iv)(D) substantially in the form of Exhibit N to the Original
Credit Agreement.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit Q to the Original Credit
Agreement, submitted following the Administrative Agent’s receipt of a Solicited
Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
exceeds its debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the property of such Person is greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such Person is able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured and (d) such Person is not engaged in,
and is not about to engage in, business for which it has unreasonably small
capital. The amount of any contingent liability at any time shall be computed as
the amount that would reasonably be expected to become an actual and matured
liability.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Acquisition” means any purchase or other acquisition of property and
assets or businesses of any Specified Acquisition Target, or of assets
constituting a business unit, a line of business or division of such Specified
Acquisition Target, or Equity Interests in a Specified Acquisition Target that,
upon the consummation thereof, will be a Restricted Subsidiary (including as a
result of a merger or consolidation); provided, however, that (i) the aggregate
amount of Investments by Loan Parties made under clause (27) of the definition
of Permitted Investments in Persons that do not become Loan Parties in all
Specified Acquisitions shall not exceed at any time outstanding $250 million and
(ii) (A) the purchase or other acquisition agreement in respect of any such
Specified Acquisition shall have been entered into no later than six (6) months
after the Amendment and Restatement Effective Date and (B) such Specified
Acquisition shall have been consummated within twelve (12) months after the
entry into such purchase or other agreement.

“Specified Acquisition Agreement Representations” means such of the
representations made by Ashland Inc. with respect to the Acquired Business in
the Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that Holdings or the Borrower has the right to terminate its
obligations under the Acquisition Agreement as a result of a breach of such
representation(s) in the Acquisition Agreement.

“Specified Acquisition Target” means one or more companies separately identified
by the Borrower to the Administrative Agent prior to the Amendment and
Restatement Effective Date.

“Specified Discount” has the meaning specified in Section 2.03(a)(iv)(B)(1).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(B)(1).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.03(a)(iv)(B) substantially in the form of Exhibit P to the Original
Credit Agreement.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit R to the Original Credit
Agreement, to a Specified Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(B)(1).

 

-53-



--------------------------------------------------------------------------------

“Specified Discount Proration” has the meaning specified in
Section 2.03(a)(iv)(B)(3).

“Specified Representations” means those representations and warranties made by
Holdings and the Borrower in Sections 5.01(a) (with respect to organizational
existence only), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04, 5.13, 5.16 and 5.18.

“Sponsor” means any of TPG Capital, L.P., and any of its Affiliates and funds or
partnerships managed or advised by it or any of its Affiliates but not
including, however, any portfolio company of any of the foregoing.

“Sub Holdco” has the meaning specified in the introductory paragraph to this
Agreement.

“Submitted Amount” has the meaning specified in Section 2.03(a)(iv)(C)(1).

“Submitted Discount” has the meaning specified in Section 2.03(a)(iv)(C)(1).

“Subordinated Indebtedness” means any Indebtedness of any Loan Party that is by
its terms subordinated to the Obligations of such Loan Party arising under the
Loans or the Guaranty of the Loans.

“Subsidiary” means, with respect to any Person:

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50.0% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and

(2) any partnership, joint venture, limited liability company or similar entity
of which

(a) more than 50.0% of the capital accounts, distribution rights, total equity
and voting interests or general or limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(b) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Subsidiary Guarantor” means any Guarantor other than Holdings and Sub Holdco.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Successor Holdings” has the meaning specified in Section 7.04(e).

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.12(a).

“Syndication Agent” means Citigroup Global Markets Inc., as syndication agent
under the Original Credit Agreement.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto.

“Tax Indemnitee” as defined in Section 3.01(e).

 

-54-



--------------------------------------------------------------------------------

“Term B-1 Borrowing” means a borrowing consisting of Term B-1 Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Term B-1 Lenders pursuant to Section 2.01(a).

“Term B-1 Loan Commitment” means, as to each Term B-1 Lender, its obligation to
make a Term B-1 Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed, on the Closing Date, the amount set forth opposite such
Term B-1 Lender’s name on Schedule 2.01 attached to Annex 2 to Amendment No. 1
under the caption “Closing Date Term B-1 Loan Commitment” as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term B-1 Commitments on the Closing Date was $325,000,000.

“Term B-1 Lender” means, at any time, any Lender that has a Term B-1 Loan
Commitment or a Term B-1 Loan at such time.

“Term B-1 Loan” means a Loan made pursuant to Section 2.01(a).

“Term B-1 Note” means a promissory note of the Borrower payable to any Term B-1
Lender or its registered assigns, in substantially the form of Exhibit B-1
attached to Annex 2 to Amendment No. 1, evidencing the aggregate Indebtedness of
the Borrower to such Term B-1 Lender resulting from the Term B-1 Loans made by
such Term B-1 Lender. Each Note outstanding prior to the Amendment and
Restatement Effective Date shall be deemed to be a Term B-1 Note on and after
the Amendment and Restatement Effective Date.

“Term B-1 Repricing Transaction” means (a) any prepayment or repayment of the
Term B-1 Loans with the proceeds of, or any conversion of, the Term B-1 Loans
into other Loans for the primary purpose of prepaying, repaying or replacing the
Term B-1 Loans and having or resulting in an All-In Yield less than the All-In
Yield of the Term B-1 Loans being prepaid or repaid or (b) any amendment to the
Term B-1 Loans the primary purpose of which is to reduce the All-In Yield of
such Term B-1 Loans.

“Term B-2 Borrowing” means a borrowing consisting of Term B-2 Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Term B-2 Lenders pursuant to Section 2.01(b).

“Term B-2 Loan Commitment” means, as to each Term B-2 Lender, its obligation to
make an Term B-2 Loan on the Amendment and Restatement Effective Date to the
Borrower pursuant to Section 2.01(b) in an aggregate amount not to exceed the
amount set forth opposite such Term B-2 Lender’s name on Schedule 2.01 attached
to Annex 2 to Amendment No. 1 under the caption “Term B-2 Loan Commitment” as
such amount may be adjusted from time to time in accordance with this Agreement.
The aggregate amount of the Incremental Term B-2 Commitments on the Amendment
and Restatement Effective Date is $175,000,000.

“Term B-2 Lender” means, at any time, any Lender that has a Term B-2 Loan
Commitment or a Term B-2 Loan at such time.

“Term B-2 Loan” means a Loan made pursuant to Section 2.01(b).

“Term B-2 Note” means a promissory note of the Borrower payable to any Term B-2
Lender or its registered assigns, in substantially the form of Exhibit B-2
attached to Annex 2 to Amendment No. 1, evidencing the aggregate Indebtedness of
the Borrower to such Term B-2 Lender resulting from the Term B-2 Loans made by
such Term B-2 Lender.”

“Term B-2 Repricing Transaction” means (a) any prepayment or repayment of the
Term B-2 Loans with the proceeds of, or any conversion of, the Term B-2 Loans
into other Loans for the primary purpose of prepaying, repaying or replacing the
Term B-2 Loans and having or resulting in an All-In Yield less than the All-In
Yield of the Term B-2 Loans being prepaid or repaid or (b) any amendment to the
Term B-2 Loans the primary purpose of which is to reduce the All-In Yield of
such Term B-2 Loans.

 

-55-



--------------------------------------------------------------------------------

“Term Loan First Lien Collateral” has the meaning assigned to such term in the
ABL Intercreditor Agreement.

“Threshold Amount” means $30,000,000.

“Total Assets” means the total assets of Holdings and the Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of Holdings or such other Person as may
be expressly stated.

“Transaction” means, collectively, (a) the Equity Contribution, (b) the
Acquisition, (c) the issuance of the Senior Subordinated Notes, (d) the funding
of the Loans on the Closing Date, (e) the execution and delivery of the ABL
Facility and the funding of the loans under the ABL Facility on the Acquisition
Date, if any, (f) the consummation of any other transactions in connection with
the foregoing, (g) any repayment of existing Indebtedness and hedging
obligations of the Acquired Business and (h) the payment of the fees and
expenses incurred in connection with any of the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any Restricted Subsidiary in connection with the Transaction, including
payments to officers, employees and directors as change of control payments,
severance payments, special or retention bonuses and charges for repurchase or
rollover of, or modifications to, stock options.

“Treasury Capital Stock” has the meaning assigned to such term in Section 7.06.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided below); and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Borrower may designate any Subsidiary of the Borrower (including any
existing Subsidiary but excluding the Issuers (as defined in the Senior
Subordinated Notes Indenture) and any newly acquired or newly formed Subsidiary)
to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on, any property of, Holdings or any Subsidiary of Holdings (other than
solely any Subsidiary of the Subsidiary to be so designated); provided that:

(1) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by Holdings;

(2) such designation shall be deemed to be an Investment; and

(3) each of (a) the Subsidiary to be so designated and (b) its Subsidiaries has
not, at the time of designation, and does not thereafter, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable with respect
to any Indebtedness pursuant to which the lender has recourse to any of the
assets of Holdings or any Restricted Subsidiary.

 

-56-



--------------------------------------------------------------------------------

Subject to compliance with Section 7.02, the Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that,
immediately after giving effect to such designation, no Default shall have
occurred and be continuing and either:

(1) the Fixed Charge Coverage Ratio for the most recently ended four fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred would have
been at least 2.00 to 1.00, determined on a pro forma basis taking into account
such designation; or

(2) the Fixed Charge Coverage Ratio for such period would be equal to or greater
than such ratio immediately prior to such designation, in each case on a pro
forma basis taking into account such designation.

Any such designation by Holdings shall be notified by a Responsible Officer of
the Borrower to the Administrative Agent by promptly filing with the
Administrative Agent a copy of the resolution of the Board of Directors of the
Borrower or any committee thereof giving effect to such designation and a
certificate of such Responsible Officer certifying that such designation
complied with the foregoing provisions.

“U.S. Lender” means any Lender that is not a Foreign Lender.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(2) the sum of all such payments.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) nominal shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

-57-



--------------------------------------------------------------------------------

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) References in this Agreement to an Exhibit, Schedule, Article, Section,
clause or sub-clause refer (A) to the appropriate Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement or (B) to the extent
such references are not present in this Agreement, to the Loan Document in which
such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.

SECTION 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

SECTION 1.07. Available Amount Transaction. If more than one action occurs on
any given date the permissibility of the taking of which is determined hereunder
by reference to the amount of the Available Amount immediately prior to the
taking of such action, the permissibility of the taking of each such action
shall be determined independently and in no event may any two or more such
actions be treated as occurring simultaneously, i.e., each transaction must be
permitted under the Available Amount as so calculated.

SECTION 1.08. Effect of Amendment and Restatement. This Agreement shall, except
as otherwise expressly set forth herein, supersede the Original Credit Agreement
from and after the Amendment and Restatement Effective Date with respect to the
transactions hereunder and with respect to the Loans outstanding under the
Original Credit Agreement as of the Amendment and Restatement Effective Date.
The parties hereto acknowledge and agree, however, that (a) this Agreement and
all other Loan Documents executed and delivered herewith do not constitute a
novation, payment and reborrowing or termination of the Obligations under the
Original Credit Agreement and the other Loan Documents as in effect prior to the
Amendment and Restatement Effective Date, (b) such Obligations

 

-58-



--------------------------------------------------------------------------------

are in all respects continuing with only the terms being modified as provided in
this Agreement and the other Loan Documents, (c) the liens and security
interests in favor of the Collateral Agent for the benefit of the Secured
Parties securing payment of such Obligations are in all respects continuing and
in full force and effect with respect to all Obligations and (d) all references
in the other Loan Documents to the Credit Agreement shall be deemed to this
Agreement as amended and restated.

ARTICLE II

The Commitments and Borrowings

SECTION 2.01. The Loans.

(a) The Term B-1 Borrowings. On the Closing Date, each Term B-1 Lender made to
the Borrower a single loan denominated in Dollars in an amount equal to such
Term B-1 Lender’s Term B-1 Loan Commitment pursuant to Section 2.01 of the
Original Credit Agreement.

(b) The Term B-2 Borrowings. Subject to the terms and conditions set forth
herein, each Term B-2 Lender severally agrees to make to the Borrower a single
loan denominated in Dollars equal to such Term B-2 Lender’s Term B-2 Loan
Commitment on the Amendment and Restatement Effective Date, and upon the funding
of its Term B-2 Loan Commitment in such amount, such Term B-2 Lender shall, to
the extent requested by such Term B-2 Lender, be issued an Term B-2 Note for an
aggregate principal amount equal to its Term B-2 Loan Commitment.

(c) Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. Term B-1 Loans and Term B-2 Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing or continuation of Eurodollar Rate Loans or any conversion of Base
Rate Loans to Eurodollar Rate Loans, and (ii) one (1) Business Day before the
requested date of any Borrowing of Base Rate Loan. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Class and Type of Loans to be
borrowed or to which existing Loans are to be converted and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans described in Section 2.02(a). In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative

 

-59-



--------------------------------------------------------------------------------

Agent in Same Day Funds at the Administrative Agent’s Office not later than 1:00
p.m., on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is on the Closing Date, Section 4.01), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of the Administrative Agent with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided that with respect to the proceeds of the Initial Loans
received by the Administrative Agent on the Closing Date, the Administrative
Agent deposited such proceeds into the Pre-Funding Security Account and such
proceeds were released therefrom in accordance with Section 2.16 of the Original
Credit Agreement.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent or the Required Lenders may require by notice to the
Borrower that no Loans may be converted to or continued as Eurodollar Rate
Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time when Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the
Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect unless otherwise agreed
between the Borrower and the Administrative Agent; provided that after the
establishment of any new Class of Loans pursuant to Amendment No. 1, an
Incremental Amendment, a Refinancing Amendment or Extension, the number of
Interest Periods otherwise permitted by this Section 2.02(e) shall increase by
three (3) Interest Periods for each applicable Class so established.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

-60-



--------------------------------------------------------------------------------

SECTION 2.03. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (1) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (New York, New York time) (A) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (B) on the
date of prepayment of Base Rate Loans; (2) any partial prepayment of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or, if less, the entire principal amount thereof
then outstanding; and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid and the payment amount specified in such
notice shall be due and payable on the date specified therein. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each prepayment of the Loans pursuant to this Section 2.03(a)
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares; provided, that at the request of the Borrower, in lieu of such
application on a pro rata basis among all Classes of Loans, such prepayment may
be applied to any Class of Loans so long as the Maturity Date of such Class of
Loans (or such Classes of Loans) precedes the Maturity Date of each other Class
of Loans then outstanding or, in the event more than one Class of Loans shall
have an identical Maturity Date, to such Classes on a pro rata basis.

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.03(a)(i) if such
prepayment would have resulted from a refinancing of all of the applicable
Facility, which refinancing shall not be consummated or shall otherwise be
delayed.

(iii) Voluntary prepayments of any Class of Loans permitted hereunder shall be
applied to the remaining scheduled installments of principal thereof pursuant to
Section 2.05 in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment (and absent such direction, in direct
order of maturity).

(iv) Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Default or Event of Default has occurred and is continuing and (y) no
proceeds of Loans under the ABL Facility are used for this purpose, the Borrower
may prepay the outstanding Loans (which shall, for the avoidance of doubt, be
automatically and permanently canceled immediately upon acquisition by the
Borrower) (or Holdings or any of its Subsidiaries may purchase such outstanding
Loans and immediately cancel them) on the following basis:

(A) Any Borrower Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this
Section 2.03(a)(iv); provided that no Borrower Party shall initiate any action
under this Section 2.03(a)(iv) in order to make a Discounted Loan Prepayment
unless (I) at least ten (10) Business Days shall have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by a Borrower Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Borrower Party was notified that no Lender was willing to accept
any prepayment of any Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Borrower Party’s
election not to accept any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, any Borrower Party may
from time to time offer to make a Discounted Loan Prepayment by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Borrower Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such offer shall specify the aggregate

 

-61-



--------------------------------------------------------------------------------

principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Loans to be prepaid (it being understood that
different Specified Discounts and/or Specified Discount Prepayment Amounts may
be offered with respect to different tranches of Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (the “Specified
Discount Prepayment Response Date”).

(2) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the tranches of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Borrower Party will make a prepayment of outstanding Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Borrower Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
relevant Borrower Party of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower Party and such Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower Party shall be due and payable by such Borrower Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, any Borrower Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Borrower Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Loans (the “Discount Range Prepayment Amount”),
the tranche or tranches of Loans subject to such offer and the maximum and
minimum percentage discounts to par (the “Discount Range”) of the principal
amount of such Loans with respect to each relevant tranche of Loans willing to
be prepaid by such Borrower Party (it being understood that different Discount
Ranges and/or Discount Range Prepayment Amounts may be offered with respect to
different

 

-62-



--------------------------------------------------------------------------------

tranches of Loans and, in such event, each such offer will be treated as
separate offer pursuant to the terms of this Section), (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $10,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Discount Range Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding Lender to the Auction
Agent (or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Discount Range Prepayment Response Date”). Each Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Loans of the applicable
tranche or tranches and the maximum aggregate principal amount and tranches of
such Lender’s Loans (the “Submitted Amount”) such Lender is willing to have
prepaid at the Submitted Discount. Any Lender whose Discount Range Prepayment
Offer is not received by the Auction Agent by the Discount Range Prepayment
Response Date shall be deemed to have declined to accept a Discounted Loan
Prepayment of any of its Loans at any discount to their par value within the
Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Borrower Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Borrower Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Loan Prepayment in an aggregate principal amount equal
to the lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following subsection (3)) at the Applicable Discount
(each such Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Borrower Party
will prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Borrower Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Borrower Party
of the respective Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Loan Prepayment and the tranches to be prepaid, (II)
each Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and tranches of Loans to be prepaid
at the Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Borrower Party and Lenders shall be conclusive and binding for all purposes
absent manifest error. The payment amount specified in such notice to the
Borrower Party shall be due and payable by such Borrower Party on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

 

-63-



--------------------------------------------------------------------------------

(D) (1) Subject to the proviso to subsection (A) above, any Borrower Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Borrower Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Loans and, in such event, each such offer
will be treated as separate offer pursuant to the terms of this Section), (III)
the Solicited Discounted Prepayment Amount shall be in an aggregate amount not
less than $10,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time on the third Business Day after the date of
delivery of such notice to such Lenders (the “Solicited Discounted Prepayment
Response Date”). Each Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Lender
is willing to allow prepayment of its then outstanding Loan and the maximum
aggregate principal amount and tranches of such Loans (the “Offered Amount”)
such Lender is willing to have prepaid at the Offered Discount. Any Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Loans at any discount.

(2) The Auction Agent shall promptly provide the relevant Borrower Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Borrower Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower Party (the
“Acceptable Discount”), if any. If the Borrower Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Borrower Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Borrower Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Borrower Party by the
Acceptance Date, such Borrower Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Borrower Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the tranches of Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Borrower Party at
the Acceptable Discount in accordance with this Section 2.03(a)(iv)(D). If the
Borrower Party elects to accept any Acceptable Discount, then the Borrower Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Offered Amount (subject to any required pro-rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”). The Borrower Party will prepay outstanding Loans
pursuant to this subsection (D) to each Qualifying

 

-64-



--------------------------------------------------------------------------------

Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the principal amount of
the Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Borrower Party and subject to rounding requirements
of the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Borrower Party of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Loan Prepayment and the
tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Loans
and the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Borrower Party and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Borrower Party shall be due and payable
by such Borrower Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Loan Prepayment, the Borrower Parties and
the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Prepayment, the payment of customary fees and
expenses from a Borrower Party in connection therewith.

(F) If any Loan is prepaid in accordance with paragraphs (B) through (D) above,
a Borrower Party shall prepay such Loans on the Discounted Prepayment Effective
Date. The relevant Borrower Party shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (New York time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro rata basis across such installments. The
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Loans pursuant to
this Section 2.03(a)(iv) shall be paid to the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, and shall
be applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share. The aggregate principal amount of the tranches and
installments of the relevant Loans outstanding shall be deemed reduced by the
full par value of the aggregate principal amount of the tranches of Loans
prepaid on the Discounted Prepayment Effective Date in any Discounted Loan
Prepayment. In connection with each prepayment pursuant to this
Section 2.03(a)(iv), the relevant Borrower Party shall make a representation to
the Lenders that it does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information).

(G) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.03(a)(iv), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.03(a)(iv), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

 

-65-



--------------------------------------------------------------------------------

(I) Each of the Borrower Parties and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this
Section 2.03(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.03(a)(iv) as well as
activities of the Auction Agent.

(J) Each Borrower Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Borrower Party to make any prepayment to
a Lender, as applicable, pursuant to this Section 2.03(a)(iv) shall not
constitute a Default or Event of Default under Section 8.01 or otherwise).

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall, subject to
clause (b)(v) of this Section 2.03, prepay an aggregate principal amount of
Loans equal to (A) 50% (such percentage as it may be reduced as described below,
the “ECF Percentage”) of Excess Cash Flow, if any, for the fiscal year covered
by such financial statements (commencing with the fiscal year ended
September 30, 2012) minus (B) the sum of (i) all voluntary prepayments of Loans
during such fiscal year pursuant to Section 2.03(a)(i) and (ii) all voluntary
prepayments of loans under the ABL Facility during such fiscal year to the
extent accompanied by a corresponding permanent reduction in the commitments
under the ABL Facility, in the case of each of the immediately preceding clauses
(i) and (ii), to the extent such prepayments are not funded with the proceeds of
Indebtedness; provided that (x) the ECF Percentage shall be 25% if the Secured
Net Leverage Ratio as of the end of the fiscal year covered by such financial
statements was less than or equal to 2.50 to 1.0 and greater than 1.75 to 1.0
and (y) the ECF Percentage shall be 0% if the Secured Net Leverage Ratio as of
the end of the fiscal year covered by such financial statements was less than or
equal to 1.75 to 1.0.

(ii) (A) If (x) Holdings or any of its Restricted Subsidiaries Disposes of any
property or assets (other than (X) any Disposition of any property or assets
permitted by Sections 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition to Holdings or a Restricted Subsidiary that is a Guarantor), (e),
(g), (h), (i), (k), (l), (m), (n), (o), (p), (q), (r), (s) and (t) and (Y) so
long as the ABL Facility is in effect, any Disposition of ABL First Lien
Collateral) or (y) any Casualty Event (other than with respect to ABL First Lien
Collateral for so long as the ABL Facility is outstanding) occurs, which results
in the realization or receipt by Holdings or such Restricted Subsidiary of Net
Cash Proceeds, the Borrower shall prepay on or prior to the date which is ten
(10) Business Days after the date of the realization or receipt of such Net Cash
Proceeds, subject to clause (b)(v) of this Section 2.03, an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds realized or received;
provided, that if at the time that any such prepayment would be required, the
Borrower is required to offer to repurchase Permitted Additional Pari Term Loan
Debt (or any Refinancing Indebtedness in respect thereof that is secured on a
pari passu basis with the Obligations) pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such
Disposition or Casualty Event (such Permitted Additional Pari Term Loan Debt (or
such Refinancing Indebtedness in respect thereof that is secured on a pari passu
basis with the Obligations) required to be offered to be so repurchased, “Other
Applicable Indebtedness”), then the Borrower may apply such Net Cash Proceeds on
a pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Loans and Other Applicable Indebtedness at such time; provided
that the portion of such net proceeds allocated to the Other Applicable
Indebtedness shall not exceed the amount of such net proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such net proceeds shall be allocated to the
Loans in accordance with the terms hereof) to the prepayment of the Loans and to
the repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Loans that would have otherwise been required pursuant to this
Section 2.03(b)(ii)(A) shall be reduced accordingly; provided, further, that to
the extent the holders of Other Applicable Indebtedness decline

 

-66-



--------------------------------------------------------------------------------

to have such indebtedness repurchased or prepaid, the declined amount shall
promptly (and in any event within ten (10) Business Days after the date of such
rejection) be applied to prepay the Loans in accordance with the terms hereof;
provided, further, that except as provided in Section 7.05(j)(iii), no
prepayment shall be required pursuant to this Section 2.03(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to such date, given written notice to the Administrative Agent of
its intent to reinvest in accordance with Section 2.03(b)(ii)(B).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.03(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business within (x) twelve (12) months
following receipt of such Net Cash Proceeds or (y) if the Borrower enters into a
legally binding commitment to reinvest such Net Cash Proceeds within twelve
(12) months following receipt thereof, within the later of (1) twelve
(12) months following receipt thereof and (2) one hundred eighty (180) days of
the date of such legally binding commitment; provided that upon receipt of any
such Net Cash Proceeds, Holdings or the applicable Restricted Subsidiary shall
deposit such Net Cash Proceeds into the Asset Sale Proceeds Pledged Account and
such Net Cash Proceeds shall remain in the Asset Sale Proceeds Pledged Account
until reinvested pursuant to this clause (b)(ii)(B) or applied to prepay the
Loans in accordance with this Section 2.03(b); and provided, further, that if
any Net Cash Proceeds are no longer intended to be or cannot be so reinvested at
any time after delivery of a notice of reinvestment election, and subject to
clauses (iv) and (v) of this Section 2.03(b), an amount equal to any such Net
Cash Proceeds shall be applied within five (5) Business Days after the Borrower
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so reinvested to the prepayment of the Loans as set forth in this
Section 2.03.

(iii) If Holdings or any Restricted Subsidiary incurs or issues any Indebtedness
(A) not expressly permitted to be incurred or issued pursuant to Section 7.03 or
(B) that constitutes Credit Agreement Refinancing Indebtedness, the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom on or prior to the date which is five
(5) Business Days after the receipt of such Net Cash Proceeds.

(iv) Except as may otherwise be set forth in any Refinancing Amendment,
Extension Offer or any Incremental Amendment, (A) each prepayment of Loans
pursuant to this Section 2.03(b) shall be applied ratably to each Class of Loans
then outstanding based upon the then outstanding principal amounts of the
respective Classes of Loans (provided that any prepayment of Loans with the Net
Cash Proceeds of Credit Agreement Refinancing Indebtedness shall be applied
solely to each applicable Class of Loans selected by the Borrower), (B) with
respect to each Class of Loans, each prepayment pursuant to clauses (i) through
(iii) of this Section 2.03(b) shall be applied to the next eight (8) scheduled
installments of principal thereof following the date of prepayment pursuant to
Section 2.05 in direct order of maturity and to the remaining installments pro
rata and (C) each such prepayment shall be paid to the Lenders of each
applicable Class in accordance with their respective Pro Rata Shares of such
prepayment.

(v) Notwithstanding any other provisions of this Section 2.03(b), (A) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.03(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Loans at the times provided
in this Section 2.03(b) but may be retained by the applicable Foreign Subsidiary
so long, but only so long, as the applicable local law will not permit
repatriation to the United States (the Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two (2) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.03(b)
to the extent provided herein and (B) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess Cash
Flow would have a material adverse tax cost consequence (taking into account any
foreign tax credit or benefit actually realized in connection

 

-67-



--------------------------------------------------------------------------------

with such repatriation) with respect to such Net Cash Proceeds or Excess Cash
Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be retained by
the applicable Foreign Subsidiary, provided that, in the case of this
clause (B), on or before the date on which any Net Cash Proceeds so retained
would otherwise have been required to be applied to reinvestments or prepayments
pursuant to this Section 2.03(b) (or such Excess Cash Flow would have been so
required if it were Net Cash Proceeds), (x) the Borrower applies an amount equal
to such Net Cash Proceeds or Excess Cash Flow to such reinvestments or
prepayments as if such Net Cash Proceeds or Excess Cash Flow had been received
by the Borrower rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Foreign Subsidiary.

(c) [Reserved].

(d) Interest, Funding Losses, Etc. All prepayments under this Section 2.03 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurodollar Rate Loan on a date prior to the last day of
an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.03, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.03 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.03 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.03. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.03.

SECTION 2.04. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent one (1) Business Day prior to the date of termination or
reduction and (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof or, if less,
the entire amount thereof. Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.

(b) Mandatory. The Term B-1 Loan Commitment of each Lender on the Closing Date
was automatically and permanently reduced to $0 upon the making of such Lender’s
Term B-1 Loan pursuant to Section 2.01(a). The Term B-2 Loan Commitment of each
Term B-2 Lender shall be automatically and permanently reduced to $0 upon the
making of such Lender’s Term B-2 Loans pursuant to Section 2.01(b).

SECTION 2.05. Repayment of Loans.

(a) The Borrower shall repay to the Administrative Agent for the ratable account
of the Term B-1 Lenders on the last Business Day of each March, June, September
and December, commencing with the last Business Day of June, 2011, an aggregate
principal amount equal to 0.25% of the aggregate principal amount of all Term
B-1 Loans outstanding on the Closing Date (which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.03).

 

-68-



--------------------------------------------------------------------------------

(b) The Borrower shall repay to the Administrative Agent for the ratable account
of the Term B-2 Lenders on the last Business Day of each March, June, September
and December, commencing with the next date on which a principal payment is due
and payable under Section 2.05(a) with respect to the Term B-1 Loans, after
giving effect to any prepayment of the Term B-1 Loans made prior to the
Amendment and Restatement Effective Date, an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Term B-2 Loans outstanding on the
Amendment and Restatement Effective Date (which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.03).

(c) The Borrower shall repay to the Administrative Agent for the ratable account
of the Appropriate Lenders, on the Maturity Date of each Class of Loans, the
aggregate principal amount of all Loans of such Class outstanding on such date.

SECTION 2.06. Interest.

(a) Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.07. Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.08. Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 days or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360 day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.09. Evidence of Indebtedness.

(a) The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the

 

-69-



--------------------------------------------------------------------------------

Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.09(a), and by each Lender in its account or accounts
pursuant to Section 2.09(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.10. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office for payment and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. (New York, New York time), shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder
for the account of any Lender, that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender. If and to the extent that such payment was
not in fact made to the Administrative Agent in Same Day Funds, then such Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

-70-



--------------------------------------------------------------------------------

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of such of the outstanding Loans or
other Obligations then owing to such Lender.

SECTION 2.11. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain payment in respect of any principal of
or interest on account of the Loans made by it (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment of
principal of or interest on such Loans, pro rata with each of them; provided
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder. The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.11 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.11 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

SECTION 2.12. Incremental Borrowings.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request one or more additional
tranches of Loans (the “Incremental Loans”); provided that (i) upon the
effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist and (ii) at the time when any such Incremental Loan
is made (and after giving effect thereto), no Default or Event of Default shall
exist. Each tranche of Incremental Loans shall be in an aggregate principal
amount that is not less than $25,000,000 (provided that such amount may be less
than $25,000,000 if such amount represents all remaining availability under the
limit set forth in the next sentence). Notwithstanding anything to the contrary
herein, the aggregate amount of the Incremental Loans borrowed on any date shall
not exceed (x) $150,000,000 in the aggregate pursuant to this clause (x) or
(y) at its option, the amount, in the case of this clause (y) only, that could
be incurred without causing the Secured Net Leverage Ratio as of such date to be
greater than 3.50 to 1.00. The Incremental Loans (a) shall rank pari passu in
right of payment and of security with the Loans, (b) shall not mature earlier
than the Original Loan Maturity Date and (c) the Weighted Average Life to
Maturity of any Incremental Loans shall be no shorter than that of the
then-existing Loans, (d) subject to clauses (b) and (c) above, the amortization
schedule applicable to any Incremental Loans shall be determined by the Borrower
and the lenders thereunder, (e) the interest rate margin applicable to any
Incremental Loans will be determined by the Borrower and the lenders providing
such Incremental Loans, provided that with respect to any Incremental Loans made
on or prior to the date that is twenty-four (24) months after

 

-71-



--------------------------------------------------------------------------------

the Closing Date, in the event that the All-In Yield applicable to such
Incremental Loans exceeds the All-In Yield of any Class of Loans existing at
such time by more than 50 basis points, then the interest rate margins for each
such Class of Loans shall be increased to the extent necessary so that the
All-In Yield of such Loans is equal to the All-In Yield of such Incremental
Loans minus 50 basis points, (f) the representations and warranties contained in
the Loan Documents shall be accurate in all material respects before and after
the effectiveness of any Incremental Amendment referred to below and (g) except
as otherwise required or permitted in clauses (a) through (f) above, all other
terms of such Incremental Loans, if not consistent with the terms of the
existing Loans, shall be reasonably satisfactory to the Administrative Agent.
Any Incremental Loans may participate on a pro rata basis or on a less than pro
rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Incremental
Amendment. Each notice from the Borrower pursuant to this Section shall set
forth the requested amount and proposed terms of the relevant Incremental Loans.
Incremental Loans may be made by any existing Lender (it being understood that
no existing Lender will have an obligation to make a portion of any Incremental
Loan) or by any Additional Lender on terms permitted in this Section 2.12 and
otherwise on terms reasonably acceptable to the Administrative Agent.
Commitments in respect of Incremental Loans shall become Commitments under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
the Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.12. The effectiveness of
(and, in the case of any Incremental Amendment for an Incremental Loan, the
Borrowing under) any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.03 (it being understood that all
references to “the date of such Borrowing” or similar language in such
Section 4.03 shall be deemed to refer to the effective date of such Incremental
Amendment) and such other conditions as the parties thereto shall agree;
provided, however, that notwithstanding anything to the contrary herein, with
respect to any Incremental Loans to finance an acquisition permitted by this
Agreement, the condition to the availability or borrowing of such Incremental
Loans set forth in Section 4.03(a) may be waived or omitted by the majority of
the Lenders lending such Incremental Loans without the consent of any other
Lender; provided, that the Specified Representations as they relate to the
target of such acquisition (conformed as necessary for such acquisition) may not
be waived without the consent of the Required Lenders. The Borrower shall use
the proceeds of the Incremental Loans for any purpose not prohibited by this
Agreement.

(b) This Section 2.12 shall supersede any provisions in Section 2.11 or 10.01 to
the contrary.

SECTION 2.13. Refinancing Amendments. At any time after the Acquisition Date,
the Borrower may obtain, from any Lender or any Additional Lender, Other Loans
to refinance all or any portion of the applicable Class or Classes of Loans then
outstanding under this Agreement which will be made pursuant to Other Term
Commitments in each case pursuant to a Refinancing Amendment; provided that such
Other Loans (i) will rank pari passu in right of payment and of security with
the other Loans and Commitments hereunder, (ii) will have such pricing, premiums
and optional prepayment or redemption terms as may be agreed by the Borrower and
the Lenders thereof, (iii) will have a final maturity date no earlier than, and
will have a Weighted Average Life to Maturity equal to or greater than, the
Loans being refinanced and (iv) will have terms and conditions that are
substantially identical to, or (taken as a whole) are no more favorable to the
lenders or holders providing such Other Term Commitments and Other Loans than
those applicable to the Loans being refinanced; provided, further, that the
terms and conditions applicable to such Other Term Commitments and Other Loans
may provide for any additional or different financial or other covenants or
other provisions that are agreed between the Borrower and the Lenders thereof
and applicable only during periods after the Latest Maturity Date that is in
effect on the date such Other Term Commitments and Other Loans are incurred or
obtained. Any Other Loans may participate on a pro rata basis or on a less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Refinancing
Amendment. The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Section 4.01 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).
Each Class of Other Term Commitments and Other Loans incurred under this
Section 2.13 shall be in an aggregate principal amount that

 

-72-



--------------------------------------------------------------------------------

is not less than $50,000,000. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Other Term
Commitments and Other Loans incurred pursuant thereto (including any amendments
necessary to treat the Other Loans and/or Other Term Commitments as Loans and
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.13. This Section 2.13 shall supersede any provisions in Section 2.11
or 10.01 to the contrary. No Lender shall be under any obligation to provide any
Other Term Commitment unless such Lender executes a Refinancing Amendment.

SECTION 2.14. Extensions of Loans.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Loans of any Class on a pro rata basis (based on the
aggregate outstanding principal amount of the respective Loans of such Class)
and on the same terms to each such Lender, the Borrower may from time to time
with the consent of any Lender that shall have accepted such offer extend the
maturity date of any Loans and otherwise modify the terms of such Loans of such
Lender pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Loans and/or modifying the amortization schedule in respect of such Loans)
(each, an “Extension”; any Extended Loans shall constitute a separate Class of
Loans from the Class of Loans from which they were converted), so long as the
following terms are satisfied: (i) no Default shall exist at the time the notice
in respect of an Extension Offer is delivered to the Lenders, and no Default
shall exist immediately prior to or after giving effect to the effectiveness of
any Extended Loans, (ii) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iii),
(iv) and (v), be determined by the Borrower and set forth in the relevant
Extension Offer), the Loans of any Lender (an “Extending Lender”) extended
pursuant to any Extension (“Extended Loans”) shall have the same terms as the
Class of Loans subject to such Extension Offer (except for covenants or other
provisions contained therein applicable only to periods after the then Latest
Maturity Date), (iii) the final maturity date of any Extended Loans shall be no
earlier than the final maturity date of the Class of Loans subject to such
Extension Offer and the amortization schedule applicable to Loans pursuant to
Section 2.05 for periods prior to such final maturity date of the Class of Loans
subject to such Extension Offer may not be increased, (iv) the Weighted Average
Life to Maturity of any Extended Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Loans extended thereby, (v) any
Extended Loans may participate on a pro rata basis or on a less than pro rata
basis (but not on a greater than pro rata basis) in any voluntary or mandatory
prepayments hereunder, as specified in the applicable Extension Offer, (vi) if
the aggregate principal amount of Loans (calculated on the face amount thereof)
in respect of which Lenders shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Loans offered to be
extended by the Borrower pursuant to such Extension Offer, then the Loans of
such Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer, (vii) all
documentation in respect of such Extension shall be consistent with the
foregoing, (viii) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower and (ix) the interest rate margin applicable to
any Extended Loans will be determined by the Borrower and the lenders providing
such Extended Loans.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.14, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.03 and (ii) any Extension
Offer is required to be in any minimum amount of $25,000,000, provided that the
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Loans of any or all applicable
Classes be tendered.

(c) The Lenders hereby irrevocably authorize the Administrative Agent and the
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Class or Classes, in each case on terms consistent with this
Section 2.14.

 

-73-



--------------------------------------------------------------------------------

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.14.

(e) This Section 2.14 shall supersede any provisions in Section 2.11 or 10.01 to
the contrary.

SECTION 2.15. Loan Repricing Protection.

(a) In the event that, on or prior to the date that is one year after the
Amendment and Restatement Effective Date, the Borrower makes any prepayment of
the Term B-1 Loans in connection with any Term B-1 Repricing Transaction or
(b) effects any amendment of this Agreement resulting in a Term B-1 Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each applicable Term B-1 Lender, (i) in the case of clause (a), a
prepayment premium of 1% of the amount of the Term B-1 Loans being prepaid and
(ii) in the case of clause (b), a payment equal to 1% of the aggregate amount of
the applicable Term B-1 Loans outstanding immediately prior to such amendment.

(b) In the event that, on or prior to the date that is one year after the
Amendment and Restatement Effective Date, the Borrower makes any prepayment of
the Term B-2 Loans in connection with any Term B-2 Repricing Transaction or
(b) effects any amendment of this Agreement resulting in a Term B-2 Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each applicable Term B-2 Lender, (i) in the case of clause (a), a
prepayment premium of 1% of the amount of the Term B-2 Loans being prepaid and
(ii) in the case of clause (b), a payment equal to 1% of the aggregate amount of
the applicable Term B-2 Loans outstanding immediately prior to such amendment.

SECTION 2.16. [Reserved].

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as required by applicable Law, any and all payments by any Loan Party
to or for the account of any Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction for any Taxes.

(b) If any Loan Party or any other applicable withholding agent is required by
applicable Law to make any deduction or withholding on account of any
Non-Excluded Tax or Other Taxes from any sum paid or payable by any Loan Party
to any Lender or Agent under any of the Loan Documents: (i) the applicable Loan
Party shall notify the Administrative Agent of any such requirement or any
change in any such requirement as soon as such Loan Party becomes aware of it;
(ii) the applicable Loan Party or withholding agent shall make such deduction or
withholding and pay to the relevant Governmental Authority any such Non-Excluded
Tax or Other Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Loan Party) for its own
account or (if that liability is imposed on the Lender or Agent) on behalf of
and in the name of the Lender or Agent (as applicable); (iii) the sum payable to
such Lender or Agent (as applicable) shall be increased by such Loan Party to
the extent necessary to ensure that, after the making of any required deduction
or withholding (including any deductions or withholdings attributable to any
payments required to be made under this Section 3.01), the Lender or the Agent
(as applicable), receives on the due date a net sum equal to what it would have
received had no such deduction or withholding been required or made; and
(iv) within thirty days after paying any sum from which it is required by Law to
make any deduction or withholding, and within thirty days after the due date of
payment of any

 

-74-



--------------------------------------------------------------------------------

Tax which it is required by clause (ii) above to pay, the Borrower making such
payments shall deliver to the Administrative Agent evidence reasonably
satisfactory to the other affected parties of such deduction or withholding and
of the remittance thereof to the relevant Governmental Authority.

(c) Status of Lender. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Laws or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under any Loan
Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation
required below in this Section 3.01(c)) obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by such Borrower or the Administrative Agent) or promptly
notify the Borrower and Administrative Agent of its inability to do so.

Without limiting the foregoing:

(1) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding.

(2) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the US Borrower or the
Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit I to the Original Credit Agreement (any such certificate, a “United
States Tax Compliance Certificate”) and (B) two properly completed and duly
signed original copies of Internal Revenue Service Form W-8BEN (or any successor
forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), Internal
Revenue Service Form W-8IMY (or any successor forms) of the Foreign Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY or any other required information (or any successor forms)
from each beneficial owner that would be required under this Section 3.01(c) if
such beneficial owner were a Lender, as applicable (provided that, if one or
more beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Foreign Lender on
behalf of such beneficial owner), or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.

 

-75-



--------------------------------------------------------------------------------

(3) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of those Sections (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has or has not complied with such Lender’s obligations under such
Sections and, if necessary, to determine the amount to deduct and withhold from
such payment.

Notwithstanding any other provision of this clause (c), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(d) In addition to the payments by a Loan Party required by Section 3.01(b), the
applicable Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(e) The Loan Parties shall, jointly and severally, indemnify a Lender or Agent
(each a “Tax Indemnitee”), within 10 days after written demand therefor, for the
full amount of any Non-Excluded Taxes paid or payable by such Tax Indemnitee on
or attributable to any payment under or with respect to any Loan Document, and
any Other Taxes payable by such Tax Indemnitee (including Non-Excluded Taxes or
Other Taxes imposed on or attributable to amounts payable under this
Section 3.01), whether or not such Taxes were correctly or legally imposed or
asserted by the Governmental Authority. A certificate as to the amount of such
payment or liability prepared in good faith and delivered by the Tax Indemnitee
or by the Agent on its own behalf or on behalf of another Tax Indemnitee, shall
be conclusive absent manifest error.

(f) If and to the extent that a Tax Indemnitee, in its sole discretion
(exercised in good faith), determines that it has received a refund of any
Non-Excluded Taxes or Other Taxes in respect of which it has received additional
payments under this Section 3.01, then such Tax Indemnitee shall pay to the
relevant Loan Party the amount of such refund, net of all out-of-pocket expenses
of the Tax Indemnitee (including any Taxes imposed with respect to such refund),
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Tax Indemnitee, agrees to repay the amount paid over to the Tax
Indemnitee (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Tax Indemnitee if the Tax Indemnitee is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require a Tax Indemnitee to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

(g) The agreements in this Section 3.01 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

SECTION 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate or Adjusted
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Adjusted Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans and shall,

 

-76-



--------------------------------------------------------------------------------

upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurodollar Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Adjusted Eurodollar
Rate component of the Base Rate with respect to any Base Rate Loans, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Adjusted Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders reasonably
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Adjusted
Eurodollar Rate component of the Base Rate, the utilization of the Adjusted
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes or Other Taxes covered by Section 3.01 and any Excluded Taxes); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender that is not otherwise accounted for in the definition of Adjusted
Eurodollar Rate or this clause (a);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
any other amount) then, from time to time within fifteen (15) days after demand
by such Lender setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent), the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

-77-



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender reasonably determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by it to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time upon demand of such Lender setting forth in reasonable
detail the charge and the calculation of such reduced rate of return (with a
copy of such demand to the Administrative Agent),the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day prior to the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day prior to the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 3.07;

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to

 

-78-



--------------------------------------------------------------------------------

Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material economic, legal or
regulatory respect

(b) Suspension of Lender Obligations. If any Lender requests compensation by the
Borrower under Section 3.04, the Borrower may, by notice to such Lender (with a
copy to the Administrative Agent), suspend the obligation of such Lender to make
or continue Eurodollar Rate Loans from one Interest Period to another Interest
Period, or to convert Base Rate Loans into Eurodollar Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) Conversion of Eurodollar Rate Loans. If any Lender gives notice to the
Borrower (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion
of such Lender’s Eurodollar Rate Loans no longer exist (which such Lender agrees
to do promptly upon such circumstances ceasing to exist) at a time when
Eurodollar Rate Loans made by other Lenders are outstanding, such Lender’s Base
Rate Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurodollar Rate Loans, to the
extent necessary so that, after giving effect thereto, all Loans of a given
Class held by the Lenders of such Class holding Eurodollar Rate Loans and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Pro Rata Shares.

SECTION 3.07. Replacement of Lenders under Certain Circumstances. If (i) any
Lender requests compensation under Section 3.04 or ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is a Non-Consenting Lender or (iv) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.07), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to one or more Eligible Assignees that shall assume such obligations
(any of which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.07(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) such Lender being replaced pursuant to this Section 3.07 shall (i) execute
and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrower or Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof); provided that the failure of any such Lender to
execute an Assignment and Assumption or deliver such Notes shall not render such
sale and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register and the Notes shall be deemed to be canceled
upon such failure;

(d) the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender;

(e) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

-79-



--------------------------------------------------------------------------------

(f) such assignment does not conflict with applicable Laws.

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Required Lenders or Required
Facility Lenders, as applicable, have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

Conditions Precedent to Borrowings

SECTION 4.01. Conditions to Closing Date. The obligation of each Lender to make
a Borrowing hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement and the Pre-Funding Security
Agreement;

(iii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least three (3) Business Days in advance of the Closing Date;

(iv) a UCC-1 financing statement naming the Borrower as debtor and the
Administrative Agent as secured party in appropriate form for filing with the
Secretary of State of Delaware and containing a description of the Pre-Funding
Security Account and the Pre-Funding Security Account Funds as collateral;

(v) such certificates of good standing from the applicable secretary of state of
the state of organization of Holdings, Sub Holdco and the Borrower, certificates
of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each of Holdings, Sub Holdco and the
Borrower as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Person is a party or is to be a party on the
Closing Date; and

(vi) an opinion from Cleary Gottlieb Steen & Hamilton LLP, New York counsel to
the Loan Parties, substantially in the form of Exhibit G-1 to the Original
Credit Agreement, an opinion from Vinson & Elkins LLP, special counsel to the
Loan Parties, substantially in the form of Exhibit G-2 to the Original Credit
Agreement, and an opinion from Young Conaway Stargatt & Taylor, LLP, Delaware
counsel to the Loan Parties, in form reasonably acceptable to the Administrative
Agent.

 

-80-



--------------------------------------------------------------------------------

(b) The Arrangers shall have received (i) the Annual Financial Statements and
(ii) the Quarterly Financial Statements.

(c) The Arrangers shall have received the Pro Forma Financial Statements.

(d) The Arrangers shall have received at least five (5) days prior to the
Closing Date all documentation and other information reasonably requested in
writing by them at least ten (10) Business Days prior to the Closing Date in
order to allow the Arrangers and the Lenders to comply with applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

(e) The Administrative Agent shall have received the Initial Interest Gross-Up
Amount from the Borrower for deposit into the Pre-Funding Security Account.

(f) The Specified Representations shall be true and correct in all material
respects (or, if qualified by “materiality,” “Material Adverse Effect” or
similar language, in all respects (after giving effect to such qualification))
on and as of the Closing Date

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

SECTION 4.02. Conditions to Release of Pre-Funding Security Account Funds to the
Borrower on the Acquisition Date. The obligations of the Administrative Agent to
release the Pre-Funding Security Account Funds to the Borrower on the
Acquisition Date is subject to satisfaction of the following conditions
precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of the Guaranty;

(ii) each Collateral Document set forth on Schedule 1.01A to the Original Credit
Agreement required to be executed on the Acquisition Date as indicated on such
schedule, duly executed by each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Collateral that is
certificated equity of the Borrower and the Loan Parties’ wholly owned Domestic
Subsidiaries accompanied by undated stock powers executed in blank and
instruments evidencing the Pledged Collateral that is certificated debt indorsed
in blank; and

(B) evidence that all UCC-1 financing statements in the applicable jurisdiction
of organization of each Loan Party that the Administrative Agent and the
Collateral Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been provided for and arrangements for the
filing thereof in a manner reasonably satisfactory to the Administrative Agent
shall have been made;

(iii) such certificates of good standing from the applicable secretary of state
of the state of organization of each Loan Party, certificates of resolutions or
other action, incumbency

 

-81-



--------------------------------------------------------------------------------

certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Acquisition Date;

(iv) an opinion from Cleary Gottlieb Steen & Hamilton LLP, New York counsel to
the Loan Parties, substantially in the form of Exhibit G-3 to the Original
Credit Agreement, an opinion from Vinson & Elkins LLP, special counsel to the
Loan Parties, substantially in the form of Exhibit G-4 to the Original Credit
Agreement, and an opinion from Young Conaway Stargatt & Taylor, LLP, Delaware
counsel to the Loan Parties, in form reasonably acceptable to the Administrative
Agent;

(v) a solvency certificate from the chief financial officer of the Borrower
(after giving effect to the Transaction) substantially in the form attached
hereto as Exhibit K to the Original Credit Agreement; and

(vi) a certification by a Responsible Officer of the Borrower that the
Acquisition Agreement is in full force and effect as of the Acquisition Date and
that the condition specified in clause (c) below has been satisfied.

(b) All fees and expenses required to be paid hereunder and invoiced at least
two (2) Business Days before the Acquisition Date shall have been paid in full
in cash.

(c) Prior to or substantially simultaneously with the initial Borrowing on the
Acquisition Date, (i) the Equity Contribution shall have been consummated; and
(ii) the Acquisition shall be consummated in all material respects in accordance
with the terms of the Acquisition Agreement (without giving effect to any
amendments or waivers thereto that are materially adverse to the Lenders without
the consent of the Arrangers, such consent not to be unreasonably withheld or
delayed).

(d) Prior to or substantially simultaneously with the initial Borrowings on the
Acquisition Date, the Borrower shall have received at least $175,000,000 in
gross cash proceeds from the issuance of the Senior Subordinated Notes.

(e) The ABL Intercreditor Agreement and the ABL Facility Documentation shall
each have been duly executed and delivered by each party thereto, and shall be
in full force and effect.

(f) Prior to or substantially simultaneously with the initial Borrowing on the
Acquisition Date, the Borrower shall have taken all other necessary actions such
that, after giving effect to the Transaction, Holdings, the Borrower and the
Restricted Subsidiaries shall have outstanding no material Indebtedness for
borrowed money other than (A) the Initial Loans, (B) borrowings and letters of
credit under the ABL Facility, (C) the Senior Subordinated Notes and
(D) Indebtedness of the Acquired Business permitted by the Acquisition
Agreement.

(g) Since November 5, 2010, there shall not have been any event, change,
occurrence or circumstance that, individually or in the aggregate, has had or
would reasonably be expected to have an Acquisition Date Material Adverse
Effect.

(h) The Specified Representations and the Specified Acquisition Agreement
Representations shall be true and correct in all material respects (or, if
qualified by “materiality,” “Material Adverse Effect” or similar language, in
all respects (after giving effect to such qualification)) on and as of the
Acquisition Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be

 

-82-



--------------------------------------------------------------------------------

deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Acquisition Date
specifying its objection thereto.

SECTION 4.03. Conditions to all Borrowings After the Acquisition Date. The
obligation of each Lender to honor a Committed Loan Notice after the Closing
Date is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Borrowing; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that, any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(b) No Default or Event of Default shall have occurred and shall be continuing.

(c) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

Each Committed Loan Notice after the Closing Date (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type or a continuation
of Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.03(a)
and (b) have been satisfied on and as of the date of the applicable Borrowing.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Restricted Subsidiaries that is a Material Subsidiary
(a) is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization (to the
extent such concept exists in such jurisdiction), (b) has all corporate or other
organizational power and authority to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing (to
the extent such concept exists) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention.

(a) The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party have been duly authorized by all
necessary corporate or other organizational action.

(b) Neither the execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is a party nor the consummation of the
Transaction will (i) contravene the terms of any of such Person’s Organization
Documents, (ii) result in any breach or contravention of, or the creation of any
Lien upon any of the property or assets of such Person or any of the Restricted
Subsidiaries (other than as permitted by Section 7.01) under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental

 

-83-



--------------------------------------------------------------------------------

Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any applicable Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(ii) and (iii), to the extent that such breach, contravention or violation would
not reasonably be expected to have a, individually or in the aggregate, Material
Adverse Effect.

SECTION 5.03. Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a)

(i) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Acquired
Business as of the dates thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
periods covered thereby, (A) except as otherwise expressly noted therein and
(B) subject, in the case of the Quarterly Financial Statements, to changes
resulting from normal year-end adjustments and the absence of footnotes.

(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2010, prepared after giving effect to the
Transaction as if the Transaction had occurred as of such date (including the
notes thereto) (the “Pro Forma Balance Sheet”) and the unaudited pro forma
consolidated statement of operations of the Borrower and its Subsidiaries for
the 12-month period ended December 31, 2010, prepared after giving effect to the
Transaction as if the Transaction had occurred at the beginning of such period
(together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis the estimated financial position of the Borrower and its
Subsidiaries as at December 31, 2010 and their estimated results of operations
for the period covered thereby.

(b) Since the Acquisition Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for certain fiscal years
ending after the Acquisition Date, copies of which have been furnished to the
Administrative Agent prior to the Closing Date, and all Projections delivered
pursuant to Section 6.01 have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time made, it being understood that projections as to future events are not
to be viewed as facts and actual results may vary materially from such
forecasts.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Holdings, the Borrower or any of the Restricted Subsidiaries that
would reasonably be expected to have a Material Adverse Effect.

 

-84-



--------------------------------------------------------------------------------

SECTION 5.07. Labor Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any of the Borrower or its Subsidiaries
pending or, to the knowledge of the Borrower, threatened and (b) hours worked by
and payment made based on hours worked to employees of each of the Borrower or
its Subsidiaries have not been in material violation of the Fair Labor Standards
Act or any other applicable Laws dealing with wage and hour matters.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09. Environmental Matters.

(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each Loan Party and each of its
Subsidiaries and their respective operations and properties is in compliance
with all Environmental Laws in all jurisdictions in which each Loan Party and
each of its Subsidiaries, as the case may be, is currently doing business
(including having obtained all Environmental Permits) and (ii) none of the Loan
Parties or any of their respective Subsidiaries has become subject to any
pending, or to the knowledge of the Borrower, threatened Environmental Claim.

(b) None of the Loan Parties or any of their respective Subsidiaries has, nor to
their knowledge has any other Person, treated, stored, transported or released
Hazardous Materials at or from any currently or formerly owned, leased or
operated real estate or facility, or arranged for transport in a manner that
would reasonably be expected to have a Material Adverse Effect pursuant to any
Environmental Law.

SECTION 5.10. Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of Holdings, the Borrower and its Subsidiaries has timely filed Tax returns and
reports required to be filed, and have timely paid all Taxes (including
satisfying its withholding tax obligations) levied or imposed on their
properties, income or assets (whether or not shown in a Tax Return), except
those which are being contested in good faith by appropriate actions diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.

There is no proposed Tax assessment, deficiency or other claim against any Loan
Party or any of its Restricted Subsidiaries except (i) those being actively
contested by a Loan Party or such Restricted Subsidiary in good faith and by
appropriate proceedings diligently conducted that stay the enforcement of the
Tax in question and for which adequate reserves have been provided in accordance
with GAAP or (ii) those would not reasonably be expected to, individually or in
the aggregate, have a Material Adverse Effect.

SECTION 5.11. ERISA Compliance.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state Laws.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has failed to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Pension Plan; (iii) none of the Loan Parties or any of their respective ERISA
Affiliates has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 et seq. or 4243 of ERISA
with respect to a Multiemployer Plan; (iv) none of the Loan Parties or any of
their respective ERISA Affiliates has engaged in a transaction that is subject
to Sections 4069 or 4212(c) of ERISA; and (v) neither any Loan Party nor any

 

-85-



--------------------------------------------------------------------------------

ERISA Affiliate has been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization (within the meaning of Section 4242
of ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA) and no such Multiemployer Plan
is expected to be in reorganization, insolvent or endangered or critical status,
except, with respect to each of the foregoing clauses of this Section 5.11(b),
as would not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

(c) Except where noncompliance or the incurrence of a obligation would not
reasonably be expected to result in a Material Adverse Effect, each Foreign Plan
has been maintained in compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders, and
neither Holdings nor any Subsidiary has incurred any obligation in connection
with the termination of or withdrawal from any Foreign Plan.

SECTION 5.12. Subsidiaries. As of the Acquisition Date, Holdings has no
Subsidiaries other than those specifically disclosed in Schedule 5.12 to the
Original Credit Agreement, and all of the outstanding Equity Interests in
Holdings and its Subsidiaries have been validly issued and are fully paid and
(if applicable) nonassessable, and all Equity Interests owned by Holdings or any
Restricted Subsidiary are owned free and clear of all security interests of any
person except (i) those created under the Collateral Documents or under the ABL
Facility Documentation (which Liens shall be subject to the ABL Intercreditor
Agreement) and (ii) any nonconsensual Lien that is permitted under Section 7.01.
As of the Closing Date, Schedule 5.12 to the Original Credit Agreement (a) sets
forth the name and jurisdiction of each Subsidiary, (b) sets forth the ownership
interest of Holdings and any Restricted Subsidiary in each Subsidiary, including
the percentage of such ownership and (c) identifies each Subsidiary that is a
Subsidiary the Equity Interests of which are required to be pledged on the
Acquisition Date pursuant to the Collateral and Guarantee Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) As of the Closing Date and as of the Acquisition Date, none of the
Collateral is Margin Stock. No Loan Party is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock, and
no proceeds of any Borrowings will be used for any purpose that violates
Regulation U.

(b) Neither the Borrower nor any Guarantor is an “investment company” under the
Investment Company Act of 1940.

SECTION 5.14. Disclosure. None of the information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such information and data (taken as a
whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this
Section 5.14, such information and data shall not include projections and pro
forma financial information or information of a general economic or general
industry nature.

SECTION 5.15. Intellectual Property; Licenses, Etc. The Borrower and the
Restricted Subsidiaries have good and marketable title to, or a valid license or
right to use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how database rights, rights of privacy
and publicity, licenses and other intellectual property rights (collectively,
“IP Rights”) that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, the operation of the respective businesses of the Borrower or any
of its Subsidiaries as currently conducted does not infringe upon, misuse,
misappropriate or violate any rights held by any Person except for such
infringements, misuses, misappropriations or violations individually or in the
aggregate, that would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Borrower, threatened against any Loan Party or Subsidiary,
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

-86-



--------------------------------------------------------------------------------

SECTION 5.16. Solvency. On (i) the Closing Date and (ii) on the Acquisition Date
after giving effect to the Transaction, the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent.

SECTION 5.17. Subordination of Junior Financing. The Obligations are “Designated
Senior Indebtedness,” “Senior Debt,” “Senior Indebtedness” or “Guarantor Senior
Debt” (or any comparable term) under, and as defined in, any indenture or
document governing any applicable Junior Financing Documentation in respect of
Indebtedness that is subordinated in right of payment to the Obligations.

SECTION 5.18. USA PATRIOT Act. To the extent applicable, each of Holdings and
its Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) the USA PATRIOT Act. No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

SECTION 5.19. Collateral Documents. Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents (including the delivery to Collateral Agent
of any Pledged Collateral required to be delivered pursuant to the applicable
Collateral Documents), are effective to create in favor of the Collateral Agent
for the benefit of the Secured Parties a legal, valid and enforceable first
priority Lien (subject to Liens permitted by Section 7.01 and subject to the ABL
Intercreditor Agreement) on all right, title and interest of the respective Loan
Parties in the Collateral described therein.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
each of Holdings and the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the
Restricted Subsidiaries to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender each of the following and shall take
the following actions:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Holdings (or, in the case of the fiscal year ending
September 30, 2011, one hundred and twenty (120) days after September 30, 2011),
a consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year together
with related notes thereto and management’s discussion and analysis describing
results of operations, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of
Holdings (or, in the case of any fiscal quarter ending on or prior to June 30,
2011 within sixty (60) days after the last day of such fiscal quarter), a
condensed consolidated balance sheet of Holdings and its Subsidiaries as at the
end of such fiscal quarter, and the related (i) condensed consolidated
statements of income or operations for such fiscal quarter and for the portion
of the fiscal year then ended and (ii) condensed consolidated statements of cash
flows for the portion

 

-87-



--------------------------------------------------------------------------------

of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of Holdings and its Subsidiaries in accordance with GAAP, subject to
normal year-end adjustments and the absence of footnotes, together with
management’s discussion and analysis describing results of operations;

(c) within ninety (90) days after the end of each fiscal year (or, in the case
of the fiscal year ending September 30, 2011, one hundred and twenty (120) days
after September 30, 2011), a reasonably detailed consolidated budget for the
following fiscal year as customarily prepared by management of Holdings for its
internal use (including a projected consolidated balance sheet of Holdings and
its Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected operations or income and projected cash
flow and setting forth the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer of the Borrower stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections and that such variations may be material;

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements; and

(e) quarterly, at a time mutually agreed with the Administrative Agent that is
promptly after the delivery of the information required pursuant to clause
(a) above and the information delivered pursuant to clause (b) above for each
fiscal quarter, use commercially reasonable efforts to participate in a
conference call for Lenders to discuss the financial condition and results of
operations of Holdings and its Subsidiaries for the most recently-ended period
for which financial statements have been delivered.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable financial statements of
any direct or indirect parent of Holdings that holds all of the Equity Interests
of Holdings or (B) Holdings’ or such entity’s Form 10-K or 10-Q, as applicable,
filed with the SEC; provided that, with respect to each of clauses (A) and (B),
(i) to the extent such information relates to a parent of Holdings, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to Holdings and the
Restricted Subsidiaries on a standalone basis, on the other hand and (ii) to the
extent such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

Any financial statements required to be delivered pursuant to Sections 6.01(a)
or (b) shall not be required to contain all purchase accounting adjustments
relating to the Transaction to the extent it is not practicable to include any
such adjustments in such financial statements.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief financial officer of the Borrower;

 

-88-



--------------------------------------------------------------------------------

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports, proxy statements and registration
statements which Holdings or any Restricted Subsidiary files with the SEC or
with any Governmental Authority that may be substituted therefor or with any
national securities exchange, as the case may be (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8), and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the ABL Facility
or the Senior Subordinated Notes Indenture, in each case, so long as the
aggregate outstanding principal amount thereunder is greater than the Threshold
Amount and not otherwise required to be furnished to the Administrative Agent
pursuant to any other clause of this Section 6.02;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a report setting forth the information required by Exhibit A of the Security
Agreement (or confirming that there has been no change in such information since
the Acquisition Date or the date of the last such report), (ii) a description of
each event, condition or circumstance during the last fiscal quarter covered by
such Compliance Certificate requiring a mandatory prepayment under
Section 2.03(b) and (iii) a list of each Subsidiary of Holdings that identifies
each Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate or a confirmation that there
is no change in such information since the later of the Closing Date and the
date of the last such list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of Holdings or any Restricted Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time on its own behalf or on behalf of any Lender reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02 attached to Annex 2 to Amendment
No. 1; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to Holdings, its
Subsidiaries or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08);
(y) all

 

-89-



--------------------------------------------------------------------------------

Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

SECTION 6.03. Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any arbitrator or Governmental Authority, (ii) the filing or
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws or in respect of IP Rights, the occurrence of any
noncompliance by any Loan Party or any of its Subsidiaries with, or liability
under, any Environmental Law or Environmental Permit, or (iii) the occurrence of
any ERISA Event that, in any such case referred to in clauses (i), (ii) or
(iii), has resulted or would reasonably be expected to result in a Material
Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of Taxes imposed upon it or upon its income or profits or
in respect of its property, except, in each case, to the extent (i) any such
Taxes is being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP or (ii) the
failure to pay or discharge the same would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and

(b) Take all reasonable action to obtain, preserve, renew and keep in full force
and effect its the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
except in the case of clause (a) or (b) to the extent (other than with respect
to the preservation of the existence of Holdings and the Borrower) that failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or pursuant to any merger, consolidation,
liquidation, dissolution or Disposition permitted by Article VII.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment used in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted.

SECTION 6.07. Maintenance of Insurance. Maintain with insurance companies that
the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to Holdings’ and its Restricted Subsidiaries’
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons, and will furnish to the Lenders,
upon written request from the Administrative Agent, information presented in
reasonable detail as to the insurance

 

-90-



--------------------------------------------------------------------------------

so carried. Each such policy of insurance shall as appropriate, (i) name the
Collateral Agent, on behalf of the Secured Parties, as an additional insured
thereunder as its interests may appear and/or (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement that names the
Collateral Agent, on behalf of the Secured Parties as the loss payee thereunder.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Collateral Agent evidence of such compliance in form and substance reasonably
acceptable to the Collateral Agent.

SECTION 6.08. Compliance with Laws. Comply in all material respects with its
Organizational Documents and the requirements of all Laws and all orders, writs,
injunctions and decrees of any Governmental Authority applicable to it or to its
business or property, except if the failure to comply therewith would not
reasonably be expected individually or in the aggregate to have a Material
Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP shall be made of all material financial transactions and
matters involving the assets and business of Holdings, the Borrower or such
Restricted Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided,
further, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent or the
Collateral Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) (x) upon the formation or acquisition of any new direct or indirect wholly
owned Material Domestic Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary) by any Loan Party or any Subsidiary
becoming a wholly owned Material Domestic Subsidiary, (y) upon the acquisition
of any material assets by the Borrower or any other Loan Party or (z) with
respect to any Subsidiary at the time it becomes a Loan Party, for any material
assets held by such Subsidiary (in each case, other than assets constituting
Collateral under a Collateral Document that becomes subject to the Lien created
by such Collateral Document upon acquisition thereof (without limitation of the
obligations to perfect such Lien)):

 

-91-



--------------------------------------------------------------------------------

(i) within forty-five (45) days (or such greater number of days specified below)
after such formation, acquisition or designation or, in each case, such longer
period as the Administrative Agent may agree in its reasonable discretion:

(A) cause each such Material Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Collateral Agent a description of the Material Real Properties owned by such
Material Domestic Subsidiary in detail reasonably satisfactory to the Collateral
Agent;

(B) within forty-five (45) days (or within ninety (90) days in the case of
documents listed in Section 6.13(b)) after such formation, acquisition or
designation, cause each such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Collateral Agent Mortgages with respect to any
Material Real Property, Security Agreement Supplements, Intellectual Property
Security Agreements and other security agreements and documents (including, with
respect to Mortgages, the documents listed in Section 6.13(b)), as reasonably
requested by and in form and substance reasonably satisfactory to the Collateral
Agent (consistent with the Security Agreement, Intellectual Property Security
Agreements and other Collateral Documents in effect on the Acquisition Date), in
each case granting Liens required by the Collateral and Guarantee Requirement;

(C) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the intercompany Indebtedness held
by such Material Domestic Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Collateral Agent;

(D) within forty-five (45) days (or within ninety (90) days in the case of
documents listed in Section 6.13(b)) after such formation, acquisition or
designation, take and cause the applicable Material Domestic Subsidiary and each
direct or indirect parent of such applicable Material Domestic Subsidiary that
is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements and delivery of stock and
membership interest certificates to the extent certificated) may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
Liens required by the Collateral and Guarantee Requirement, enforceable against
all third parties in accordance with their terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law);

(ii) within forty-five (45) days (or within ninety (90) days in the case of
documents listed in Section 6.13(b)) after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request, and

 

-92-



--------------------------------------------------------------------------------

(iii) as promptly as practicable after the reasonable request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, title policies, surveys and
environmental assessment reports provided that the Collateral Agent may in its
reasonable discretion accept any such existing report or survey to the extent
prepared as of a date reasonably satisfactory to the Collateral Agent; provided,
however, that there shall be no obligation to deliver to the Collateral Agent
any environmental assessment report whose disclosure to the Collateral Agent
would require the consent of a Person other than the Borrower or one of its
Subsidiaries, where, despite the commercially reasonable efforts of the Borrower
to obtain such consent, such consent cannot be obtained; and

(b) (i) the Borrower shall obtain the security interests and Guarantees set
forth on Schedule 1.01A to the Original Credit Agreement on or prior to the
dates corresponding to such security interests and Guarantees set forth on
Schedule 1.01A to the Original Credit Agreement; and

(ii) after the Acquisition Date, promptly after the acquisition of any Material
Real Property by any Loan Party other than Holdings, and such Material Real
Property shall not already be subject to a perfected Lien pursuant to the
Collateral and Guarantee Requirement, the Borrower shall give notice thereof to
the Collateral Agent and will take, or cause the relevant Loan Party to take,
the actions referred to in Section 6.13(b).

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the applicable requirements of Environmental Laws.

SECTION 6.13. Further Assurances and Post-Closing Covenant. Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document and in each case at the expense of the
Loan Parties:

(a) Promptly upon reasonable request from time to time by the Administrative
Agent or the Collateral Agent or as may be required by applicable law
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as may be necessary in order to carry out more effectively the
purposes of the Collateral Documents.

(b) In the case of any Material Real Property, provide the Collateral Agent with
Mortgages with respect to such owned real property within one hundred and twenty
(120) days (or such longer period as the Collateral Agent may agree in its sole
discretion) of the acquisition of, or, if requested by the Collateral Agent,
entry into, or renewal of, a ground lease in respect of, such real property in
each case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;

 

-93-



--------------------------------------------------------------------------------

(ii) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto);

(iii) a copy of, or a certificate as to coverage under, the insurance policies
required by Section 6.07 (including, without limitation, flood insurance
policies) and the applicable provisions of the Collateral Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.

(iv) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
and dated no more than 30 days before the Acquisition Date, certified to the
Collateral Agent and the issuer of the Mortgage Policies in a manner
satisfactory to the Collateral Agent by a land surveyor duly registered and
licensed in the States in which the property described in such surveys is
located and acceptable to the Collateral Agent, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set-back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than encroachments and other defects
acceptable to the Collateral Agent,

(v) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
available in the applicable jurisdiction and in amount, reasonably acceptable to
the Collateral Agent (not to exceed the cost or book value of the real
properties covered thereby), issued, coinsured and reinsured by title insurers
reasonably acceptable to the Collateral Agent, insuring the Mortgages to be
valid subsisting Liens on the property described therein, subject only to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and as
such coinsurance and direct access reinsurance as the Collateral Agent may
reasonably request and is available in the applicable jurisdiction;

(vi) opinions of local counsel for the Loan Parties in states in which such
Material Real Properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings and the
authorization, execution and delivery of the Mortgages in form and substance
reasonably satisfactory to the Administrative Agent; and

(vii) such other evidence that all other actions that the Administrative Agent
or Collateral Agent may reasonably deem necessary or desirable in order to
create valid and subsisting Liens on the property described in the Mortgages has
been taken.

SECTION 6.14. Maintenance of Ratings. Use commercially reasonable efforts to
maintain (i) a public corporate credit rating from S&P and a public corporate
family rating from Moody’s, in each case in respect of the Borrower, and (ii) a
public rating in respect of the Facility from each of S&P and Moody’s.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
each of Holdings, Sub Holdco and the Borrower shall not (and, with respect to
Section 7.13, only Holdings and Sub Holdco shall not), nor shall Holdings or the
Borrower permit any Restricted Subsidiary to:

 

-94-



--------------------------------------------------------------------------------

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than Permitted Liens.

SECTION 7.02. Investments. Make or hold any Investments, except Permitted
Investments.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness or issue any Disqualified Stock, or permit any Restricted
Subsidiary to issue any shares of Preferred Stock, in each case, other than
Permitted Indebtedness.

For purposes of determining compliance with this covenant:

(1) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of Permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (1) through (26) of the definition of Permitted
Indebtedness, the Borrower, in its sole discretion, will classify or reclassify
such item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness, Disqualified Stock or Preferred Stock in one of such clauses;
provided that all Indebtedness outstanding under the ABL Facility on the
Acquisition Date will be treated as incurred on the Acquisition Date under
clause (1) of the definition of Permitted Indebtedness; and

(2) at the time of incurrence, the Borrower will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in the first and second paragraphs above.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as the case may be, of the same class will not be deemed to be
an incurrence or issuance of Indebtedness, Disqualified Stock or Preferred Stock
for purposes of this covenant.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed (i) the principal amount of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) Holdings or any Restricted Subsidiary may merge or consolidate with the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that (x) the Borrower shall be the continuing
or surviving Person, (y) such merger or consolidation does not result in the
Borrower ceasing to be organized under the Laws of the United States, any state
thereof or the District of Columbia and (z) in the case of a merger or
consolidation of Holdings with and into the Borrower, the direct parent of the
Borrower shall expressly assume all the obligations of Holdings under this
Agreement and the other Loan Documents to which Holdings is a party pursuant to
a supplement and to the other applicable Loan Documents in form reasonably
satisfactory to the Administrative Agent;

 

-95-



--------------------------------------------------------------------------------

(b) (i) any Restricted Subsidiary of the Borrower that is not a Loan Party may
merge or consolidate with or into any other Restricted Subsidiary of the
Borrower that is not a Loan Party, (ii) any Restricted Subsidiary of the
Borrower may merge or consolidate with or into any other Restricted Subsidiary
of Holdings that is a Loan Party, (iii) any merger the sole purpose of which is
to reincorporate or reorganize a Loan Party in another jurisdiction in the
United States shall be permitted and (iv) any Restricted Subsidiary of the
Borrower may liquidate or dissolve or change its legal form if the Borrower
determines in good faith that such action is in the best interests of the
Borrower and its Restricted Subsidiaries and is not materially disadvantageous
to the Lenders, provided, in the case of clauses (ii) through (iv), that (A) no
Event of Default shall result therefrom, (B) no Change of Control shall result
therefrom and (C) the surviving Person (or, with respect to clause (iv), the
Person who receives the assets of such dissolving or liquidated Restricted
Subsidiary that is a Guarantor) shall be a Loan Party;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) such
Investment must be a permitted Investment in a Restricted Subsidiary which is
not a Loan Party in accordance with Section 7.02;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof or
the District of Columbia, (B) the Successor Borrower shall expressly assume all
the obligations of the Borrower under this Agreement and the other Loan
Documents to which the Borrower is a party pursuant to supplements hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guaranty of the
Obligations shall apply to the Successor Borrower’s obligations under this
Agreement, (D) each Loan Party, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Collateral Agent) confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Borrower will succeed to, and be substituted for,
the Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom, Holdings may merge
or consolidate with any other Person; provided that (A) Holdings shall be the
continuing or surviving Person or (B) if the Person formed by or surviving any
such merger, amalgamation or consolidation is not Holdings or is a Person into
which Holdings has been liquidated (any such Person, the “Successor Holdings”)
(A) the Successor Holdings shall be an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof, (B) the Successor Holdings shall expressly assume all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent and (C) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Holdings will succeed to, and be substituted for, Holdings under this Agreement;

 

-96-



--------------------------------------------------------------------------------

(f) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidate with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be the Borrower or a Restricted Subsidiary, which
together with each of its Restricted Subsidiaries, shall have complied with the
applicable requirements of Section 6.11;

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(e)).

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of Holdings
and the Restricted Subsidiaries;

(b) Dispositions of inventory and goods held for sale in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property; provided that to the extent the property being
transferred constitutes Term Loan First Lien Collateral, such replacement
property shall constitute Term Loan First Lien Collateral;

(d) Dispositions of property to Holdings or a Restricted Subsidiary; provided
that if the transferor of such property is a Loan Party (i) the transferee
thereof must be a Loan Party or (ii) such Investment must be a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 7.02 (other than pursuant to clause (4) of the definition of
Permitted Investments);

(e) Dispositions permitted by Sections 7.02 (other than pursuant to clause
(4) of the definition of Permitted Investments), 7.04 and 7.06 and Liens
permitted by Section 7.01;

(f) Dispositions of property pursuant to sale leaseback transactions; provided
that to the extent the aggregate amount of Net Cash Proceeds received by
Holdings or a Restricted Subsidiary from Dispositions made pursuant to this
Section 7.05(f) exceeds $60,000,000, all Net Cash Proceeds in excess of such
amount shall be applied to prepay Loans in accordance with
Section 2.03(b)(ii)(A) and may not be reinvested in the business of the Borrower
or a Restricted Subsidiary;

(g) Dispositions of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition; (ii) with respect to any Disposition pursuant to this clause (j)
for a purchase price in excess of $10,000,000, Holdings or any of the Restricted
Subsidiaries shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents; provided, however, that for the purposes of this
clause (ii), (A) any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet

 

-97-



--------------------------------------------------------------------------------

provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities constituting Subordinated
Indebtedness, that are assumed by the transferee with respect to the applicable
Disposition and for which Holdings and all of the Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing, (B) any
securities received by Holdings or such Restricted Subsidiary from such
transferee that are converted by Holdings or such Restricted Subsidiary into
cash (to the extent of the cash received) within one hundred and eighty
(180) days following the closing of the applicable Disposition and (C) any
Designated Non-Cash Consideration received in respect of such Disposition having
an aggregate fair market value as determined by the Borrower in good faith,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not in excess of
the greater of $15,000,000 and 1.25% of Total Assets at the time of the receipt
of such Designated Non-Cash Consideration, with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value, shall be deemed to be
cash; and (iii) to the extent the aggregate amount of Net Cash Proceeds received
by Holdings or a Restricted Subsidiary from Dispositions made pursuant to this
Section 7.05(j) exceeds $150,000,000, all Net Cash Proceeds in excess of such
amount shall be applied to prepay Loans in accordance with
Section 2.03(b)(ii)(A) and may not be reinvested in the business of the Borrower
or a Restricted Subsidiary;

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(m) any issuance or sale of Equity Interests in, or sale of Indebtedness or
other securities of, an Unrestricted Subsidiary;

(n) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of its Restricted Subsidiaries that is not in contravention of
Section 7.07; provided that to the extent the property being transferred
constitutes Term Loan First Lien Collateral, such replacement property shall
constitute Term Loan First Lien Collateral;

(o) the unwinding of any Hedging Obligations;

(p) any Disposition of Securitization Assets to a Securitization Subsidiary;

(q) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

(r) the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business, other than the licensing of
intellectual property on a long-term basis;

(s) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business; and

(t) the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and, if
requested by the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

 

-98-



--------------------------------------------------------------------------------

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment other than:

(1) the payment of any dividend or other distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or other distribution or giving of the redemption notice, as the case
may be, if at the date of declaration or notice, the dividend or other
distribution or redemption payment would have complied with the provisions of
this Section 7.06;

(2) (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interest (“Treasury Capital Stock”) of any Loan Party or any Equity
Interest of any direct or indirect parent company of Holdings, in exchange for,
or out of the proceeds of the substantially concurrent sale (other than to a
Restricted Subsidiary) of, Equity Interests of Holdings or any direct or
indirect parent company of Holdings to the extent contributed to Holdings (in
each case, other than any Disqualified Stock) (“Refunding Capital Stock”) and
(b) if immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividend thereon was permitted under clause (6) of
this paragraph, the declaration and payment of dividend on the Refunding Capital
Stock (other than Refunding Capital Stock the proceeds of which were used to
redeem, repurchase, retire or otherwise acquire any Equity Interests of any
direct or indirect parent company of Holdings) in an aggregate amount per year
no greater than the aggregate amount of dividends per annum that were declarable
and payable on such Treasury Capital Stock immediately prior to such retirement;

(3) the defeasance, redemption, repurchase, exchange or other acquisition or
retirement of Disqualified Stock made by exchange for, or out of the proceeds of
a sale made within 90 days of, Disqualified Stock of Holdings, the Borrower or a
Subsidiary Guarantor, that, in each case, is incurred in compliance with
Section 7.03;

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of Holdings or any direct or indirect parent company of Holdings held by
any future, present or former employee, director, officer, manager or consultant
(or their respective Controlled Investment Affiliates or Immediate Family
Members) of Holdings, any of its Subsidiaries or any of its direct or indirect
parent companies pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement (including, for the avoidance of doubt,
any principal and interest payable on any notes issued by Holdings or any direct
or indirect parent company of Holdings in connection with such repurchase,
retirement or other acquisition), including any Equity Interest rolled over by
management of Holdings or any direct or indirect parent company of Holdings in
connection with the Transaction; provided that the aggregate amount of
Restricted Payments made under this clause does not exceed $5,000,000 in the
first fiscal year following the Acquisition Date (which amount shall be
increased by $1,000,000 each fiscal year thereafter and, if applicable, will be
increased to $10,000,000 following the consummation of an underwritten public
Equity Offering) (with unused amounts in any fiscal year being carried over to
succeeding fiscal years); provided, further, that each of the amounts in any
fiscal year under this clause may be increased by an amount not to exceed:

(a) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of Holdings and, to the extent contributed to Holdings, the cash proceeds
from the sale of Equity Interests of any direct or indirect parent company of
Holdings, in each case to any future, present or former employees, directors,
officers, managers, or consultants (or their respective Controlled Investment
Affiliates or Immediate Family Members) of Holdings, any of its Subsidiaries or
any of its direct or indirect parent companies that occurs after the Acquisition
Date, to the extent the cash proceeds from the sale of such Equity Interests are
excluded from the calculation of the Available Amount; plus

(b) the cash proceeds of key man life insurance policies received by Holdings or
the Restricted Subsidiaries after the Acquisition Date; less

 

-99-



--------------------------------------------------------------------------------

(c) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (a) and (b) of this clause (4);

and provided, further, that cancellation of Indebtedness owing to Holdings from
any future, present or former employees, directors, officers, managers, or
consultants of Holdings (or their respective Controlled Investment Affiliates or
Immediate Family Members), any direct or indirect parent company of Holdings or
any Restricted Subsidiary in connection with a repurchase of Equity Interests of
Holdings or any of its direct or indirect parent companies will not be deemed to
constitute a Restricted Payment for purposes of this Section 7.06;

(5) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of Holdings or any Restricted Subsidiary or any class or
series of Preferred Stock of any Restricted Subsidiary issued in accordance with
this Section 7.06 to the extent such dividends are included in the definition of
“Fixed Charges”;

(6) (a) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
Holdings after the Acquisition Date;

(b) the declaration and payment of dividends to any direct or indirect parent
company of Holdings, the proceeds of which will be used to fund the payment of
dividends to holders of any class or series of Designated Preferred Stock (other
than Disqualified Stock) issued by such parent company after the Acquisition
Date, provided that the amount of dividends paid pursuant to this clause
(b) shall not exceed the aggregate amount of cash actually contributed to
Holdings from the sale of such Designated Preferred Stock; or

(c) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (2) of this Section;

provided, in the case of each of (a), (b) and (c) of this clause (6), that for
the most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date of issuance of such
Designated Preferred Stock or the declaration of such dividends on Refunding
Capital Stock that is Preferred Stock, after giving effect to such issuance or
declaration on a pro forma basis, the Fixed Charge Coverage Ratio would be not
less than 2.0 to 1.0;

(7) payments made or expected to be made by Holdings or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, officer,
manager or consultant (or their respective Controlled Investment Affiliates or
Immediate Family Members) and any repurchases of Equity Interests deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants or
required withholding or similar taxes;

(8) the declaration and payment of dividends on Holdings’ common stock (or the
payment of dividends to any direct or indirect parent company of the Borrower to
fund a payment of dividends on such company’s common stock), following the first
public offering of Holdings’ common stock or the common stock of any direct or
indirect parent company of Holdings after the Acquisition Date, of up to
6.0% per annum of the net cash proceeds received by or contributed to Holdings
in or from any such public offering, other than public offerings with respect to
Holdings’ common stock registered on Form S-4 or Form S-8 and other than any
public sale constituting an Excluded Contribution;

(9) other Restricted Payments in an aggregate amount taken together with (i) all
other Restricted Payments made pursuant to this clause (9), (ii) all Investments
made pursuant to clause (24) of the definition of Permitted Investments and
(iii) all amounts expended pursuant to Section 7.12(a)(i)(D) not to exceed the
sum of (a) the greater of (1) $40,000,000 and (2) 3.25% of Total Assets and
(b) an amount equal to the amount of Excluded Contributions previously received
by Holdings;

 

-100-



--------------------------------------------------------------------------------

(10) distributions or payments of Securitization Fees;

(11) any Restricted Payment made in connection with the Transaction and the fees
and expenses related thereto or owed to Affiliates, in each case to the extent
permitted by Section 7.08;

(12) the declaration and payment of dividends or distributions by Holdings to,
or the making of loans to, any direct or indirect parent company of Holdings in
amounts required for any direct or indirect parent company of Holdings to pay,
in each case without duplication,

(a) franchise and excise taxes and other fees, taxes and expenses required to
maintain their corporate existence;

(b) with respect to any taxable year (or portion thereof) beginning after the
Closing Date with respect to which Holdings is treated as a partnership or
disregarded entity for U.S. federal income tax purposes, Holdings’ direct or
indirect equity owners to fund the income tax liabilities (including estimated
tax liabilities) of such equity owners in respect of their indirect ownership of
the Borrower for such taxable year (or portion thereof), in an aggregate amount
assumed to equal the product of (i) the net taxable income of the Borrower
(including, for the avoidance of doubt, any income that flows through to the
Borrower from pass-through Subsidiaries of the Borrower or pursuant to the
Subpart F of the Code) for the taxable year in question (or portion thereof)
reduced by any cumulative net taxable loss with respect to all prior taxable
years (or portions thereof) beginning after the Closing Date (determined as if
all such periods were one period) to the extent such cumulative net taxable loss
is of a character (ordinary or capital) that would permit such loss to be
deducted against the income of the taxable year in question (or portion thereof)
and (ii) the highest combined marginal federal and applicable state and/or local
income tax rate (taking into account the deductibility of state and local income
taxes for U.S. federal income tax purposes and the character of the taxable
income in question (i.e., long term capital gain, qualified dividend income,
etc.)) applicable to any such equity owner for the taxable year in question (or
portion thereof);

(c) customary salary, bonus and other benefits payable to employees, directors,
officers and managers of any direct or indirect parent company of Holdings to
the extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of Holdings and the Restricted Subsidiaries, including
Holdings’ proportionate share of such amounts relating to such parent entity
being a public company;

(d) general corporate operating and overhead costs and expenses of any direct or
indirect parent company of Holdings to the extent such costs and expenses are
attributable to the ownership or operation of Holdings and the Restricted
Subsidiaries, including Holdings’ proportionate share of such amounts relating
to such parent entity being a public company;

(e) fees and expenses other than to Affiliates of Holdings related to any
unsuccessful equity or debt offering of such parent company;

(f) amounts payable pursuant to the Management Fee Agreement, (including any
amendment thereto so long as any such amendment is not materially
disadvantageous in the good faith judgment of the board of directors of Holdings
to the Holdings when taken as a whole, as compared to the Management Fee
Agreement as in effect on the Acquisition Date), solely to the extent such
amounts are not paid directly by Holdings or its Subsidiaries;

(g) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Holdings or any direct or indirect parent
company of Holdings;

 

-101-



--------------------------------------------------------------------------------

(h) to finance Investments that would otherwise be permitted to be made pursuant
to this covenant if made by Holdings; provided that (A) such Restricted Payment
shall be made substantially concurrently with the closing of such Investment,
(B) such direct or indirect parent company shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the capital of Holdings or a Restricted
Subsidiary or (2) the merger or amalgamation of the Person formed or acquired
into Holdings or a Restricted Subsidiary (to the extent not prohibited by
Section 7.04) in order to consummate such Investment, (C) such direct or
indirect parent company and its Affiliates (other than Holdings or a Restricted
Subsidiary) receives no consideration or other payment in connection with such
transaction except to the extent Holdings or a Restricted Subsidiary could have
given such consideration or made such payment in compliance with this
Section 7.06 and (D) any property received by Holdings shall not increase the
Available Amount; and

(i) amounts that would be permitted to be paid by Holdings under clauses (4),
(11) and (12) (but, in the case of clause (4), only in respect of indemnities
and expenses) of Section 7.08; provided that the amount of any dividend or
distribution under this clause (12)(i) to permit such payment shall reduce
Consolidated Net Income of Holdings to the extent, if any, that such payment
would have reduced Consolidated Net Income of Holdings if such payment had been
made directly by Holdings and increase (or, without duplication of any reduction
of Consolidated Net Income, decrease) EBITDA to the extent, if any, that
Consolidated Net Income is reduced under this clause (12)(i) and such payment
would have been added back to (or, to the extent excluded from Consolidated Net
Income, would have been deducted from) EBITDA if such payment had been made
directly by Holdings, in each case, in the period such payment is made;

(13) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to Holdings or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are Cash Equivalents); and

(14) other Restricted Payments so long as immediately after giving effect to any
Restricted Payment pursuant to this clause (14), the Consolidated Net Leverage
Ratio would be less than or equal to 3.0 to 1.0;

(15) Restricted Payments out of the Available Amount so long as on a pro forma
basis on the date of any such Restricted Payment pursuant to this clause (15),
the Consolidated Net Leverage Ratio is less than or equal to 4.5 to 1.0; and

(16) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a wholly owned
Restricted Subsidiary, Holdings or a Restricted Subsidiary receives at least its
pro rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (9)(a), (14) and (15), no Default shall have occurred
and be continuing or would occur as a consequence thereof.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings and the Restricted Subsidiaries on the Acquisition Date or any business
reasonably related or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of Holdings (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of
$7,500,000, unless such Affiliate Transaction is on terms that are not
materially less favorable to Holdings or its relevant Restricted Subsidiary than
those that would have been obtained in a comparable transaction by Holdings or
such Restricted Subsidiary with an unrelated Person on an arm’s-length basis;
provided that the foregoing restriction shall not apply to:

 

-102-



--------------------------------------------------------------------------------

(1) transactions between or among Holdings or any Restricted Subsidiary or any
entity that becomes a Restricted Subsidiary as a result of such transaction;

(2) Restricted Payments permitted by Section 7.06 and Investments permitted by
Section 7.02;

(3) the payment of management, consulting, monitoring, advisory and other fees
and related expenses (including indemnification and other similar amounts)
pursuant to the Management Fee Agreement (plus any unpaid management,
consulting, monitoring, advisory and other fees and related expenses (including
indemnification and similar amounts) accrued in any prior year), or, in each
case, any amendment thereto in an annual amount not to exceed the greater of
(i) $3,000,000 and (ii) 2.0% of EBITDA for the preceding year and any one-time
payment under the Management Fee Agreement of a termination fee to the Investors
in the event of either a Change of Control or the completion of a Qualifying
IPO;

(4) the payment of reasonable and customary fees and compensation paid to, and
indemnities and reimbursements and employment and severance arrangements
provided on behalf of or for the benefit of, current or former employees,
directors, officers, managers, distributors or consultants of Holdings, any of
its direct or indirect parent companies or any Restricted Subsidiary;

(5) any agreement as in effect as of the Acquisition Date and set forth on
Schedule 7.08 to the Original Credit Agreement, or any amendment thereto (so
long as any such amendment is not disadvantageous in any material respect in the
good faith judgment of the Borrower to the Lenders when taken as a whole as
compared to the applicable agreement as in effect on the Acquisition Date);

(6) the existence of, or the performance by Holdings or any Restricted
Subsidiary of its obligations under the terms of, any stockholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party as of the Acquisition Date and any similar
agreements which it may enter into thereafter; provided that the existence of,
or the performance by Holdings or any Restricted Subsidiary of obligations under
any future amendment to any such existing agreement or under any similar
agreement entered into after the Acquisition Date shall only be permitted by
this clause (6) to the extent that the terms of any such amendment or new
agreement are not otherwise disadvantageous in any material respect in the good
faith judgment of the board of directors of the Borrower to the Lenders when
taken as a whole;

(7) the Transaction and the payment of all fees and expenses related to the
Transaction, including Transaction Expenses;

(8) transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services that are Affiliates, in
each case in the ordinary course of business and otherwise in compliance with
the terms of the Indenture which are fair to Holdings and the Restricted
Subsidiaries, in the reasonable determination of the board of directors of the
Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;

(9) the issuance of Equity Interests (other than Disqualified Stock) of Holdings
to any direct or indirect parent company of Holdings or to any Permitted Holder
or to any employee, director, officer, manager, distributor or consultant (or
their respective Controlled Investment Affiliates or Immediate Family Members)
of Holdings, any of its direct or indirect parent companies or any Restricted
Subsidiary;

(10) sales of accounts receivable, or participations therein, or Securitization
Assets or related assets in connection with or any Qualified Securitization
Facility;

 

-103-



--------------------------------------------------------------------------------

(11) payments by Holdings or any Restricted Subsidiary to any of the Investors
made for any financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including, without
limitation, in connection with acquisitions or divestitures which payments are
approved by a majority of the Board of Directors of Holdings in good faith;

(12) payments and Indebtedness and Disqualified Stock (and cancellation of any
thereof) of Holdings and the Restricted Subsidiaries and Preferred Stock (and
cancellation of any thereof) of any Restricted Subsidiary to any future, current
or former employee, director, officer, manager or consultant (or their
respective Controlled Investment Affiliates or Immediate Family Members) of
Holdings, any of its Subsidiaries or any of its direct or indirect parent
companies pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement; and any employment agreements, stock option plans and
other compensatory arrangements (and any successor plans thereto) and any
supplemental executive retirement benefit plans or arrangements with any such
employees, directors, officers, managers or consultants (or their respective
Controlled Investment Affiliates or Immediate Family Members) that are, in each
case, approved by the Borrower in good faith;

(13) investments by any of the Investors in securities of Holdings or any
Restricted Subsidiary (and payment of reasonable out-of-pocket expenses incurred
by such Investors in connection therewith) so long as (a) the investment is
being offered generally to other investors on the same or more favorable terms
and (b) the investment constitutes less than 5.0% of the proposed or outstanding
issue amount of such class of securities;

(14) payments to or from, and transactions with, any joint venture in the
ordinary course of business (including, without limitation, any cash management
activities related thereto);

(15) payments by Holdings (and any direct or indirect parent company thereof)
and its Subsidiaries pursuant to tax sharing agreements among Holdings (and any
such parent company) and its Subsidiaries; provided that in each case the amount
of such payments in any fiscal year does not exceed the amount described in
Section 7.06(12)(b);

(16) any lease entered into between Holdings or any Restricted Subsidiary, as
lessee and any Affiliate of Holdings, as lessor, which is approved by a majority
of the disinterested members of the board of directors of Holdings in good
faith; and

(17) intellectual property licenses in the ordinary course of business.

SECTION 7.09. Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that prohibits, restricts, imposes any
condition on or limits the ability of (a) any Restricted Subsidiary that is not
a Loan Party to make Restricted Payments to (directly or indirectly) or to make
or repay loans or advances to any Loan Party or to Guarantee the Obligations of
any Loan Party under the Loan Documents or (b) any Loan Party to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Lenders with respect to the Facility and the Obligations under the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations that:

(i) (x) exist on the Acquisition Date and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09 to the Original Credit
Agreement and (y) to the extent Contractual Obligations permitted by clause (x)
are set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation,

 

-104-



--------------------------------------------------------------------------------

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary,

(iii) represent Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

(iv) are restrictions that arise in connection with (including Indebtedness and
other agreements entered into in connection therewith) (x) any Lien permitted by
Section 7.01 and relate to the property subject to such Lien or (y) any
Disposition permitted by Section 7.05 applicable pending such Disposition solely
to the assets subject to such Disposition,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof and, in the case of the ABL Facility and
Credit Agreement Refinancing Indebtedness, permit the Liens securing the
Obligations without restriction (subject to the Intercreditor Agreements),

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(viii) are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of any Restricted Subsidiary,

(ix) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(x) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xi) are customary restrictions contained in the ABL Facility, the ABL Facility
Documentation, Senior Subordinated Notes Indenture and the Senior Subordinated
Notes and any Refinancing Indebtedness of any of the foregoing,

(xii) arise in connection with cash or other deposits permitted under
Section 7.01, or

(xiii) comprise restrictions imposed by any agreement governing Indebtedness
entered into after the Closing Date and permitted under Section 7.03 that are,
taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
affect its obligation or ability to make any payments required hereunder

SECTION 7.10. Use of Proceeds. Use the proceeds of any Borrowing, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to the Original Credit Agreement or this Agreement (other
than to provide working capital).

SECTION 7.11. Accounting Changes. Make any change in fiscal year; provided,
however, that Holdings and the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, Holdings, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

 

-105-



--------------------------------------------------------------------------------

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(a) (i) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) the Senior Subordinated Notes or any other Subordinated Indebtedness
(collectively, “Junior Financing”), except (A) the refinancing thereof with the
Net Cash Proceeds of, or in exchange for, any Refinancing Indebtedness, (B) the
conversion of any Junior Financing to Equity Interests (other than Disqualified
Equity Interests) of Holdings or any of its direct or indirect parents, (C) the
prepayment of Indebtedness of the Borrower or any Restricted Subsidiary owed to
Holdings, the Borrower or a Restricted Subsidiary or the prepayment of
Refinancing Indebtedness and the Management Fee Agreement with the proceeds of
any other Junior Financing otherwise permitted by Section 7.03, (D) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount, together
with the aggregate amount of Restricted Payments made pursuant to Section 7.06,
not to exceed the sum of (1) the greater of $40,000,000 and 3.25% of Total
Assets, in each case determined at the time of such payment, and (2) the amount
of Excluded Contributions previously received by Holdings, (E) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity so long as on a pro forma basis on
the date any such payment is made, the Consolidated Net Leverage Ratio is less
than 3.0 to 1.0 and no Default has occurred and is continuing or would result
therefrom, (F) if the Consolidated Net Leverage Ratio (after giving effect to
such prepayment, redemption, purchase or defeasance on a pro forma basis) is not
greater than 4.5 to 1.0, and so long as no Default has occurred and is
continuing or would result therefrom, the Available Amount at such time and
(G) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings from the net cash proceeds of Equity Interests
(other than Disqualified Equity Interests) of Holdings or (ii) make any payment
in violation of any subordination terms of any Junior Financing Documentation.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation or the
Senior Subordinated Notes Indenture.

SECTION 7.13. Holdings and Sub Holdco. In the case of Holdings and Sub Holdco,
conduct, transact or otherwise engage in any business or operations other than
the following (and activities incidental thereto): (i) its ownership of the
Equity Interests of the Borrower (and in the case of Holdings, Sub Holdco),
(ii) the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance), (iii) the performance of
its obligations with respect to the Loan Documents, the ABL Facility, or any
other Indebtedness permitted by Section 7.03, (iv) any public offering of its
common stock or any other issuance of its Equity Interests or any transaction
permitted under Section 7.04, (v) financing activities, including the issuance
of securities, incurrence of debt, payment of dividends, making contributions to
the capital of its Subsidiaries and guaranteeing the obligations of its
Subsidiaries in each case solely to the extent permitted hereunder,
(vi) participating in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings, Sub Holdco and the Borrower,
(vii) holding any cash or property received in connection with Restricted
Payments made in accordance with Section 7.06 pending application thereof by
Holdings and Sub Holdco, (viii) providing indemnification to officers and
directors and (ix) activities incidental to the businesses or activities
described in clauses (i) to (viii) of this Section 7.13.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Each of the events referred to in clauses
(a) through (l) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) days after
the same becomes due, any interest on any Loan or any other amount payable
hereunder or with respect to any other Loan Document; or

 

-106-



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower, any Restricted Subsidiary or, in the case
of Section 7.13, Holdings or Sub Holdco fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or 6.05(a) (solely
with respect to the Borrower) or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Hedging Obligations,
termination events or equivalent events pursuant to the terms of such Hedging
Obligations and not as a result of any default thereunder by any Loan Party),
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
provided, further, that such failure is unremedied and is not waived by the
holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans pursuant to Section 8.02; provided that no such event
under the ABL Facility shall constitute an Event of Default under this
Section 8.01(e) until the earliest to occur of (x) the date that is thirty
(30) days after such event or circumstance (but only if such event or
circumstance has not been waived or cured), (y) the acceleration of the
Indebtedness under the ABL Facility and (z) the exercise of any remedies by the
ABL Administrative Agent in respect of any Collateral; or

(f) Insolvency Proceedings, Etc. Holdings, Sub Holdco, the Borrower or any
Material Subsidiary institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

 

-107-



--------------------------------------------------------------------------------

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party or their respective ERISA Affiliates in an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect, (ii) any Loan Party or any of their respective ERISA Affiliates
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its Withdrawal Liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount which would
reasonably be expected to result in a Material Adverse Effect, or (iii) with
respect to a Foreign Plan a termination, withdrawal or noncompliance with
applicable law or plan terms that would reasonably be expected to result in a
Material Adverse Effect; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or the satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create, or any Lien purported to be created
by any Collateral Document shall be asserted in writing by any Loan Party not to
be, a valid and perfected lien, with the priority required by the Collateral
Documents (or other security purported to be created on the applicable
Collateral) on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent or the Collateral Agent to maintain
possession of Collateral actually delivered to it and pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage, or (ii) any of the Equity Interests of the Borrower ceasing to
be pledged pursuant to the Security Agreement free of Liens other than Liens
subject to the ABL Intercreditor Agreement, First Lien Intercreditor (if any)
and the Second Lien Intercreditor Agreement (if any) or any nonconsensual Liens
arising solely by operation of Law; or

(k) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Designated Senior Indebtedness” (or
any comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing subordinated in right of payment to the Obligations
under the Loan Documents with an aggregate principal amount of not less than the
Threshold Amount or (ii) the subordination provisions set forth in any Junior
Financing Documentation governing Junior Financing subordinated in right of
payment to the Obligations under the Loan Documents with an aggregate principal
amount of not less than the Threshold Amount shall, in whole or in part, cease
to be effective or cease to be legally valid, binding and enforceable against
the holders of any such Junior Financing, if applicable; or

(l) Change of Control. There occurs any Change of Control.

SECTION 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may with the consent of the Required
Lenders and shall, at the request of the Required Lenders, take any or all of
the following actions:

(a) declare Commitments of each Lender to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

-108-



--------------------------------------------------------------------------------

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments of each Lender shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

SECTION 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Obligations under Secured Hedge Agreements and Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of the Administrative Agent.

(a) Each Lender hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX (other than Sections 9.09
and 9.11) are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrower shall not have rights as a third party beneficiary of
any such provision.

 

-109-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a Lender
and a potential Hedge Bank and/or Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of (and to
hold any security interest created by the Collateral Documents for and on behalf
of or in trust for) such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Lenders hereby expressly authorize
the Administrative Agent to execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto (including the Intercreditor Agreements), as contemplated by and
in accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders.

SECTION 9.02. Rights as a Lender. Any Person serving as an Agent (including as
Administrative Agent) hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
Person serving as an Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders. The Lenders acknowledge that, pursuant to such activities, any
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them.

SECTION 9.03. Exculpatory Provisions. Neither the Administrative Agent nor any
other Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, an Agent (including the Administrative Agent):

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing and without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law and instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as an Agent or any of its
Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in

 

-110-



--------------------------------------------------------------------------------

Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

SECTION 9.04. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

SECTION 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Agent-Related Persons
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

SECTION 9.06. Non-Reliance on Administrative Agent and Other Lenders; Disclosure
of Information by Agents. Each Lender acknowledges that no Agent-Related Person
has made any representation or warranty to it, and that no act by any Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
each Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial

 

-111-



--------------------------------------------------------------------------------

and other condition and creditworthiness of the Loan Parties and their
respective Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless the Administrative Agent and each other Agent-Related Person
(solely to the extent any such Agent-Related Person was performing services on
behalf of the Administrative Agent) from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto, provided, further, that the
failure of any Lender to indemnify or reimburse the Administrative Agent shall
not relieve any other Lender of its obligation in respect thereof. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

SECTION 9.08. No Other Duties; Other Agents, Arrangers, Managers, Etc. Anything
herein to the contrary notwithstanding, none of the Joint Bookrunners, Arrangers
or other Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder and such Persons shall have the benefit of this Article IX. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any agency or fiduciary or trust relationship with any
Lender, Holdings, the Borrower or any of their respective Subsidiaries. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder. Each of the Syndication Agent and
Documentation Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates. Each of the Syndication Agent and Documentation Agent and any other
Agent may resign from such role at any time, with immediate effect, by giving
prior written notice thereof to the Administrative Agent and Borrower.

SECTION 9.09. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a
Lender or a bank with an office in the United States, or an Affiliate of any
such Lender

 

-112-



--------------------------------------------------------------------------------

or bank with an office in the United States. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (i) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (ii) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Sections
10.04 and 10.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Agent-Related Persons
in respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

-113-



--------------------------------------------------------------------------------

SECTION 9.11. Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
irrevocably authorizes the Administrative Agent and the Collateral Agent, and
each of the Administrative Agent and the Collateral Agent agrees that it will:

(a) release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations and liabilities under Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Hedge Bank shall have been made,
(y) Cash Management Obligations as to which arrangements satisfactory to the
applicable Cash Management Bank shall have been made and (z) contingent
indemnification obligations not yet accrued and payable), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the Borrower or any of its Domestic
Subsidiaries that are Guarantors, (iii) subject to Section 10.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, or (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (c) below;

(b) release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01; and

(c) release any Guarantor from its obligations under the Guaranty if (i) in the
case of any Subsidiary of the Borrower, such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder or
(ii) in the case of Holdings or Sub Holdco, as a result of a transaction
permitted hereunder; provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of the ABL Facility, any Credit Agreement
Refinancing Indebtedness, the Senior Subordinated Notes or any other Junior
Financing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.11.
In each case as specified in this Section 9.11, the applicable Agent will (and
each Lender irrevocably authorizes the applicable Agent to), at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release or subordination of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.11.

SECTION 9.12. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers

 

-114-



--------------------------------------------------------------------------------

and privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Administrative Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Administrative Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower or Holdings, as applicable, shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

SECTION 9.13. Intercreditor Agreements. The Administrative Agent and the
Collateral Agent are authorized to enter into the Intercreditor Agreements, and
the parties hereto acknowledge that each Intercreditor Agreement is binding upon
them. Each Lender (a) hereby consents to the subordination of the Liens on the
ABL First Lien Collateral securing the Obligations on the terms set forth in the
ABL Intercreditor Agreement and the Lien priority provisions of the other
Intercreditor Agreements, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreements and
(c) hereby authorizes and instructs the Administrative Agent and Collateral
Agent to enter into the Intercreditor Agreements and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof.

SECTION 9.14. Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

SECTION 9.15. Withholding Tax. To the extent required by any applicable Laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.15. The agreements in
this Section 9.15 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

-115-



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.03 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.05 or 2.06 with respect to payments to any
Lender without the written consent of such Lender, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Loans
shall not constitute a postponement of any date scheduled for the payment of
principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (i) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document to any
Lender without the written consent of such Lender; provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

(d) change any provision of this Section 10.01 or the definition of “Required
Lenders”, “Required Facility Lenders” or “Pro Rata Share” or any other provision
specifying the number of Lenders or portion of the Loans or Commitments required
to take any action under the Loan Documents, without the written consent of each
Lender affected thereby;

(e) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender; or

(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guaranty, without
the written consent of each Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (ii) Section 10.07(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification and (iii) the consent of Required Facility Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of Lenders under such Facility in respect of payments hereunder in a
manner different than such amendment affects other Facilities.

Notwithstanding the foregoing,

(a) no Lender consent is required to effect any amendment or supplement to the
ABL Intercreditor Agreement, any First Lien Intercreditor Agreement or any
Second Lien Intercreditor Agreement (i) that is for the purpose of adding the
holders of Permitted Additional Pari Term Loan Debt, Permitted Second Priority
Debt or Other Junior Secured Debt (or a Senior Representative with respect
thereto) as parties

 

-116-



--------------------------------------------------------------------------------

thereto, as expressly contemplated by the terms of the ABL Intercreditor
Agreement, such First Lien Intercreditor Agreement or such Second Lien
Intercreditor Agreement, as applicable (it being understood that any such
amendment, modification or supplement may make such other changes to the
applicable Intercreditor Agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by the ABL
Intercreditor Agreement (or the comparable provisions, if any, of any First Lien
Intercreditor Agreement or any Second Lien Intercreditor Agreement); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the Collateral Agent, as applicable; and

(b) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(i) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Loans (as defined below) to permit the refinancing of
all outstanding Loans of any Class (“Refinanced Loans”) with replacement term
loans (“Replacement Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Loans shall not exceed the aggregate principal amount
of such Refinanced Loans, (b) the All-In Yield with respect to such Replacement
Loans (or similar interest rate spread applicable to such Replacement Loans)
shall not be higher than the All-In Yield for such Refinanced Loans (or similar
interest rate spread applicable to such Refinanced Loans) immediately prior to
such refinancing, (c) the Weighted Average Life to Maturity of such Replacement
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Loans at the time of such refinancing (except by virtue of
amortization or prepayment of the Refinanced Loans prior to the time of such
incurrence) and (d) all other terms applicable to such Replacement Loans shall
be substantially identical to, or less favorable to the Lenders providing such
Replacement Loans than, those applicable to such Refinanced Loans, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the Latest Maturity Date of the Loans in effect immediately prior
to such refinancing.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to Holdings, the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02 attached to Annex 2 to Amendment No. 1; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

-117-



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communication. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Persons or any
Arranger (collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Holdings, the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(e) Change of Address. Each of Holdings, the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

-118-



--------------------------------------------------------------------------------

(f) Reliance by the Administrative Agent. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent each
Lender and the Agent-Related Persons of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agent, the Documentation Agent and the Arrangers for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
Cahill Gordon & Reindel LLP and, if reasonably necessary, one local counsel in
each relevant jurisdiction material to the interests of the Lenders taken as a
whole, and (b) to pay or reimburse the Administrative Agent and the Lenders for
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of one counsel to the Administrative Agent
and the Lenders taken as a whole (and, if reasonably necessary, one local
counsel in any relevant material jurisdiction and, in the event of any conflict
of interest, one additional counsel in each relevant jurisdiction to each group
of affected Lenders similarly situated taken as a whole)). The agreements in
this Section 10.04 shall survive the termination of the Aggregate Commitments
and repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid promptly following receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail. If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion. The Borrower and
each other Loan Party hereby acknowledge that the Administrative Agent and/or
any Lender may receive a benefit, including without limitation, a discount,
credit or other accommodation, from any of such counsel based on the fees such
counsel may receive on account of their relationship with the Administrative
Agent and/or such Lender, including, without limitation, fees paid pursuant to
this Agreement or any other Loan Document.

SECTION 10.05. Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Agents, each Lender, the Arrangers and their respective
Affiliates, directors, officers, employees, agents, partners, trustees or
advisors and other representatives (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (but limited, in the
case of legal fees and expenses, to the reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to all Indemnitees taken as
a whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction that is material to the interest
of the Lenders, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group

 

-119-



--------------------------------------------------------------------------------

of affected Indemnitees similarly situated taken as a whole) (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or the use or proposed use of the
proceeds therefrom, or (c) any Release of Hazardous Materials on, at, under or
from any property currently or formerly owned or operated by the Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability relating to
the Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any affiliate, director, officer, employee
or agent of such Indemnitee, (y) a material breach of any obligations under any
Loan Document by such Indemnitee or of any Related Indemnified Person as
determined by a final, non-appealable judgment of a court of competent
jurisdiction or (z) any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Loan Document and
other than any claims arising out of any act or omission of the Borrower or any
of its Affiliates. To the extent that the undertakings to indemnify and hold
harmless set forth in this Section 10.05 may be unenforceable in whole or in
part because they are violative of any applicable law or public policy, the
Borrower shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Loan Party, in
respect of any such damages incurred or paid by an Indemnitee to a third party).
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within twenty (20) Business Days after written
demand therefor. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. This Section 10.05 shall not apply to
Taxes, except any Taxes that represent losses or damages arising from any
non-Tax claim.

SECTION 10.06. Marshaling; Payments Set Aside. None of the Administrative Agent
or any Lender shall be under any obligation to marshal any assets in favor of
the Loan Parties or any other party or against or in payment of any or all of
the Obligations. To the extent that any payment by or on behalf of the Borrower
is made to any Agent or any Lender, or any Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and registered
assigns permitted hereby, except that neither Holdings nor the Borrower may,
except as permitted by Section 7.04, assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or

 

-120-



--------------------------------------------------------------------------------

otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section, or
(iv) to an SPC in accordance with the provisions of subsection (g) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Agent-Related Persons of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment or, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default under Section 8.01(a) or, solely with respect to the Borrower or any
Guarantor, Section 8.01(f) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default under Section 8.01(a) or,
solely with respect to the Borrower or any Guarantor, Section 8.01(f), has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (3) such
assignment is prior to the completion of the primary syndication or the 90th day
after the Closing Date, whichever shall occur first; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any Assignment. The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. All assignments shall be by novation.

 

-121-



--------------------------------------------------------------------------------

(v) No Assignments to Certain Persons. No such assignment shall be made (A) to
Holdings, the Borrower or any of the Borrower’s Subsidiaries except as permitted
under Section 2.03(a)(iv), (B) subject to subsection (h) below, any of the
Borrower’s Affiliates or (C) to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section. In each instance
where the Borrower’s consent is required pursuant to this Section 10.07(b), the
Borrower shall be deemed to have consented to such assignment after receipt of
written notice from the Administrative Agent of such assignment, in each case
unless an objection to such assignment is made by the Borrower within ten
Business Days of receipt of such notice.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. This
Section 10.07(c) and Section 2.09 shall be construed so that all Loans are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations (or any
other relevant or successor provisions of the Code or of such Treasury
regulations).

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 (other than clause (d) thereof)
that directly affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to the requirements of Section 3.01(b) and
(d)), 3.04 and 3.05 (through the applicable Lender) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.11 as
though it were a Lender.

 

-122-



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or such
entitlement to a greater payment results from a change in Law after the sale of
the participation takes place. Each Lender that sells a participation shall
(acting solely for this purpose as a non-fiduciary agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f), 871(h)
and 881(c)(2) of the Code and the Treasury regulations issued thereunder
relating to the exemption from withholding for portfolio interest on which is
entered the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) each SPC shall be entitled to the benefits
of Sections 3.01 (subject to the requirements of Section 3.01(b) and (d)), 3.04
and 3.05 (through the Granting Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section 10.07, (ii) neither the grant to any SPC nor the exercise by any SPC of
such option shall increase the costs or expenses or otherwise increase or change
the obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, 3.04 or 3.05) unless such increase or change results from a
change in Law after the SPC became a SPC, (iii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iv) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(h) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to a Person who is or will become, after such
assignment, an Affiliated Lender, subject to the following limitations:

(i) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II;

 

-123-



--------------------------------------------------------------------------------

(ii) each Affiliated Lender that (A) purchases any Loans pursuant to this
clause (h) shall represent and warrant to the seller and (B) sells any Loan
hereunder shall represent and warrant to the buyer, in each case, that it does
not possess material non-public information with respect to Holdings and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such
information); and

(iii) the aggregate principal amount of Loans held at any one time by Affiliated
Lenders may not exceed 20% of the original principal amount of all Loans at such
time outstanding.

(i) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or subject to
Section 10.07(j), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, (ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender to
take (or refrain from taking) any such action and:

(A) all Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any actions; and

(B) all Loans held by Affiliated Lenders shall be deemed to be not outstanding
for all purposes of calculating whether all Lenders have taken any action unless
the action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on other Lenders.

(j) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that, if a proceeding under
any Debtor Relief Law shall be commenced by or against the Borrower or any other
Loan Party at a time when such Lender is an Affiliated Lender, such Affiliated
Lender irrevocably authorizes and empowers the Administrative Agent to vote on
behalf of such Affiliated Lender with respect to the Loans held by such
Affiliated Lender in any manner in the Administrative Agent’s sole discretion,
unless the Administrative Agent instructs such Affiliated Lender to vote, in
which case such Affiliated Lender shall vote with respect to the Loans held by
it as the Administrative Agent directs; provided that such Affiliated Lender
shall be entitled to vote in accordance with its sole discretion (and not in
accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Affiliated Lender in a manner
that is less favorable in any material respect to such Affiliated Lender than
the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower.

SECTION 10.08. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information in accordance with its
customary procedures (as set forth below), except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that the Administrative Agent
or such Lender, as applicable, agrees that it will notify the Borrower as soon
as practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 10.08, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be an Additional Lender or (ii) any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency

 

-124-



--------------------------------------------------------------------------------

shall undertake to preserve the confidentiality of any Information relating to
the Loan Parties received by it from such Lender) or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
or any of their respective Affiliates on a nonconfidential basis from a source
other than Holdings, the Borrower or any Subsidiary thereof, and which source is
not known by such Agent or Lender to be subject to a confidentiality restriction
in respect thereof in favor of the Borrower or any Affiliate of the Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; it being understood that all information received from Holdings, the
Borrower or any Subsidiary after the date hereof shall be deemed confidential
unless such information is clearly identified at the time of delivery as not
being confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

SECTION 10.09. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

-125-



--------------------------------------------------------------------------------

SECTION 10.12. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transaction Act.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10.15. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.

 

-126-



--------------------------------------------------------------------------------

(c) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

SECTION 10.16. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.17. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender that each
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, Holdings, each Agent and each Lender and their
respective successors and assigns.

SECTION 10.18. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent (which
shall not be withheld in contravention of Section 9.04). The provision of this
Section 10.18 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 10.19. Use of Name, Logo, Etc. Each Loan Party consents to the
publication in the ordinary course by Administrative Agent or the Arrangers of
customary advertising material relating to the financing transactions
contemplated by this Agreement using such Loan Party’s name, product
photographs, logo or trademark. Such consent shall remain effective until
revoked by such Loan Party in writing to the Administrative Agent and the
Arrangers.

SECTION 10.20. USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

SECTION 10.21. Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.22. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of

 

-127-



--------------------------------------------------------------------------------

any other Loan Document), each of the Borrower, Holdings and Sub Holdco
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that
(i) (A) the arranging and other services regarding this Agreement provided by
the Agents and the Arrangers are arm’s-length commercial transactions between
the Borrower, Holdings, Sub Holdco and their respective Affiliates, on the one
hand, and the Administrative Agents and the Arrangers, on the other hand,
(B) each of the Borrower, Holdings and Sub Holdco has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrower, Holdings and Sub Holdco is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agents, the
Arrangers and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
Holdings, Sub Holdco or any of their respective Affiliates, or any other Person
and (B) none of the Agents, the Arrangers nor any Lender has any obligation to
the Borrower, Holdings, Sub Holdco or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Arrangers, the Lender and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, Holdings, Sub Holdco and their respective Affiliates, and none
of the Agents, the Arrangers nor any Lender has any obligation to disclose any
of such interests to the Borrower, Holdings, Sub Holdco or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrower, Holdings and Sub Holdco hereby waives and releases any claims that it
may have against the Agents, the Arrangers nor any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

-128-



--------------------------------------------------------------------------------

Annex 2 to

Amendment No. 1 to Credit Agreement

Updated Exhibits and Schedule to Amended and Restated Credit Agreement

[See attached]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                 ,                        

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 9, 2011 and amended and restated as of October 16, 2012 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Nexeo Solutions, LLC, a Delaware limited liability company (the
“Borrower”), Nexeo Solutions Holdings, LLC, a Delaware limited liability
company, Nexeo Solutions Sub Holding Corp., a Delaware corporation, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

The undersigned hereby requests (select one):

¨ A Borrowing of Loans

¨ A conversion or continuation of Loans made on                    

1. On                    (a Business Day).

2. In the amount of $                        

3. For Eurodollar Rate Loans: with an Interest Period of                 
months.

4. Of the following Class:                     1

Except in respect of any conversion or continuation of a Borrowing, the
undersigned hereby represents and warrants to the Administrative Agent and the
Lenders that the conditions to lending specified in Section 4.03(a) of the
Credit Agreement will be satisfied as of the date of the Borrowing set forth
above.

[The remainder of this page is intentionally left blank.]

 

1 

Term B-1 Loans or Term B-2 Loans.

 

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

 

NEXEO SOLUTIONS, LLC By:     Name:  

 

Title:  

 

 

A-2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF TERM B-1 NOTE

 

$                                     

    [New York, New York]     [Date]

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[LENDER] or its registered assigns (the “Lender”) in accordance with
Section 10.07 of the Credit Agreement (as defined below), in lawful money of the
United States of America in immediately available funds at the office of the
Administrative Agent (such term, and each other capitalized term used but not
defined herein, having the meaning assigned to it in the Credit Agreement, dated
as of March 9, 2011 and amended and restated on October 16, 2012 (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Nexeo Solutions Holdings, LLC, a
Delaware limited liability company, Nexeo Solutions Sub Holding Corp., a
Delaware corporation, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Collateral Agent) at 1455 Market
Street, Mail Code: CA5-701-05-19, San Francisco, CA 94103, (or such other office
notified by the Administrative Agent to the Borrower in accordance with
Section 10.02 of the Credit Agreement) (i) on the dates set forth in the Credit
Agreement, the principal amounts set forth in the Credit Agreement with respect
to Term B-1 Loans made by the Lender to Borrower pursuant to the Credit
Agreement and (ii) on each Interest Payment Date, interest at the rate or rates
per annum as provided in the Credit Agreement on the unpaid principal amount of
all Term B-1 Loans made by the Lender to the Borrower pursuant to the Credit
Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The non-exercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All Borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Term B-1 Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified. This note is also entitled to the
benefits of the Guaranty and is secured by the Collateral.

 

B-1-1

Form of Term B-1 Note



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

B-1-2

Form of Term B-1 Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

NEXEO SOLUTIONS, LLC By:  

 

  Name:   Title:

 

B-1-3

Form of Term B-1 Note



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF TERM B-2 NOTE

 

$                     [New York, New York]     [Date]

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[LENDER] or its registered assigns (the “Lender”) in accordance with
Section 10.07 of the Credit Agreement (as defined below), in lawful money of the
United States of America in immediately available funds at the office of the
Administrative Agent (such term, and each other capitalized term used but not
defined herein, having the meaning assigned to it in the Credit Agreement, dated
as of March 9, 2011 and amended and restated on October 16, 2012 (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Nexeo Solutions Holdings, LLC, a
Delaware limited liability company, Nexeo Solutions Sub Holding Corp., a
Delaware corporation, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Collateral Agent) at 1455 Market
Street, Mail Code: CA5-701-05-19, San Francisco, CA 94103, (or such other office
notified by the Administrative Agent to the Borrower in accordance with
Section 10.02 of the Credit Agreement) (i) on the dates set forth in the Credit
Agreement, the principal amounts set forth in the Credit Agreement with respect
to Term B-2 Loans made by the Lender to Borrower pursuant to the Credit
Agreement and (ii) on each Interest Payment Date, interest at the rate or rates
per annum as provided in the Credit Agreement on the unpaid principal amount of
all Term B-2 Loans made by the Lender to the Borrower pursuant to the Credit
Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The non-exercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All Borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Term B-2 Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified. This note is also entitled to the
benefits of the Guaranty and is secured by the Collateral.

 

B-2-1

Form of Term B-2 Note



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

B-2-2

Form of Term B-2 Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

NEXEO SOLUTIONS, LLC By:  

 

  Name:   Title:

 

B-2-3

Form of Term B-2 Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement indentified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

 

1.    Assignor[s]:  

 

      

 

  2.    Assignee[s]:  

 

      

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.    Affiliate Status:   a.    Assignor(s):    

 

Assignor[s]5

  

Affiliated Lender6

   Yes  ¨    No   ¨    Yes  ¨    No   ¨

 

b.    Assignee(s):  

 

Assignee[s]7

  

Affiliated Lender8

   Yes  ¨    No   ¨    Yes  ¨    No   ¨

 

5

List each Assignor.

6 

For each Assignor, check the box in this column immediately to the right of such
Assignor’s name indicating whether or not such Assignor is an Affiliated Lender.

7 

List each Assignee.

8 

For each Assignee, check the box in this column immediately to the right of such
Assignee’s name indicating whether or not such Assignee is an Affiliated Lender.

 

 

D-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[If any Assignor or Assignee hereunder indicates above that it is an Affiliated
Lender, set forth in this Section 3: (i) the tranche(s) of [Loans/Commitments]
being sold hereunder to such Affiliated Lender, (ii) the aggregate amount of all
[Loans/Commitments] of such tranche(s) held by Affiliates of the Borrower after
giving effect to the assignment hereun-der (and the percentage that such
[Loans/Commitments] represent when compared to the aggregate amount of all
[Loans/Commitments] of such tranche(s) held by all Lenders) and (iii) the
aggregate amount of all [Loans/Commitments] held by Affiliates of the Borrower
after giving effect to the assignment hereunder (and the percentage that such
[Loans/Commitments] represent when compared to the aggregate amount of all
[Loans/Commitments] held by all Lenders).]

 

  3. Borrower: Nexeo Solutions, LLC

 

  4. Administrative Agent: Bank of America, N.A., including any successor
thereto, as the administrative agent under the Credit Agreement

 

  5. Credit Agreement: Amended and Restated Credit Agreement, dated as of
March 9, 2011 and amended and restated as of October 16, 2012 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Nexeo Solutions, LLC, a Delaware limited
liability company, Nexeo Solutions Holdings, LLC, a Delaware limited liability
company, Nexeo Solutions Sub Holding Corp., a Delaware corporation, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and Collateral Agent.

 

  6. Assigned Interest:

 

Assignor[s]9

   Assignee[s]10    Facility
Assigned11    Aggregate
Amount of
Commitment/Loans
for all Lenders12      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans13      CUSIP
Number          $         $           %                $         $           %
               $         $           %      

 

9 

List each Assignor, as appropriate.

10 

List each Assignee, as appropriate.

11 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Term B-1 Loans” or “Term B-2 Loans”).

12 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

13 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

D-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

  [7.

Trade Date:             ]14

Effective Date:                     ,             20            [TO BE INSERTED
BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION
OF TRANSFER IN THE REGISTER THEREFOR.]

 

14 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

                [Consented to and]15 Accepted:

                BANK OF AMERICA, N.A., as

                Administrative Agent

By:  

 

  Name:   Title:

                [Consented to:                 NEXEO SOLUTIONS, LLC
                By:  

 

  Name:   Title:            ]16

 

15 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

16 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

D-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim [,][and] (iii) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby [and (iv) it
does not possess material non-public information with respect to Holdings and
its Subsidiaries or the securities of any of them that has not been disclosed to
the Lenders generally (other than Lenders who elect not to receive such
information)]17; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(v) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date referred to in this Assignment and Assumption, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(a) and (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit

 

17

Insert only if an Affiliated Lender is an Assignor under this Assignment and
Assumption.

 

D-6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, [and] (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee [,][and] [(viii) after giving effect to its purchase and assumption of
[the][each] Assigned Interest hereunder, the aggregate principal amount of Loans
held at such time by Lenders that are Affiliated Lenders does not exceed 20% of
the principal amount of all Loans outstanding on the Effective Date]18 [and
(ix) it does not possess material non-public information with respect to
Holdings and its Subsidiaries or the securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders who elect not to receive
such information)]19; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

18 

Insert only if an Affiliated Lender is an Assignee under this Assignment and
Assumption.

19 

Insert only if an Affiliated Lender is an Assignee under this Assignment and
Assumption.

 

D-8

Form of Assignment and Assumption



--------------------------------------------------------------------------------

SCHEDULE 2.011

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Term B-1 Loan
Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 325,000,000         100.0 % 

Total

   $ 325,000,000      

 

Lender

   Term B-2 Loan
Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 175,000,000         100.0 % 

Total

   $ 175,000,000      

 

1 

Section 1.01, definitions of “Lender,” “Term B-1 Loan Commitment” and “Term B-2
Loan Commitment.” Capitalized terms used in these Schedules and not otherwise
defined herein have the same meanings as specified in the Amended and Restated
Credit Agreement, dated as of October 16, 2012 (the “Credit Agreement”), among
NEXEO SOLUTIONS, LLC, a Delaware limited liability company (the “Borrower”),
NEXEO SOLUTIONS HOLDINGS, LLC, a Delaware limited liability company
(“Holdings”), NEXEO SOLUTIONS SUB HOLDING CORP., a Delaware corporation, BANK OF
AMERICA, N.A., as administrative agent (in such capacity, including any
successor thereto, the “Administrative Agent”) and as collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”) under the
Loan Documents, and each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”).



--------------------------------------------------------------------------------

SCHEDULE 7.022

EXISTING INVESTMENTS

Previously Disclosed Investments:

Acquisition of Ashland Distribution assets in China and related capital
investment requirements, as previously disclosed to the Lenders, that did not,
in the case of clause (i), or will not, in the case of clause (ii), exceed the
following amounts: (i) $1,300,000.00 to fund the estimated purchase price of the
China business and $240,000.00 invested following the closing of the acquisition
of the China business; and (ii) $6,160,000.00, to be invested within
approximately 2 years following the closing of the acquisition of the China
business.

Existing Intercompany Investments:

The following loans made on, or effective as of, 3/31/2011:

The Borrower (as lender) to Nexeo Solutions Singapore (as borrower) for USD
964,858

The Borrower (as lender) to Nexeo Solutions Puerto Rico, LLC (as borrower) for
USD 4,937,078

The Borrower (as lender) to Nexeo Solutions Cayman Holding Co (as borrower) for
USD 44,168,330

The Borrower (as lender) to Nexeo Solutions Canada Corp. for (as borrower) CAD
32,584,511.92

The Borrower (as lender) to Nexeo Solutions Mexico SRL for (as borrower) MXN
5,951,000

Investments with the Proceeds of the Term B-2 Loans:

Investments by the Borrower in Nexeo Solutions Canada Corp. on the Amendment and
Restatement Effective Date from the proceeds of the Term B-2 Loans, which shall
be used to prepay amounts outstanding under the Canadian tranche of the ABL
Facility.

Contemplated Pico Acquisition Related Investments:

Loans to be made from the Borrower to Pacific Sky the proceeds of which will be
used for loans to the Pico Joint Venture for a portion of the Pico Acquisition
consideration and for working capital purposes in an aggregate principal amount
not to exceed $40,000,000 or an Investment consisting of any extension,
modification or renewal of any such loans; provided that the amount of any such
Investment may be increased in such extension, modification or renewal only as
permitted under the Agreement.

 

2 

Section 1.01, clause (5) of the definition of “Permitted Investments”.



--------------------------------------------------------------------------------

SCHEDULE 10.023

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

HOLDINGS:

Nexeo Solutions Holdings, LLC

9303 New Trails Dr., Suite 400

The Woodlands, TX 77381

Attention: Ross Crane, Executive Vice President and CFO

Telephone: 281-297-0700

Telecopier: 281-297-0999

Electronic Mail: rcrane@nexeosolutions.com

U.S. Taxpayer Identification Number: 27-4328676

BORROWER:

Nexeo Solutions Holdings, LLC

9303 New Trails Dr., Suite 400

The Woodlands, TX 77381

Attention: Ross Crane, Executive Vice President and CFO

Telephone: 281-297-0700

Telecopier: 281-297-0999

Electronic Mail: rcrane@nexeosolutions.com

U.S. Taxpayer Identification Number: 27-4328755

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255

Attention: Michael Wetherel

Telephone: 980-683-0902

Telecopier: 704-719-8870

Electronic Mail: michael.wetherel@baml.com

Account No.: 1366212250600

Ref: Nexeo

 

3 

Section 10.02(a)(i).



--------------------------------------------------------------------------------

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market Street, 5th floor

Mail Code: CA5-701-05-19

San Francisco, CA 95103

Attention: Aamir Saleem

Telephone: 415-436-2769

Telecopier: 415-503-5089

Electronic Mail: aamir.saleem@baml.com



--------------------------------------------------------------------------------

Annex 3 to

Amendment No. 1 to Credit Agreement

GUARANTOR CONSENT AND REAFFIRMATION

October 16, 2012

Reference is made to (i) Amendment No. 1 to Credit Agreement, dated as of the
date hereof, attached as Exhibit A hereto (the “Amendment”), among Nexeo
Solutions, LLC, a Delaware limited liability company (the “Borrower”), Nexeo
Solutions Holdings, LLC, a Delaware limited liability company (“Holdings”),
Nexeo Solutions Sub Holding Corp., a Delaware corporation (“Sub Holdco”), Bank
of America, N.A., as Administrative Agent and as Collateral Agent, and the
Lenders party thereto and (ii) the Credit Agreement, dated as of March 9, 2011
(as amended, supplemented or otherwise modified from time to time prior to the
date hereof, the “Original Credit Agreement”), among the Borrower, Holdings, Sub
Holdco, the Administrative Agent and each lender from time to time party
thereto. Capitalized terms used but not otherwise defined in this Guarantor
Consent and Reaffirmation (this “Consent”) are used with the meanings attributed
thereto in the Amendment.

Each Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Amendment and Restatement Effective Date, be
deemed to be a reference to the Amended and Restated Credit Agreement in effect
in accordance with the terms of the Amendment.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed, and remain in full force and effect.

After giving effect to the Amendment, each Guarantor reaffirms each Lien granted
by it to the Collateral Agent for the benefit of the Secured Parties under each
of the Loan Documents to which it is a party, which Liens shall continue in full
force and effect during the term of the Amended and Restated Credit Agreement,
and shall continue to secure the Obligations (after giving effect to the
Amendment), in each case, on and subject to the terms and conditions set forth
in the Amended and Restated Credit Agreement and the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed in
accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.

 

NEXEO SOLUTIONS HOLDINGS, LLC By:       Name:   Title: NEXEO SOLUTIONS SUB
HOLDING CORP. By:  

 

  Name:   Title: NEXEO SOLUTIONS FINANCE CORPORATION By:  

 

  Name:   Title:

[Guarantor Consent and Reaffirmation – Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A to

Guarantor Consent and Reaffirmation

Amendment No. 1 to Credit Agreement

[See attached]